Exhibit 10.1

Execution Copy

 

 

 

TRIPLEPOINT VENTURE GROWTH BDC CORP.

$70,000,000

4.50% SERIES 2020A SENIOR NOTES, DUE MARCH 19, 2025

 

 

MASTER NOTE PURCHASE AGREEMENT

 

 

DATED MARCH 19, 2020

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

SECTION   HEADING    PAGE  

SECTION 1.

 

AUTHORIZATION OF NOTES; INTEREST RATE

     1  

Section 1.1.

 

Authorization of Notes

     1  

Section 1.2.

 

Changes in Interest Rate

     1  

SECTION 2.

 

SALE AND PURCHASE OF NOTES

     2  

Section 2.1.

 

Sale and Purchase of Series 2020A Notes

     2  

Section 2.2.

 

Additional Series of Notes

     3  

SECTION 3.

 

CLOSING

     4  

SECTION 4.

 

CONDITIONS TO CLOSING

     4  

Section 4.1.

 

Representations and Warranties

     4  

Section 4.2.

 

Performance; No Default

     4  

Section 4.3.

 

Compliance Certificates

     4  

Section 4.4.

 

Opinions of Counsel

     5  

Section 4.5.

 

Purchase Permitted by Applicable Law, Etc.

     5  

Section 4.6.

 

Sale of Other Notes

     5  

Section 4.7.

 

Payment of Special Counsel Fees

     5  

Section 4.8.

 

Private Placement Number

     5  

Section 4.9.

 

Changes in Corporate Structure

     5  

Section 4.10.

 

Funding Instructions

     5  

Section 4.11.

 

Rating

     6  

Section 4.12.

 

Proceedings and Documents

     6  

Section 4.13.

 

[Reserved]

     6  

Section 4.14.

 

Conditions to Issuance of Additional Notes

     6  

SECTION 5.

 

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

     7  

Section 5.1.

 

Organization; Power and Authority

     7  

Section 5.2.

 

Authorization, Etc.

     7  

Section 5.3.

 

Disclosure

     7  

Section 5.4.

 

Organization and Ownership of Shares of Subsidiaries

     8  

Section 5.5.

 

Financial Statements; Material Liabilities

     8  

Section 5.6.

 

Compliance with Laws, Other Instruments, Etc.

     9  

Section 5.7.

 

Governmental Authorizations, Etc.

     9  

Section 5.8.

 

Litigation; Observance of Agreements, Statutes and Orders

     9  

Section 5.9.

 

Taxes

     9  

Section 5.10.

 

Title to Property; Leases

     10  

Section 5.11.

 

Licenses, Permits, Etc.

     10  

Section 5.12.

 

Compliance with Employee Benefit Plans

     10  

Section 5.13.

 

Private Offering by the Company

     11  

 

-i-



--------------------------------------------------------------------------------

Section 5.14.

 

Use of Proceeds; Margin Regulations

     11  

Section 5.15.

 

Existing Indebtedness; Future Liens

     11  

Section 5.16.

 

Foreign Assets Control Regulations, Etc.

     12  

Section 5.17.

 

[RESERVED]

     13  

Section 5.18.

 

Environmental Matters

     13  

Section 5.19.

 

Investment Company Act

     13  

SECTION 6.

 

REPRESENTATIONS OF THE PURCHASERS

     13  

Section 6.1.

 

Purchase for Investment

     13  

Section 6.2.

 

Source of Funds

     14  

Section 6.3.

 

Investment Experience; Access to Information

     15  

Section 6.4.

 

Authorization

     16  

Section 6.5.

 

Reliance

     16  

SECTION 7.

 

INFORMATION AS TO COMPANY

     16  

Section 7.1.

 

Financial and Business Information

     16  

Section 7.2.

 

Officer’s Certificate

     19  

Section 7.3.

 

Visitation

     20  

Section 7.4.

 

Electronic Delivery

     20  

SECTION 8.

 

PAYMENT AND PREPAYMENT OF THE NOTES

     21  

Section 8.1.

 

Maturity

     21  

Section 8.2.

 

Optional Prepayments with Make-Whole Amount

     21  

Section 8.3.

 

Allocation of Partial Prepayments

     22  

Section 8.4.

 

Maturity; Surrender, Etc.

     22  

Section 8.5.

 

Purchase of Notes

     22  

Section 8.6.

 

Make-Whole Amount

     23  

Section 8.7.

 

Payments Due on Non-Business Days

     24  

Section 8.8.

 

Change in Control

     25  

SECTION 9.

 

AFFIRMATIVE COVENANTS

     26  

Section 9.1.

 

Compliance with Laws

     26  

Section 9.2.

 

Insurance

     26  

Section 9.3.

 

Maintenance of Properties

     26  

Section 9.4.

 

Payment of Taxes and Claims

     26  

Section 9.5.

 

Corporate Existence, Etc.

     27  

Section 9.6.

 

Books and Records

     27  

Section 9.7.

 

Subsidiary Guarantors

     27  

Section 9.8.

 

Rating Confirmation

     28  

Section 9.9.

 

Status of RIC and BDC

     28  

Section 9.10.

 

Investment Policies

     29  

SECTION 10.

 

NEGATIVE COVENANTS

     29  

Section 10.1.

 

Transactions with Affiliates

     29  

 

-ii-



--------------------------------------------------------------------------------

Section 10.2.

 

Merger, Consolidation, Fundamental Changes, Etc.

     30  

Section 10.3.

 

Line of Business

     32  

Section 10.4.

 

Economic Sanctions, Etc.

     32  

Section 10.5.

 

Liens

     32  

Section 10.6.

 

Restricted Payments

     35  

Section 10.7.

 

Certain Financial Covenants

     37  

SECTION 11.

 

EVENTS OF DEFAULT

     37  

SECTION 12.

 

REMEDIES ON DEFAULT, ETC.

     40  

Section 12.1.

 

Acceleration

     40  

Section 12.2.

 

Other Remedies

     41  

Section 12.3.

 

Rescission

     41  

Section 12.4.

 

No Waivers or Election of Remedies, Expenses, Etc.

     41  

SECTION 13.

 

REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES

     42  

Section 13.1.

 

Registration of Notes

     42  

Section 13.2.

 

Transfer and Exchange of Notes

     42  

Section 13.3.

 

Replacement of Notes

     43  

SECTION 14.

 

PAYMENTS ON NOTES

     44  

Section 14.1.

 

Place of Payment

     44  

Section 14.2.

 

Payment by Wire Transfer

     44  

Section 14.3.

 

Tax Forms

     44  

SECTION 15.

 

EXPENSES, ETC.

     45  

Section 15.1.

 

Transaction Expenses

     45  

Section 15.2.

 

Certain Taxes

     46  

Section 15.3.

 

Survival

     46  

SECTION 16.

 

SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT

     46  

SECTION 17.

 

AMENDMENT AND WAIVER

     47  

Section 17.1.

 

Requirements

     47  

Section 17.2.

 

Solicitation of Holders of Notes

     47  

Section 17.3.

 

Binding Effect, Etc.

     48  

Section 17.4.

 

Notes Held by Company, Etc.

     48  

SECTION 18.

 

NOTICES

     48  

SECTION 19.

 

REPRODUCTION OF DOCUMENTS

     49  

SECTION 20.

 

CONFIDENTIAL INFORMATION

     50  

 

-iii-



--------------------------------------------------------------------------------

SECTION 21.

  SUBSTITUTION OF PURCHASER      51  

SECTION 22.

  MISCELLANEOUS      51  

Section 22.1.

 

Successors and Assigns

     51  

Section 22.2.

 

Accounting Terms

     52  

Section 22.3.

 

Severability

     52  

Section 22.4.

 

Construction, Etc.

     52  

Section 22.5.

 

Counterparts

     53  

Section 22.6.

 

Governing Law

     53  

Section 22.7.

 

Jurisdiction and Process; Waiver of Jury Trial

     53  

Signature

    

 

-iv-



--------------------------------------------------------------------------------

SCHEDULE A    —    Defined Terms SCHEDULE 1.1    —    Form of 4.50% Series 2020A
Senior Note, due March 19, 2025 SCHEDULE 4.4(a)    —    Form of Opinion of
Counsel for the Company SCHEDULE 4.4(b)    —    Form of Opinion of Special
Counsel for the Purchasers SCHEDULE 5.3    —    Disclosure Materials SCHEDULE
5.4    —    Subsidiaries of the Company and Ownership of Subsidiary Stock;
Senior Officers and Directors; Agreements Containing Contractual Restrictions on
Subsidiaries SCHEDULE 5.5    —    Financial Statements SCHEDULE 5.14    —    Use
of Proceeds SCHEDULE 5.15    —    Existing Indebtedness SCHEDULE 10.1    —   
Affiliate Transactions SCHEDULE 10.5    —    Liens EXHIBIT S    —    Form of
Supplement to Note Purchase Agreement PURCHASER SCHEDULE    —    Information
Relating to Purchasers

 

-v-



--------------------------------------------------------------------------------

TRIPLEPOINT VENTURE GROWTH BDC CORP.

2755 Sand Hill Road, Suite 150

Menlo Park, California 94025

4.50% Series 2020A Senior Notes, due March 19, 2025

March 19, 2020

TO EACH OF THE PURCHASERS LISTED IN

THE PURCHASER SCHEDULE HERETO:

Ladies and Gentlemen:

TriplePoint Venture Growth BDC Corp., a Maryland corporation (the “Company”),
agrees with each of the Purchasers as follows:

SECTION 1. AUTHORIZATION OF NOTES; INTEREST RATE.

Section 1.1. Authorization of Notes. The Company will authorize the issue and
sale of $70,000,000 aggregate principal amount of its 4.50% Series 2020A Senior
Notes, due March 19, 2025 (the “Series 2020A Notes”). The Series 2020A Notes
shall be substantially in the form set out in Schedule 1.1. Certain capitalized
and other terms used in this Agreement are defined in Schedule A and, for
purposes of this Agreement, the rules of construction set forth in Section 22.4
shall govern.

The Series 2020A Notes, together with each Series of Additional Notes which may
from time to time be issued pursuant to the provisions of Section 2.2, are
collectively referred to as the “Notes” (such term shall also include any such
notes as amended, restated or otherwise modified from time to time pursuant to
Section 17 and including any such notes issued in substitution therefor pursuant
to Section 13).

Section 1.2. Changes in Interest Rate. (a) If at any time a Below Investment
Grade Event occurs, then:

(i) as of the date of the occurrence of the Below Investment Grade Event to and
until the date on which such Below Investment Grade Event is no longer
continuing (as evidenced by the receipt and delivery to the holders of the Notes
of any Rating necessary to cure such Below Investment Grade Event), the Notes
shall bear interest at the Adjusted Interest Rate; and

(ii) the Company shall promptly, and in any event within ten (10) Business Days
after a Below Investment Grade Event has occurred, notify the holders of the
Notes in writing, sent in the manner provided in Section 18, that a Below
Investment Grade Event has occurred, which written notice shall be accompanied
by evidence satisfactory to the Required Holders to such effect and confirming
the effective date of the Below Investment Grade Event and that the Adjusted
Interest Rate will be payable in respect of the Notes in consequence thereof.



--------------------------------------------------------------------------------

TRIPLEPOINT VENTURE GROWTH BDC CORP.    NOTE PURCHASE AGREEMENT

 

(b) The fees and expenses of any NRSRO and all other costs incurred in
connection with obtaining, affirming or appealing a Rating pursuant to this
Section 1.2 shall be borne solely by the Company.

(c) As used herein, “Adjusted Interest Rate” means the interest rate on the
Notes shall be the rate per annum which is 1.00% above the stated rate of such
Notes. The Adjusted Interest Rate with respect to the Series 2020A Notes shall
be 5.50% per annum.

(d) As used herein, a “Below Investment Grade Event” shall occur if

(i) at any time the Company has obtained a Rating of the Notes from only one
NRSRO, the then most recent Rating from such NRSRO that is in full force and
effect (not having been withdrawn) is less than Investment Grade; or

(ii) at any time the Company has obtained a Rating of the Notes from two NRSROs,
the then lower of the most recent Ratings from the NRSROs that are in full force
and effect (not having been withdrawn) is less than Investment Grade; or

(iii) at any time the Company has obtained a Rating of the Notes from three or
more NRSROs, the then second lowest of the most recent Ratings from the NRSROs
that is in full force and effect (not having been withdrawn) is less than
Investment Grade (provided, for the avoidance of doubt, if two or more of the
most recent Ratings are equal or equivalent as the lowest such Rating, then one
of such equal or equivalent Ratings will be deemed to be the second lowest
Rating for purposes of such determination); or

(iv) at any time the Company shall have failed to receive and deliver to the
holders of the Notes a Rating of the Notes from at least one NRSRO as required
pursuant to Section 9.8.

(e) Following the occurrence of an Event of Default, the Notes shall bear
interest at the Default Rate.

SECTION 2. SALE AND PURCHASE OF NOTES.

Section 2.1. Sale and Purchase of Series 2020A Notes. Subject to the terms and
conditions of this Agreement, the Company will issue and sell to each Purchaser
and each Purchaser will purchase from the Company, at the Closing provided for
in Section 3, Series 2020A Notes in the principal amount specified opposite such
Purchaser’s name in the Purchaser Schedule at the purchase price of 100% of the
principal amount thereof. The Purchasers’ obligations hereunder are several and
not joint obligations and no Purchaser shall have any liability to any Person
for the performance or non-performance of any obligation by any other Purchaser
hereunder.

 

-2-



--------------------------------------------------------------------------------

TRIPLEPOINT VENTURE GROWTH BDC CORP.    NOTE PURCHASE AGREEMENT

 

Section 2.2. Additional Series of Notes. The Company may, from time to time, in
its sole discretion but subject to the terms hereof, issue and sell one or more
additional Series of its promissory notes under the provisions of this Agreement
pursuant to a supplement (a “Supplement”) substantially in the form of
Exhibit S. Each additional Series of Notes (the “Additional Notes”) issued
pursuant to a Supplement shall be subject to the following terms and conditions:

(i) each Series of Additional Notes, when so issued, shall be differentiated
from all previous Series by sequential designation inscribed thereon;

(ii) Additional Notes of the same Series may consist of more than one different
and separate tranches and may differ with respect to outstanding principal
amounts, maturity dates, interest rates and premiums, if any, and price and
terms of redemption or payment prior to maturity, but all such different and
separate tranches of the same Series shall vote as a single class and constitute
one Series;

(iii) each Series of Additional Notes shall be dated the date of issue, bear
interest at such rate or rates, mature on such date or dates, be subject to such
mandatory and optional prepayment on the dates and at the premiums, if any, have
such additional or different conditions precedent to closing, such
representations and warranties and such additional covenants as shall be
specified in the Supplement under which such Additional Notes are issued and
upon execution of any such Supplement, this Agreement shall be amended (a) to
reflect such additional covenants without further action on the part of the
holders of the Notes outstanding under this Agreement, provided, that any such
additional covenants shall inure to the benefit of all holders of Notes so long
as any Additional Notes issued pursuant to such Supplement remain outstanding,
and (b) to reflect such representations and warranties as are contained in such
Supplement for the benefit of the holders of such Additional Notes in accordance
with the provisions of Section 16;

(iv) each Series of Additional Notes issued under this Agreement shall be in
substantially the form of Exhibit 1 to Exhibit S hereto with such variations,
omissions and insertions as are necessary or permitted hereunder;

(v) the minimum principal amount of any Note issued under a Supplement shall be
$100,000, except as may be necessary to evidence the outstanding amount of any
Note originally issued in a denomination of $100,000 or more;

(vi) all Additional Notes shall rank pari passu with all other outstanding
Notes; and

(vii) no Additional Notes shall be issued hereunder if at the time of issuance
thereof and after giving effect to the application of the proceeds thereof, any
Default or Event of Default shall have occurred and be continuing.

 

-3-



--------------------------------------------------------------------------------

TRIPLEPOINT VENTURE GROWTH BDC CORP.    NOTE PURCHASE AGREEMENT

 

SECTION 3. CLOSING.

The sale and purchase of the Series 2020A Notes to be purchased by each
Purchaser shall occur at the offices of Chapman and Cutler LLP, 111 West Monroe
Street, Chicago, IL 60603, at 9:00 a.m. Central Standard Time (the “Closing”).
The Closing shall be held on March 19, 2020 or on such other Business Day
thereafter as may be agreed upon by the Company and the Purchasers of the
Series 2020A Notes. At the Closing, the Company will deliver to each Purchaser
the Series 2020A Notes to be purchased by such Purchaser in the form of a single
Series 2020A Note to be purchased by such Purchaser (or such greater number of
Series 2020A Notes in denominations of at least $100,000 as such Purchaser may
request) dated the date of the Closing and registered in such Purchaser’s name
(or in the name of its nominee), against delivery by such Purchaser to the
Company or its order of immediately available funds in the amount of the
purchase price therefor by wire transfer of immediately available funds for the
account of the Company pursuant to the applicable funding instructions delivered
in accordance with Section 4.10. If at the Closing the Company shall fail to
tender such Series 2020A Notes to any Purchaser as provided above in this
Section 3, or any of the conditions specified in Section 4 shall not have been
fulfilled to such Purchaser’s satisfaction, such Purchaser shall, at its
election, be relieved of all further obligations under this Agreement, without
thereby waiving any rights such Purchaser may have by reason of such failure by
the Company to tender such Series 2020A Notes or any of the conditions specified
in Section 4 not having been fulfilled to such Purchaser’s satisfaction.

SECTION 4. CONDITIONS TO CLOSING.

Each Purchaser’s obligation to purchase and pay for the Notes to be sold to such
Purchaser at the Closing is subject to the fulfillment to such Purchaser’s
satisfaction, prior to or at the Closing, of the following conditions:

Section 4.1. Representations and Warranties. The representations and warranties
of the Company in this Agreement shall be correct when made and at the Closing.

Section 4.2. Performance; No Default. The Company shall have performed and
complied with all agreements and conditions contained in this Agreement required
to be performed or complied with by it prior to or at the Closing. Before and
after giving effect to the issue and sale of the Notes (and the application of
the proceeds thereof as contemplated by Section 5.14) at the Closing, no Change
in Control or Event of Default shall have occurred and be continuing.

Section 4.3. Compliance Certificates.

(a) Officer’s Certificate. The Company shall have delivered to such Purchaser an
Officer’s Certificate, dated the date of the Closing, certifying that the
conditions specified in Sections 4.1, 4.2 and 4.9 have been fulfilled.

(b) Secretary’s Certificate. The Company shall have delivered to such Purchaser
a certificate of its Secretary, dated the date of the Closing, certifying as to
(i) the resolutions attached thereto and other corporate proceedings relating to
the authorization, execution and delivery of the Notes and this Agreement and
(ii) the Company’s organizational documents as then in effect.

 

-4-



--------------------------------------------------------------------------------

TRIPLEPOINT VENTURE GROWTH BDC CORP.    NOTE PURCHASE AGREEMENT

 

Section 4.4. Opinions of Counsel. Such Purchaser shall have received opinions in
form and substance satisfactory to such Purchaser, dated the date of the Closing
(a) from Dechert LLP, counsel for the Company, covering the matters set forth in
Schedule 4.4(a) and covering such other matters incident to the transactions
contemplated hereby as such Purchaser or its counsel may reasonably request (and
the Company hereby instructs its counsel to deliver such opinion to the
Purchasers) and (b) from Chapman and Cutler LLP, the Purchasers’ special counsel
in connection with such transactions, substantially in the form set forth in
Schedule 4.4(b) and covering such other matters incident to such transactions as
such Purchaser may reasonably request.

Section 4.5. Purchase Permitted by Applicable Law, Etc. On the date of the
Closing such Purchaser’s purchase of Notes shall (a) be permitted by the laws
and regulations of each jurisdiction to which such Purchaser is subject, without
recourse to provisions (such as section 1405(a)(8) of the New York Insurance
Law) permitting limited investments by insurance companies without restriction
as to the character of the particular investment, (b) not violate any applicable
law or regulation (including Regulation T, U or X of the Board of Governors of
the Federal Reserve System) and (c) not subject such Purchaser to any tax,
penalty or liability under or pursuant to any applicable law or regulation,
which law or regulation was not in effect on the date hereof. If requested by
such Purchaser, such Purchaser shall have received an Officer’s Certificate
certifying as to such matters of fact as such Purchaser may reasonably specify
to enable such Purchaser to determine whether such purchase is so permitted.

Section 4.6. Sale of Other Notes. Contemporaneously with the Closing the Company
shall sell to each other Purchaser and each other Purchaser shall purchase the
Notes to be purchased by it at the Closing as specified in the Purchaser
Schedule.

Section 4.7. Payment of Special Counsel Fees. Without limiting Section 15.1, the
Company shall have paid on or before the Closing the reasonable and documented
out-of-pocket fees, charges and disbursements of the Purchasers’ special counsel
referred to in Section 4.4 to the extent reflected in a statement of such
counsel rendered to the Company at least two Business Days prior to the Closing.

Section 4.8. Private Placement Number. A Private Placement Number issued by
Standard & Poor’s CUSIP Service Bureau (in cooperation with the SVO) shall have
been obtained for the Notes.

Section 4.9. Changes in Corporate Structure. The Company shall not have changed
its jurisdiction of incorporation or organization, as applicable, or been a
party to any merger or consolidation (in each case, other than as permitted
under Section 10.2) or succeeded to all or any substantial part of the
liabilities of any other entity, at any time following the date of the most
recent financial statements referred to in Schedule 5.5.

Section 4.10. Funding Instructions. At least three Business Days prior to the
date of the Closing, each Purchaser shall have received written instructions
signed by a Responsible Officer on letterhead of the Company specifying (i) the
name and address of the transferee bank, (ii) such transferee bank’s ABA number
and (iii) the account name and number into which the purchase price for the
Notes is to be deposited.

 

-5-



--------------------------------------------------------------------------------

TRIPLEPOINT VENTURE GROWTH BDC CORP.    NOTE PURCHASE AGREEMENT

 

Section 4.11. Rating. The Purchasers shall have received evidence that the Notes
shall be rated “BBB” or better by DBRS, which rating shall specifically describe
the Notes, including their interest rate, maturity and Private Placement Number.

Section 4.12. Proceedings and Documents. All corporate and other proceedings in
connection with the transactions contemplated by this Agreement and all
documents and instruments incident to such transactions shall be reasonably
satisfactory to such Purchaser, and such Purchaser and its special counsel shall
have received all such counterpart originals or certified or other copies of
such documents as such Purchaser may reasonably request.

Section 4.13. [Reserved].

Section 4.14. Conditions to Issuance of Additional Notes. The obligations of the
Additional Purchasers to purchase any Additional Notes shall be subject to the
following conditions precedent, in addition to the conditions specified in the
Supplement pursuant to which such Additional Notes may be issued:

(a) Compliance Certificate. A duly authorized Senior Financial Officer shall
execute and deliver to each Additional Purchaser an Officer’s Certificate dated
the date of issue of such Series of Additional Notes stating that such officer
has reviewed the provisions of this Agreement (including any Supplements hereto)
and setting forth the information and computations (in sufficient detail)
required in order to establish whether the Company is in compliance with the
requirements of Section 10.7 on such date (based upon the financial statements
for the most recent fiscal quarter ended prior to the date of such certificate
but after giving effect to the issuance of the Additional Series of Notes and
the application of the proceeds thereof).

(b) Execution and Delivery of Supplement. The Company and each such Additional
Purchaser shall execute and deliver a Supplement substantially in the form of
Exhibit S hereto.

(c) Representations of Additional Purchasers. Each Additional Purchaser shall
have confirmed in the Supplement that the representations set forth in Section 6
are true with respect to such Additional Purchaser on and as of the date of
issue of the Additional Notes.

(d) Execution and Delivery of Guaranty Ratification. Each Subsidiary Guarantor,
if any, shall execute and deliver a ratification of its Subsidiary Guaranty.

 

-6-



--------------------------------------------------------------------------------

TRIPLEPOINT VENTURE GROWTH BDC CORP.    NOTE PURCHASE AGREEMENT

 

SECTION 5. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

The Company represents and warrants to each Purchaser, as of the date of the
Closing (or, if any such representations and warranties expressly relate to an
earlier date, then as of such earlier date), that:

Section 5.1. Organization; Power and Authority. The Company is a corporation
duly organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation, and is duly qualified as a foreign corporation
and is in good standing in each jurisdiction in which such qualification is
required by law, except where the failure to do so would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect. The
Company has the corporate power and authority to own or hold under lease the
properties it purports to own or hold under lease, to transact the business it
transacts and proposes to transact, to execute and deliver this Agreement and
the Notes and to perform the provisions hereof and thereof.

Section 5.2. Authorization, Etc. This Agreement and the Notes have been duly
authorized by all necessary corporate action on the part of the Company, and
this Agreement constitutes, and upon execution and delivery thereof each Note
will constitute a legal, valid and binding obligation of the Company enforceable
against the Company in accordance with its terms, except as such enforceability
may be limited by (i) applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting the enforcement of creditors’ rights
generally and (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

Section 5.3. Disclosure. (a) The Company, through its agent, Goldman Sachs, has
delivered to each Purchaser a copy of an Investor Presentation dated
February 2020 (the “Presentation”), relating to the transactions contemplated
hereby in connection with the Series 2020A Notes. The Presentation, when read
together with the information incorporated therein by reference to the Company’s
Exchange Act filings, fairly describes, in all material respects, the general
nature of the business and principal properties of the Company and its
Subsidiaries. This Agreement, the Presentation (including the information
incorporated therein by reference to the Company’s Exchange Act filings), the
financial statements listed in Schedule 5.5 and the documents, certificates or
other writings delivered to the Purchasers by or on behalf of the Company (other
than financial projections, pro forma financial information and other
forward-looking information referenced in Section 5.3(b), information relating
to third parties and general economic information) prior to March 9, 2020 in
connection with the transactions contemplated hereby and identified in
Schedule 5.3 (this Agreement, the Presentation (including the information
incorporated therein by reference to the Company’s Exchange Act filings) and
such documents, certificates or other writings and such financial statements
delivered to each Purchaser being referred to, collectively, as the “Disclosure
Documents”), taken as a whole, do not contain any untrue statement of a material
fact or omit to state any material fact necessary to make the statements therein
not misleading in light of the circumstances under which they were made. Except
as disclosed in the Disclosure Documents, since December 31, 2019, there has
been no change in the financial condition, operations, business or properties of
the Company or any Subsidiary except changes that would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect. There
is no fact known to the Company that would reasonably be expected to have a
Material Adverse Effect that has not been set forth herein or in the Disclosure
Documents.

 

-7-



--------------------------------------------------------------------------------

TRIPLEPOINT VENTURE GROWTH BDC CORP.    NOTE PURCHASE AGREEMENT

 

(b) All financial projections, pro forma financial information and other
forward-looking information which has been delivered to each Purchaser by or on
behalf of the Company in connection with the transactions contemplated by this
Agreement are based upon good faith assumptions and, in the case of financial
projections and pro forma financial information, good faith estimates, in each
case, believed to be reasonable at the time made, it being recognized that
(i) such financial information as it relates to future events is subject to
significant uncertainty and contingencies (many of which are beyond the control
of the Company) and are therefore not to be viewed as fact, and (ii) actual
results during the period or periods covered by such financial information may
materially differ from the results set forth therein.

Section 5.4. Organization and Ownership of Shares of Subsidiaries.
(a) Schedule 5.4 contains (except as noted therein) complete and correct lists
as of the date of the Closing of (i) the Company’s Subsidiaries, showing, as to
each Subsidiary, the name thereof, the jurisdiction of its organization, the
percentage of shares of each class of its capital stock or similar equity
interests outstanding owned by the Company and each other Subsidiary and whether
such Subsidiary is a Subsidiary Guarantor, and (ii) the Company’s directors and
executive officers.

(b) All of the outstanding shares of capital stock or similar equity interests
of each Subsidiary shown in Schedule 5.4 as being owned by the Company and its
Subsidiaries have been validly issued, and, to the extent applicable, are fully
paid and non-assessable and are owned by the Company or another Subsidiary free
and clear of any Lien that is prohibited by this Agreement.

(c) Each Subsidiary is a corporation or other legal entity duly organized,
validly existing and, where applicable, in good standing under the laws of its
jurisdiction of organization, and is duly qualified as a foreign corporation or
other legal entity and, where applicable, is in good standing in each
jurisdiction in which such qualification is required by law, except where the
failure to do so would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. Each such Subsidiary has the
corporate or other power and authority to own or hold under lease the properties
it purports to own or hold under lease and to transact the business it transacts
and proposes to transact, except where the failure to do so would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(d) No Subsidiary is subject to any legal, regulatory, contractual or other
restriction (other than the agreements listed on Schedule 5.4 and customary
limitations imposed by corporate law or similar statutes) restricting the
ability of such Subsidiary to pay dividends out of profits or make any other
similar distributions of profits to the Company or any of its Subsidiaries that
owns outstanding shares of capital stock or similar equity interests of such
Subsidiary.

Section 5.5. Financial Statements; Material Liabilities. The Company has
delivered to each Purchaser copies of the financial statements of the Company
and its Subsidiaries listed on Schedule 5.5. All of such financial statements
(including in each case the related schedules and notes, but excluding all
financial projections, pro forma financial information and other forward-looking
information) fairly present in all material respects the consolidated financial
position of the Company and its Subsidiaries as of the respective dates
specified in such Schedule and the consolidated results of their operations and
cash flows for the respective periods so specified and have been prepared in
accordance with GAAP consistently applied throughout the periods involved except
as set forth in the notes thereto (subject, in the case of any interim financial
statements, to normal year-end adjustments and lack of footnotes).

 

-8-



--------------------------------------------------------------------------------

TRIPLEPOINT VENTURE GROWTH BDC CORP.    NOTE PURCHASE AGREEMENT

 

Section 5.6. Compliance with Laws, Other Instruments, Etc. The execution,
delivery and performance by the Company of this Agreement and the Notes will not
(i) contravene, result in any breach of, or constitute a default under, or
result in the creation of any Lien in respect of any property of the Company or
any Subsidiary under, any (A) indenture, mortgage, deed of trust, loan, purchase
or credit agreement, lease or any other agreement or instrument to which the
Company or any Subsidiary is bound or by which the Company or any Subsidiary or
any of their respective properties may be bound or affected or (B) the corporate
charter or by-laws of the Company, (ii) conflict with or result in a breach of
any of the terms, conditions or provisions of any order, judgment, decree or
ruling of any court, arbitrator or Governmental Authority applicable to the
Company or any Subsidiary, or (iii) violate any provision of any statute or
other rule or regulation of any Governmental Authority applicable to the Company
or any Subsidiary, in each case, except where any of the foregoing (other than
clause (i)(B) above), individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.

Section 5.7. Governmental Authorizations, Etc. Assuming the accuracy of the
representations and warranties of each of the Purchasers of the Notes, no
consent, approval or authorization of, or registration, filing or declaration
with, any Governmental Authority is required in connection with the execution,
delivery or performance by the Company of this Agreement or the Notes, other
than any filing required under the Exchange Act or the rules or regulations
promulgated thereunder on Form 8-K, Form 10-Q and Form 10-K.

Section 5.8. Litigation; Observance of Agreements, Statutes and Orders.
(a) There are no actions, suits, investigations or proceedings pending or, to
the best knowledge of the Company, threatened against or affecting the Company
or any Subsidiary or any property of the Company or any Subsidiary in any court
or before any arbitrator of any kind or before or by any Governmental Authority
that would, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

(b) Neither the Company nor any Subsidiary is (i) in default under any agreement
or instrument to which it is a party or by which it is bound, (ii) in violation
of any order, judgment, decree or ruling of any court, any arbitrator of any
kind or any Governmental Authority or (iii) in violation of any applicable law,
ordinance, rule or regulation of any Governmental Authority (including
Environmental Laws, the USA PATRIOT Act or any of the other laws and regulations
that are referred to in Section 5.16), which default or violation would,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

Section 5.9. Taxes. The Company and its Subsidiaries have filed all tax returns
that are required to have been filed in any jurisdiction, and have paid all
taxes shown to be due and payable on such returns and all other taxes and
assessments levied upon them or their properties, assets, income or franchises,
to the extent such taxes and assessments have become due and payable and before
they have become delinquent, except for any taxes and assessments (i) the amount
of which, individually or in the aggregate, is not Material or (ii) the amount,
applicability or validity of which is currently being contested in good faith by
appropriate proceedings and with respect to which the Company or a Subsidiary,
as the case may be, has established adequate reserves in accordance with GAAP.

 

-9-



--------------------------------------------------------------------------------

TRIPLEPOINT VENTURE GROWTH BDC CORP.    NOTE PURCHASE AGREEMENT

 

Section 5.10. Title to Property; Leases. The Company and its Subsidiaries have
good and sufficient title to their respective properties that individually or in
the aggregate are Material, including all such properties reflected in the most
recent audited balance sheet referred to in Section 5.5 or purported to have
been acquired by the Company or any Subsidiary after such date (except as sold
or otherwise disposed of in the ordinary course of business), in each case free
and clear of Liens prohibited by this Agreement. All leases that individually or
in the aggregate are Material are valid and subsisting and are in full force and
effect in all material respects.

Section 5.11. Licenses, Permits, Etc. (a) The Company and its Subsidiaries own
or possess all licenses, permits, franchises, authorizations, patents,
copyrights, proprietary software, service marks, trademarks and trade names, or
rights thereto, that individually or in the aggregate are Material, without
known conflict with the rights of others, except for any such conflicts that,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.

(b) To the best knowledge of the Company, no product or service of the Company
or any of its Subsidiaries infringes in any material respect any license,
permit, franchise, authorization, patent, copyright, proprietary software,
service mark, trademark, trade name or other right owned by any other Person,
except for any such infringements that, individually or in the aggregate, would
not reasonably be expected to result in a Material Adverse Effect.

(c) To the best knowledge of the Company, there is no Material violation by any
Person of any right of the Company or any of its Subsidiaries with respect to
any license, permit, franchise, authorization, patent, copyright, proprietary
software, service mark, trademark, trade name or other right owned or used by
the Company or any of its Subsidiaries.

Section 5.12. Compliance with Employee Benefit Plans. (a) All Plans have been
established, operated, administered and maintained in compliance with all laws,
regulations and orders applicable thereto, except where failure so to comply
would not be reasonably expected to have a Material Adverse Effect. All
premiums, contributions and any other amounts required by applicable Plan
documents or applicable laws to be paid or accrued by the Company and its
Subsidiaries have been paid or accrued as required, except where failure so to
pay or accrue would not be reasonably expected to have a Material Adverse
Effect.

(b) The Company and its ERISA Affiliates have not incurred any obligation in
connection with the termination of or withdrawal from any Plan that individually
or in the aggregate would be expected to have a Material Adverse Effect.

(c) The execution and delivery of this Agreement and the issuance and sale of
the Notes hereunder will not involve any transaction that is subject to the
prohibitions of Section 406 of ERISA or in connection with which a tax could be
imposed pursuant to Section 4975(c)(1)(A)-(D) of the Code. The representation by
the Company to each Purchaser in the first sentence of this Section 5.12(c) is
made in reliance upon and subject to the accuracy of such Purchaser’s
representation in Section 6.2 as to the sources of the funds to be used to pay
the purchase price of the Notes to be purchased by such Purchaser.

 

-10-



--------------------------------------------------------------------------------

TRIPLEPOINT VENTURE GROWTH BDC CORP.    NOTE PURCHASE AGREEMENT

 

Section 5.13. Private Offering by the Company. Neither the Company nor anyone
acting on its behalf has offered the Series 2020A Notes or any substantially
similar debt Securities for sale to, or solicited any offer to buy the
Series 2020A Notes or any substantially similar debt Securities from, or
otherwise approached or negotiated in respect thereof with, any Person other
than the Purchasers and not more than 35 other Institutional Investors, each of
which has been offered the Series 2020A Notes at a private sale for investment.
Neither the Company nor anyone acting on its behalf has taken, or will take, any
action that would subject the issuance or sale of the Series 2020A Notes to the
registration requirements of section 5 of the Securities Act or to the
registration requirements of any Securities or blue sky laws of any applicable
jurisdiction.

Section 5.14. Use of Proceeds; Margin Regulations. The Company will apply the
proceeds of the sale of the Series 2020A Notes hereunder as described in
Schedule 5.14. No part of the proceeds from the sale of the Series 2020A Notes
hereunder will be used, directly or indirectly, for the purpose of buying or
carrying any margin stock within the meaning of Regulation U of the Board of
Governors of the Federal Reserve System (12 CFR 221), or for the purpose of
buying or carrying or trading in any Securities under such circumstances as to
involve the Company in a violation of Regulation X of said Board (12 CFR 224) or
to involve any broker or dealer in a violation of Regulation T of said Board (12
CFR 220). Margin stock does not constitute more than 25.0% of the value of the
consolidated assets of the Company and its subsidiaries and the Company does not
have any present intention that margin stock will constitute more than 25.0% of
the value of such assets. As used in this Section, the terms “margin stock” and
“purpose of buying or carrying” shall have the meanings assigned to them in said
Regulation U.

Section 5.15. Existing Indebtedness; Future Liens. (a) Except as described
therein, Schedule 5.15 sets forth a complete and correct list of all outstanding
Indebtedness of the Company and its Subsidiaries as of the last day of the month
immediately preceding the date of the Closing, since which date there has been
no Material change in the amounts, interest rates, sinking funds, installment
payments or maturities of the Indebtedness of the Company or its Subsidiaries.
As of the last day of the month immediately preceding the date of the Closing,
neither the Company nor any Subsidiary is in default and no waiver of default is
currently in effect, in the payment of any principal or interest on any
Indebtedness of the Company or such Subsidiary and, to the knowledge of the
Company, no event or condition exists with respect to any Indebtedness of the
Company or any Subsidiary that would permit (or that with notice or the lapse of
time, or both, would permit) one or more Persons to cause such Indebtedness to
become due and payable before its stated maturity or before its regularly
scheduled dates of payment.

(b) Except as disclosed in Schedule 5.15 (as may be updated by the Company from
time to time), neither the Company nor any Subsidiary has agreed or consented to
cause or permit any of its property, whether now owned or hereafter acquired, to
be subject to a Lien that secures Indebtedness or to cause or permit in the
future (upon the happening of a contingency or otherwise) any of its property,
whether now owned or hereafter acquired, to be subject to a Lien that secures
Indebtedness.

 

-11-



--------------------------------------------------------------------------------

TRIPLEPOINT VENTURE GROWTH BDC CORP.    NOTE PURCHASE AGREEMENT

 

(c) Neither the Company nor any Subsidiary is a party to, or otherwise subject
to any provision contained in, any instrument evidencing Indebtedness of the
Company or such Subsidiary, any agreement relating thereto or any other
agreement (including its charter or any other organizational document) which
limits the amount of, or otherwise imposes restrictions on the incurring of,
Indebtedness of the Company, except as disclosed in Schedule 5.15 (as may be
updated by the Company from time to time).

Section 5.16. Foreign Assets Control Regulations, Etc. (a) Neither the Company
nor any Controlled Entity (i) is a Blocked Person or Canada Blocked Person,
(ii) has been notified that its name appears or may in the future appear on a
State Sanctions List or (iii) is a target of sanctions that have been imposed by
Canada, the United Nations or the European Union.

(b) Neither the Company nor any Controlled Entity (i) has violated, been found
in violation of, or been charged or convicted under, any applicable U.S.
Economic Sanctions Laws, Canadian Economic Sanctions Laws, Anti-Money Laundering
Laws or Anti-Corruption Laws or (ii) to the Company’s knowledge, is under
investigation by any Governmental Authority for possible violation of any U.S.
Economic Sanctions Laws, Canadian Economic Sanctions Laws, Anti-Money Laundering
Laws or Anti-Corruption Laws.

(c) No part of the proceeds from the sale of the Notes hereunder:

(i) constitutes or will constitute funds obtained on behalf of any Blocked
Person or Canada Blocked Person or will otherwise be used by the Company or any
Controlled Entity, directly or indirectly, (A) in connection with any investment
in, or any transactions or dealings with, any Blocked Person or Canada Blocked
Person, (B) for any purpose that would cause any Purchaser to be in violation of
any U.S. Economic Sanctions Laws or Canadian Economic Sanctions or (C) otherwise
in violation of any U.S. Economic Sanctions Laws or Canadian Economic Sanctions
Laws;

(ii) will be used, directly or indirectly, in violation of, or cause any
Purchaser to be in violation of, any applicable Anti-Money Laundering Laws; or

(iii) will be used, directly or indirectly, for the purpose of making any
improper payments, including bribes, to any Governmental Official or commercial
counterparty in order to obtain, retain or direct business or obtain any
improper advantage, in each case which would be in violation of, or cause any
Purchaser to be in violation of, any applicable Anti-Corruption Laws.

(d) The Company has established procedures and controls which it reasonably
believes are adequate (and otherwise comply with applicable law) to ensure that
the Company and each Controlled Entity is and will continue to be in compliance
with all applicable U.S. Economic Sanctions Laws, Canadian Economic Sanctions
Laws, Anti-Money Laundering Laws and Anti-Corruption Laws.

 

-12-



--------------------------------------------------------------------------------

TRIPLEPOINT VENTURE GROWTH BDC CORP.    NOTE PURCHASE AGREEMENT

 

Section 5.17. [RESERVED].

Section 5.18. Environmental Matters. (a) Neither the Company nor any Subsidiary
has received any written claim and no proceeding has been instituted asserting
any claim against the Company or any of its Subsidiaries or with respect to any
real property now or formerly owned, leased or operated by any of them, alleging
any damage to the environment or violation of any Environmental Laws, except, in
each case, such as would not reasonably be expected to result in a Material
Adverse Effect.

(b) Neither the Company nor any Subsidiary has knowledge of any facts which
would reasonably be expected to give rise to any claim, public or private, of
violation of or liability under Environmental Laws by the Company or any
Subsidiary, except, in each case, such as would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.

(c) Neither the Company nor any Subsidiary has handled, stored, or disposed of
any Hazardous Materials on real properties now or formerly owned, leased or
operated by any of them in a manner which has violated any Environmental Law
that would, individually or in the aggregate, reasonably be expected to result
in a Material Adverse Effect.

(d) Neither the Company nor any Subsidiary has had a release of any Hazardous
Materials in a manner which would reasonably be expected to give rise to
liability under any Environmental Law that would, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.

Section 5.19. Investment Company Act.

(a) The Company has elected to be regulated as a “business development company”
within the meaning of the Investment Company Act and has elected to be treated,
and intends to qualify annually, as a RIC under Subchapter M of the Code
commencing with its taxable year ended December 31, 2014.

(b) The business and other activities of the Company and its Subsidiaries,
including the issuance of the Notes hereunder, the application of the proceeds
and repayment thereof by the Company and the consummation of the transactions
contemplated by this Agreement do not result in a violation or breach in any
material respect of the provisions of the Investment Company Act or any rules,
regulations or orders issued by the SEC thereunder, in each case that are
applicable to the Company and its Subsidiaries.

(c) The Company is in compliance in all respects with the Investment Policies,
except to the extent that the failure to so comply would not reasonably be
expected to have a Material Adverse Effect.

SECTION 6. REPRESENTATIONS OF THE PURCHASERS.

Section 6.1. Purchase for Investment. (a) Each Purchaser severally represents
that it is purchasing the Notes for its own account or for one or more separate
accounts maintained by such Purchaser or for the account of one or more pension
or trust funds and not with a view to the distribution thereof, provided that
the disposition of such Purchaser’s or their property shall at all times be
within such Purchaser’s or their control. Each Purchaser understands that the
Notes have not been registered under the Securities Act and may be resold only
if registered pursuant to the provisions of the Securities Act or if an
exemption from registration is available, except under circumstances where
neither such registration nor such an exemption is required by law, and that the
Company is not required to register the Notes.

 

-13-



--------------------------------------------------------------------------------

TRIPLEPOINT VENTURE GROWTH BDC CORP.    NOTE PURCHASE AGREEMENT

 

(b) Each Purchaser severally understands and agrees that it will not transfer
the Notes or any part or portion thereof held by it (i) to any Person who is not
an Institutional Investor or who is a Competitor or (ii) in violation of
applicable law.

Section 6.2. Source of Funds. Each Purchaser severally represents that at least
one of the following statements is an accurate representation as to each source
of funds (a “Source”) to be used by such Purchaser to pay the purchase price of
the Notes to be purchased by such Purchaser hereunder:

(a) the Source is an “insurance company general account” (as the term is defined
in the United States Department of Labor’s Prohibited Transaction Exemption
(“PTE”) 95-60) in respect of which the reserves and liabilities (as defined by
the annual statement for life insurance companies approved by the NAIC (the
“NAIC Annual Statement”)) for the general account contract(s) held by or on
behalf of any employee benefit plan together with the amount of the reserves and
liabilities for the general account contract(s) held by or on behalf of any
other employee benefit plans maintained by the same employer (or affiliate
thereof as defined in PTE 95-60) or by the same employee organization in the
general account do not exceed 10% of the total reserves and liabilities of the
general account (exclusive of separate account liabilities) plus surplus as set
forth in the NAIC Annual Statement filed with such Purchaser’s state of
domicile; or

(b) the Source is a separate account of an insurance company that is maintained
solely in connection with such Purchaser’s fixed contractual obligations of the
insurance company under which the amounts payable, or credited, to any employee
benefit plan (or its related trust) that has any interest in such separate
account (or to any participant or beneficiary of such plan (including any
annuitant)) are not affected in any manner by the investment performance of the
separate account;

(c) the Source is either (i) an insurance company pooled separate account,
within the meaning of PTE 90-1 or (ii) a bank collective investment fund, within
the meaning of the PTE 91-38 and, except as disclosed by such Purchaser to the
Company in writing pursuant to this clause (c), no employee benefit plan or
group of plans maintained by the same employer or employee organization
beneficially owns more than 10% of all assets allocated to such pooled separate
account or collective investment fund;

(d) the Source constitutes assets of an “investment fund” (within the meaning of
Part VI of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part VI of the QPAM
Exemption), no employee benefit plan’s assets that are managed by the QPAM in
such investment fund, when combined with the assets of all other employee
benefit plans established or maintained by the same employer or by an affiliate
(within the meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or
by the same employee organization and

 

-14-



--------------------------------------------------------------------------------

TRIPLEPOINT VENTURE GROWTH BDC CORP.    NOTE PURCHASE AGREEMENT

 

managed by such QPAM, represent more than 20% of the total client assets managed
by such QPAM, the conditions of Part I(c) and (g) of the QPAM Exemption are
satisfied, neither the QPAM nor a person controlling or controlled by the QPAM
(applying the definition of “control” in Section VI(e) of the QPAM Exemption)
maintains an ownership interest in the Company that would cause the QPAM and the
Company to be “related” within the meaning of Part VI(h) of the QPAM Exemption
and (i) the identity of such QPAM and (ii) the names of any employee benefit
plans whose assets in the investment fund, when combined with the assets of all
other employee benefit plans established or maintained by the same employer or
by an affiliate (within the meaning of Part VI(c)(1) of the QPAM Exemption) of
such employer or by the same employee organization, represent 10% or more of the
assets of such investment fund, have been disclosed to the Company in writing
pursuant to this clause (d);

(e) the Source constitutes assets of a “plan(s)” (within the meaning of
Part IV(h) of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV(a) of the INHAM Exemption),
the conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of “control” in Part IV(d)(3) of the INHAM Exemption) owns a 10%
or more interest in the Company and (i) the identity of such INHAM and (ii) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this clause (e); or

(f) the Source is a governmental plan;

(g) the Source is one or more employee benefit plans, or a separate account or
trust fund comprised of one or more employee benefit plans, each of which has
been heretofore disclosed to the Company in writing pursuant to this clause (g);
or

(h) the assets of the Source do not and will not constitute “plan assets” of any
employee benefit plan, as determined in accordance with Section 3(42) of ERISA
and the regulations thereunder.

As used in this Section 6.2, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in Section 3 of ERISA.

Section 6.3. Investment Experience; Access to Information. Each Purchaser (for
itself and for each account for which such Purchaser is acquiring the Notes)
severally represents that such Person (a) is an “accredited investor” as defined
in Rule 501(a)(1), (2), (3) or (7) of Regulation D promulgated under the
Securities Act and an “Institutional Account” as defined in FINRA Rule 4512(c),
(b) either alone or together with its representatives has such knowledge and
experience in financial and business matters as to be capable of evaluating the
merits and risks of this investment and make an informed decision to so invest
and has so evaluated and analyzed the risks and merits of such investment,
(c) has the ability to bear the economic risks of this investment and can afford
a complete loss of such investment, (d) understands the terms of and risks
associated with the purchase of the Notes, including, without limitation, a lack
of liquidity, pricing availability

 

-15-



--------------------------------------------------------------------------------

TRIPLEPOINT VENTURE GROWTH BDC CORP.    NOTE PURCHASE AGREEMENT

 

and risks associated with the industry in which the Company operates, (e) has
had the opportunity to review (i) the Disclosure Documents, (ii) the Annual
Report on Form 10-K for the Company for the fiscal year ended December 31, 2018,
(iii) the Quarterly Report on Form 10-Q for the Company for the quarter ended
September 30, 2019, (iv) such other disclosure regarding the Company, its
business and its financial condition as such Purchaser has determined to be
necessary in connection with the purchase of the Notes and (v) has not received
any other information, whether orally or in writing, contrary to the information
in this sub-clause (e), (f) has had an opportunity to ask such questions and
make such inquiries concerning the Company, its business and its financial
condition as such Purchaser has deemed appropriate in connection with its
purchase of the Notes and to receive satisfactory answers to such questions and
inquiries, and (g) is purchasing the Notes without a view to distribution
thereof within the meaning of the Securities Act and agrees not to reoffer or
resell the Notes except pursuant to an exemption from registration under the
Securities Act or pursuant to an effective registration statement thereunder (it
being understood, however, that the disposition of such Person’s property shall
at all times be within such Person’s control).

Section 6.4. Authorization. Each Purchaser severally represents that (a) it has
full power and authority to enter into this Agreement and (b) this Agreement,
when executed and delivered by such Purchaser, will constitute valid and legally
binding obligations of such Purchaser, enforceable in accordance with their
terms, except as limited by applicable bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance and any other laws of general application
affecting enforcement of creditors’ rights generally, and as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies.

Section 6.5. Reliance. Each Purchaser severally (a) acknowledges that Goldman
Sachs, as placement agent for the Notes, may rely on the representations and
warrants of such Purchaser contained in this Section 6 as if it were a party to
this Agreement; (b) represents and warrants that such Purchaser is not relying
upon, and has not relied upon, any statement, representation or warranty made by
Goldman Sachs, any of its Affiliates or any of its or their Control persons,
officers, directors or employees, in making its investment or decision to invest
in the Company; and (c) agrees (for itself and for each account for which such
Purchaser is acquiring the Notes) that none of Goldman Sachs, any of its
Affiliates or any of its or their Control persons, officers, directors or
employees shall be liable to any Purchaser in connection with its purchase of
the Notes.

SECTION 7. INFORMATION AS TO COMPANY.

Section 7.1. Financial and Business Information. The Company shall deliver to
each Purchaser and each holder of a Note that, in each case, is an Institutional
Investor:

(a) Quarterly Statements — within 60 days (or such shorter period as is 15 days
greater than the period applicable to the filing of the Company’s Quarterly
Report on Form 10-Q (the “Form 10-Q”) with the SEC regardless of whether the
Company is subject to the filing requirements thereof) after the end of each
quarterly fiscal period in each fiscal year of the Company (other than the last
quarterly fiscal period of each such fiscal year), duplicate copies of:

(i) a consolidated balance sheet of the Company and its consolidated
subsidiaries as at the end of such quarter, and

 

-16-



--------------------------------------------------------------------------------

TRIPLEPOINT VENTURE GROWTH BDC CORP.    NOTE PURCHASE AGREEMENT

 

(ii) consolidated statements of operations, changes in net assets and cash flows
of the Company and its consolidated subsidiaries, for such quarter and/or (in
the case of the consolidated statements of operations for the second and third
quarters) for the portion of the fiscal year ending with such quarter,

setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally
(other than absence of footnotes and year-end adjustments), and certified by a
Senior Financial Officer as fairly presenting, in all material respects, the
financial position of the Company and its consolidated subsidiaries being
reported on and their results of operations and cash flows, subject to changes
resulting from year-end adjustments;

(b) Annual Statements — within 105 days (or such shorter period as is 15 days
greater than the period applicable to the filing of the Company’s Annual Report
on Form 10-K (the “Form 10-K”) with the SEC regardless of whether the Company is
subject to the filing requirements thereof) after the end of each fiscal year of
the Company, duplicate copies of:

(i) a consolidated balance sheet of the Company and its consolidated
subsidiaries as at the end of such year, and

(ii) consolidated statements of operations, changes in net assets and cash flows
of the Company and its consolidated subsidiaries for such year,

setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon (without a “going concern” qualification or
exception as to the Company (other than as a result of the impending maturity or
any prospective default under any credit agreement of the Company, including
this Agreement and the Notes) and without any qualification or exception as to
the scope of the audit on which such opinion is based) of independent public
accountants of recognized national standing, which opinion shall state that such
financial statements present fairly, in all material respects, the financial
position of the companies being reported upon and their results of operations
and cash flows and have been prepared in conformity with GAAP, and that the
examination of such accountants in connection with such financial statements has
been made in accordance with generally accepted auditing standards, and that
such audit provides a reasonable basis for such opinion in the circumstances;

 

-17-



--------------------------------------------------------------------------------

TRIPLEPOINT VENTURE GROWTH BDC CORP.    NOTE PURCHASE AGREEMENT

 

(c) SEC and Other Reports — promptly upon their becoming available, one copy of
(i) each financial statement, report, notice, proxy statement or similar
document sent by the Company or any Subsidiary to its public Securities holders
generally, and (ii) each regular or periodic report, each registration statement
(without exhibits except as expressly requested by such holder), and each
prospectus and all amendments thereto filed by the Company with the SEC and of
all press releases and other statements made available generally by the Company
or any Subsidiary to the public concerning developments that are Material;

(d) Notice of Event of Default — promptly, and in any event within 5 Business
Days after a Responsible Officer becoming aware of the existence of any Default
or Event of Default or that any Person has given any notice or taken any action
with respect to a claimed default hereunder or that any Person has given any
notice or taken any action with respect to a claimed default of the type
referred to in Section 11(f), a written notice specifying the nature and period
of existence thereof and what action the Company is taking or proposes to take
with respect thereto;

(e) Employee Benefits Matters — promptly, and in any event within 5 Business
Days, after a Responsible Officer becoming aware of any of the following, a
written notice setting forth the nature thereof and the action, if any, that the
Company or an ERISA Affiliate proposes to take with respect thereto:

(i) with respect to any Plan, any reportable event, as defined in
section 4043(c) of ERISA and the regulations thereunder, that could reasonably
be expected to result in Material liability to the Company and for which notice
thereof has not been waived pursuant to such regulations as then in effect;

(ii) the taking by the PBGC of steps to institute, or the threatening by the
PBGC of the institution of, proceedings under section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the Company or any ERISA Affiliate of a notice from a Multiemployer
Plan that such action has been taken by the PBGC with respect to such
Multiemployer Plan;

(iii) any event, transaction or condition that could result in the incurrence of
any liability by the Company or any ERISA Affiliate pursuant to Title I or IV of
ERISA or the penalty or excise tax provisions of the Code relating to employee
benefit plans, or in the imposition of any Lien on any of the rights, properties
or assets of the Company or any ERISA Affiliate pursuant to Title I or IV of
ERISA or such penalty or excise tax provisions, if such liability or Lien, taken
together with any other such liabilities or Liens then existing, could
reasonably be expected to have a Material Adverse Effect; or

(iv) receipt of notice by the Company or any ERISA Affiliate of the imposition
of a Material financial penalty (which for this purpose shall mean any tax,
penalty or other liability, whether by way of indemnity or otherwise) with
respect to one or more Non-U.S. Plans;

 

-18-



--------------------------------------------------------------------------------

TRIPLEPOINT VENTURE GROWTH BDC CORP.    NOTE PURCHASE AGREEMENT

 

(f) Notices from Governmental Authority — promptly, and in any event within 30
days of receipt thereof, copies of any notice to the Company or any Subsidiary
from any Governmental Authority relating to any order, ruling, statute or other
law or regulation that would reasonably be expected to have a Material Adverse
Effect and to the extent such notice is required to be disclosed in connection
with any regulation or disclosure obligations under the Securities Act;

(g) Resignation or Replacement of Auditors — within 10 days following the date
on which the Company’s auditors resign or the Company elects to change auditors,
as the case may be, notification thereof, together with such further information
as the Required Holders may request;

(h) Requested Information — with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of the Company or any of its Subsidiaries or relating to
the ability of the Company to perform its obligations hereunder and under the
Notes as from time to time may be reasonably requested by the Required Holders,
in each case to the extent reasonably available to the Company; and

(i) Supplements — promptly, and in any event within 10 Business Days after the
execution and delivery of any Supplement, a copy thereof.

Section 7.2. Officer’s Certificate. Each set of financial statements delivered
to a Purchaser or holder of a Note pursuant to Section 7.1(a) or Section 7.1(b)
shall be accompanied by a certificate of a Senior Financial Officer:

(a) Covenant Compliance — setting forth the information from such financial
statements that is required in order to establish whether the Company was in
compliance with the requirements of Section 10.7, during the quarterly or annual
period covered by the financial statements then being furnished (including with
respect to each such provision that involves mathematical calculations, the
information from such financial statements that is required to perform such
calculations) and detailed calculations of the maximum or minimum amount, ratio
or percentage, as the case may be, permissible under the terms of such Section,
and the calculation of the amount, ratio or percentage then in existence. In the
event that the Company or any Subsidiary has made an election to measure any
financial liability using fair value (which election is being disregarded for
purposes of determining compliance with this Agreement pursuant to Section 22.2)
as to the period covered by any such financial statement, such Senior Financial
Officer’s certificate as to such period shall include a reconciliation from GAAP
with respect to such election;

(b) Event of Default — certifying that such Senior Financial Officer has
reviewed the relevant terms hereof and has made, or caused to be made, under his
or her supervision, a review of the transactions and conditions of the Company
and its Subsidiaries from the beginning of the quarterly or annual period
covered by the statements then being furnished to the date of the certificate
and that such review shall not have disclosed the existence during such period
of any condition or event that constitutes a Default or an Event of Default or,
if any such condition or event existed or exists, specifying the nature and
period of existence thereof and what action the Company shall have taken or
proposes to take with respect thereto; and

 

-19-



--------------------------------------------------------------------------------

TRIPLEPOINT VENTURE GROWTH BDC CORP.    NOTE PURCHASE AGREEMENT

 

(c) Subsidiary Guarantors — setting forth a list of all Subsidiaries that are
Subsidiary Guarantors and certifying that each Subsidiary that is required to be
a Subsidiary Guarantor pursuant to Section 9.7 is a Subsidiary Guarantor, in
each case, as of the date of such certificate of Senior Financial Officer.

Section 7.3. Visitation. The Company shall permit the representatives of each
Purchaser and each holder of a Note that, in each case, is an Institutional
Investor:

(a) No Default — if no Default or Event of Default then exists and is
continuing, at the expense of such Purchaser or such holder and upon at least
ten (10) Business Days’ prior notice to the Company, to visit the principal
executive office of the Company, to discuss the affairs, finances and accounts
of the Company and its Subsidiaries with the Company’s officers, and (with the
consent of the Company, which consent will not be unreasonably withheld) its
independent public accountants, and (with the consent of the Company, which
consent will not be unreasonably withheld) to visit the other offices and
properties of the Company and each Subsidiary, all at such reasonable times and
as often as may be reasonably requested in writing; provided, that such
visitation rights set forth in this clause (a) may be exercised only once per
calendar year for each holder of a Note; and

(b) Default — if a Default or Event of Default then exists and is continuing, at
the expense of the Company and upon at least ten (10) Business Days’ prior
written notice to the Company, to visit and inspect any of the offices or
properties of the Company or any Subsidiary, to examine all their respective
books of account, records, reports and other papers, to make copies and extracts
therefrom, and to discuss their respective affairs, finances and accounts with
their respective officers and independent public accountants (and by this
provision the Company authorizes said accountants to discuss the affairs,
finances and accounts of the Company and its Subsidiaries), all at such
reasonable times and as often as may be reasonably requested.

Section 7.4. Electronic Delivery. Financial statements, opinions of independent
certified public accountants, other information and Officer’s Certificates that
are required to be delivered by the Company pursuant to Sections 7.1(a), (b),
(c) or (h) and Section 7.2 shall be deemed to have been delivered if the Company
satisfies any of the following requirements with respect thereto:

(a) such financial statements satisfying the requirements of Section 7.1(a) or
(b) and related Officer’s Certificate satisfying the requirements of Section 7.2
and any other information required under Section 7.1(c) are delivered to each
holder of a Note by e-mail at the e-mail address set forth in such holder’s
Purchaser Schedule or as communicated from time to time in a separate writing
delivered to the Company;

 

-20-



--------------------------------------------------------------------------------

TRIPLEPOINT VENTURE GROWTH BDC CORP.    NOTE PURCHASE AGREEMENT

 

(b) the Company shall have timely filed such Form 10–Q or Form 10–K, satisfying
the requirements of Section 7.1(a), Section 7.1(b) or Section 7.1(h), as the
case may be, with the SEC on EDGAR and shall have made such form accessible from
its home page on the internet, which is located at https://www.tpvg.com/ as of
the date of this Agreement, and shall have delivered, with respect to
Section 7.1(a) or Section 7.1(b), the related Officer’s Certificate satisfying
the requirements of Section 7.2 to each holder of a Note by electronic mail;

(c) such financial statements satisfying the requirements of Section 7.1(a) or
Section 7.1(b) and related Officer’s Certificate(s) satisfying the requirements
of Section 7.2 and any other information required under Section 7.1(c), or any
Supplement referred to in Section 7.1(h), as applicable, is/are timely posted by
or on behalf of the Company on IntraLinks or on any other similar website to
which each holder of Notes has free access; or

(d) the Company shall have timely filed any of the items referred to in
Section 7.1(c) or Section 7.1(h) with the SEC on EDGAR or shall have made such
items available on its home page on the internet or on IntraLinks or on any
other similar website to which each holder of Notes has free access;

provided however, that in no case shall access to such financial statements,
other information and Officer’s Certificates be conditioned upon any waiver or
other agreement or consent (other than confidentiality provisions consistent
with Section 20 of this Agreement); provided further, that in the case of any of
clauses (b), (c) or (d), the Company shall have given each holder of a Note
prior written notice, which may be by e-mail, included in the Officer’s
Certificate delivered pursuant to Section 7.2, or in accordance with Section 18,
of such posting or filing in connection with each delivery, provided further,
that upon request of any holder to receive paper copies of such forms, financial
statements, other information and Officer’s Certificates or to receive them by
e-mail, the Company will promptly e-mail them or deliver such paper copies, as
the case may be, to such holder.

SECTION 8. PAYMENT AND PREPAYMENT OF THE NOTES.

Section 8.1. Maturity. As provided therein, the entire unpaid principal balance
of each Note shall be due and payable on the Maturity Date thereof.

Section 8.2. Optional Prepayments with Make-Whole Amount. The Company may, at
its option, upon notice as provided below, prepay at any time all, or from time
to time any part of, the Notes, in an amount not less than 10% of the aggregate
principal amount of the Notes then outstanding in the case of a partial
prepayment, at 100% of the principal amount so prepaid, and the Make-Whole
Amount determined for the prepayment date with respect to such principal amount;
provided, that at any time on or after March 19, 2024 the Company may, at its
option, upon notice as provided below, prepay all or any part of the
Series 2020A Notes at 100% of the principal amount so prepaid, together with
accrued interest to the prepayment date. The Company will give each holder of
Notes written notice of each optional prepayment under this Section 8.2 not less
than 10 days and not more than 60 days prior to the date fixed for such
prepayment unless

 

-21-



--------------------------------------------------------------------------------

TRIPLEPOINT VENTURE GROWTH BDC CORP.    NOTE PURCHASE AGREEMENT

 

the Company and the Required Holders agree to another time period pursuant to
Section 17. Each such notice shall specify such date (which shall be a Business
Day), the aggregate principal amount of the Notes to be prepaid on such date,
the principal amount of each Note held by such holder to be prepaid (determined
in accordance with Section 8.3), and the interest to be paid on the prepayment
date with respect to such principal amount being prepaid, and shall be
accompanied by a certificate of a Senior Financial Officer as to the estimated
Make-Whole Amount due in connection with such prepayment (calculated as if the
date of such notice were the date of the prepayment), setting forth the details
of such computation. Two Business Days prior to such prepayment, the Company
shall deliver to each holder of Notes a certificate of a Senior Financial
Officer specifying the calculation of such Make-Whole Amount as of the specified
prepayment date.

Section 8.3. Allocation of Partial Prepayments. In the case of each partial
prepayment of the Notes pursuant to Section 8.2, the principal amount of the
Notes to be prepaid shall be allocated among all of the Notes at the time
outstanding in proportion, as nearly as practicable, to the respective unpaid
principal amounts thereof not theretofore called for prepayment. All prepayments
made pursuant to Section 8.8 shall be applied only to the Notes of the holders
who have accepted the offer of prepayment.

Section 8.4. Maturity; Surrender, Etc. In the case of each prepayment of Notes
pursuant to this Section 8, the principal amount of each Note to be prepaid
shall mature and become due and payable on the date fixed for such prepayment,
together with interest on such principal amount accrued to such date and the
applicable Make-Whole Amount, if any. From and after such date, unless the
Company shall fail to pay such principal amount when so due and payable,
together with the interest and Make-Whole Amount, if any, as aforesaid, interest
on such principal amount shall cease to accrue. Any Note paid or prepaid in full
shall be surrendered to the Company and cancelled and shall not be reissued, and
no Note shall be issued in lieu of any prepaid principal amount of any Note.

Section 8.5. Purchase of Notes. The Company will not and will not permit any
Controlled Entity to purchase, redeem, prepay or otherwise acquire, directly or
indirectly, any of the outstanding Notes except:

(a) upon the payment or prepayment of the Notes in accordance with this
Agreement and the Notes or

(b) pursuant to an offer to purchase made by the Company or a Controlled Entity
pro rata to the holders of all Notes at the time outstanding upon the same terms
and conditions. Any such offer shall provide each holder with sufficient
information to enable it to make an informed decision with respect to such
offer, and shall remain open for at least 10 Business Days. If the holders of
more than 25% of the principal amount of the Notes then outstanding accept such
offer, the Company shall promptly notify the remaining holders of such fact and
the expiration date for the acceptance by holders of Notes of such offer shall
be extended by the number of days necessary to give each such remaining holder
at least 5 Business Days from its receipt of such notice to accept such offer.
For the avoidance of doubt, no Make-Whole Amount shall be owed in connection
with any prepayment made pursuant to this Section 8.5(b).

 

-22-



--------------------------------------------------------------------------------

TRIPLEPOINT VENTURE GROWTH BDC CORP.    NOTE PURCHASE AGREEMENT

 

The Company will promptly cancel all Notes acquired by it or any Controlled
Entity pursuant to any payment, prepayment or purchase of Notes pursuant to this
Agreement and no Notes may be issued in substitution or exchange for any such
Notes.

Section 8.6. Make-Whole Amount.

“Make-Whole Amount” means, with respect to any Note, an amount equal to the
excess, if any, of the Discounted Value of the Remaining Scheduled Payments with
respect to the Called Principal of such Note over the amount of such Called
Principal, provided that the Make-Whole Amount may in no event be less than
zero. For the purposes of determining the Make-Whole Amount, the following terms
have the following meanings:

“Called Principal” means, with respect to any Note, the principal of such Note
that is to be prepaid pursuant to Section 8.2 or has become or is declared to be
immediately due and payable pursuant to Section 12.1, as the context requires.

“Discounted Value” means, with respect to the Called Principal of any Note, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Notes is payable) equal to the
Reinvestment Yield with respect to such Called Principal.

“Reinvestment Yield” means, with respect to the Called Principal of any Note,
the sum of (a) 0.50% plus (b) the yield to maturity implied by the “Ask
Yield(s)” reported as of 10:00 a.m. (New York City time) on the second Business
Day preceding the Settlement Date with respect to such Called Principal, on the
display designated as “Page PX1” (or such other display as may replace Page PX1)
on Bloomberg Financial Markets for the most recently issued actively traded
on-the-run U.S. Treasury securities (“Reported”) having a maturity equal to the
Remaining Average Life of such Called Principal as of such Settlement Date. If
there are no such U.S. Treasury securities Reported having a maturity equal to
such Remaining Average Life, then such implied yield to maturity will be
determined by (i) converting U.S. Treasury bill quotations to bond equivalent
yields in accordance with accepted financial practice and (ii) interpolating
linearly between the “Ask Yields” Reported for the applicable most recently
issued actively traded on-the-run U.S. Treasury securities with the maturities
(1) closest to and greater than such Remaining Average Life and (2) closest to
and less than such Remaining Average Life. The Reinvestment Yield shall be
rounded to the number of decimal places as appears in the interest rate of the
applicable Note.

 

-23-



--------------------------------------------------------------------------------

TRIPLEPOINT VENTURE GROWTH BDC CORP.    NOTE PURCHASE AGREEMENT

 

If such yields are not Reported or the yields Reported as of such time are not
ascertainable (including by way of interpolation), then “Reinvestment Yield”
means, with respect to the Called Principal of any Note, the sum of (x) 0.50%
plus (y) the yield to maturity implied by the U.S. Treasury constant maturity
yields reported, for the latest day for which such yields have been so reported
as of the second Business Day preceding the Settlement Date with respect to such
Called Principal, in Federal Reserve Statistical Release H.15 (or any comparable
successor publication) for the U.S. Treasury constant maturity having a term
equal to the Remaining Average Life of such Called Principal as of such
Settlement Date. If there is no such U.S. Treasury constant maturity having a
term equal to such Remaining Average Life, such implied yield to maturity will
be determined by interpolating linearly between (1) the U.S. Treasury constant
maturity so reported with the term closest to and greater than such Remaining
Average Life and (2) the U.S. Treasury constant maturity so reported with the
term closest to and less than such Remaining Average Life. The Reinvestment
Yield shall be rounded to the number of decimal places as appears in the
interest rate of the applicable Note.

“Remaining Average Life” means, with respect to any Called Principal, the number
of years obtained by dividing (i) such Called Principal into (ii) the sum of the
products obtained by multiplying (a) the principal component of each Remaining
Scheduled Payment with respect to such Called Principal by (b) the number of
years, computed on the basis of a 360-day year comprised of twelve 30-day months
and calculated to two decimal places, that will elapse between the Settlement
Date with respect to such Called Principal and the scheduled due date of such
Remaining Scheduled Payment.

“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Note, all payments of such Called Principal and interest thereon that would
be due after the Settlement Date with respect to such Called Principal if no
payment of such Called Principal were made prior to its scheduled due date,
provided that if such Settlement Date is not a date on which interest payments
are due to be made under the Notes, then the amount of the next succeeding
scheduled interest payment will be reduced by the amount of interest accrued to
such Settlement Date and required to be paid on such Settlement Date pursuant to
Section 8.2 or Section 12.1.

“Settlement Date” means, with respect to the Called Principal of any Note, the
date on which such Called Principal is to be prepaid pursuant to Section 8.2 or
has become or is declared to be immediately due and payable pursuant to
Section 12.1, as the context requires.

Section 8.7. Payments Due on Non-Business Days. Anything in this Agreement or
the Notes to the contrary notwithstanding, (x) except as set forth in clause
(y), any payment of interest on any Note that is due on a date that is not a
Business Day shall be made on the next succeeding Business Day without including
the additional days elapsed in the computation of the interest payable on such
next succeeding Business Day; and (y) any payment of principal of, or Make-Whole
Amount on, any Note (including principal due on the Maturity Date of such Note)
that is due on a date that is not a Business Day shall be made on the next
succeeding Business Day and shall include the additional days elapsed in the
computation of interest payable on such next succeeding Business Day.

 

-24-



--------------------------------------------------------------------------------

TRIPLEPOINT VENTURE GROWTH BDC CORP.    NOTE PURCHASE AGREEMENT

 

Section 8.8. Change in Control.

(a) Notice of Change in Control. The Company will, within fifteen Business Days
after any Responsible Officer has knowledge of the occurrence of any Change in
Control, give written notice of such Change in Control to each holder of Notes.
Such notice shall contain and constitute an offer to prepay Notes as described
in subparagraph (b) of this Section 8.8 and shall be accompanied by the
certificate described in subparagraph (e) of this Section 8.8.

(b) Offer to Prepay Notes. The offer to prepay Notes contemplated by
subparagraph (a) of this Section 8.8 shall be an offer to prepay, in accordance
with and subject to this Section 8.8, all, but not less than all, the Notes held
by each holder (in this case only, “holder” in respect of any Note registered in
the name of a nominee for a disclosed beneficial owner shall mean such
beneficial owner) on a date specified in such offer (the “Section 8.8 Proposed
Prepayment Date”). Such date shall be not less than 30 days and not more than 60
days after the date of such offer (if the Section 8.8 Proposed Prepayment Date
shall not be specified in such offer, the Section 8.8 Proposed Prepayment Date
shall be the first Business Day after the 45th day after the date of such
offer).

(c) Acceptance/Rejection. A holder of Notes may accept the offer to prepay made
pursuant to this Section 8.8 by causing a notice of such acceptance to be
delivered to the Company not later than 15 Business Days after receipt by such
holder of the most recent offer of prepayment. A failure by a holder of Notes to
respond to an offer to prepay made pursuant to this Section 8.8 shall be deemed
to constitute rejection of such offer by such holder.

(d) Prepayment. Prepayment of the Notes to be prepaid pursuant to this
Section 8.8 shall be at 100% of the principal amount of such Notes, together
with interest on such Notes accrued to, but excluding, the date of prepayment,
but without Make-Whole Amount or other premium.

(e) Officer’s Certificate. Each offer to prepay the Notes pursuant to this
Section 8.8 shall be accompanied by a certificate, executed by a Senior
Financial Officer of the Company and dated the date of such offer, specifying:
(i) the Section 8.8 Proposed Prepayment Date; (ii) that such offer is made
pursuant to this Section 8.8; (iii) the principal amount of each Note offered to
be prepaid; (iv) the interest that would be due on each Note offered to be
prepaid, accrued to, but excluding, the Section 8.8 Proposed Prepayment Date;
(v) that the conditions of this Section 8.8 have been fulfilled; and (vi) in
reasonable detail, the nature and date of the Change in Control.

 

-25-



--------------------------------------------------------------------------------

TRIPLEPOINT VENTURE GROWTH BDC CORP.    NOTE PURCHASE AGREEMENT

 

SECTION 9. AFFIRMATIVE COVENANTS.

The Company covenants that so long as any of the Notes are outstanding:

Section 9.1. Compliance with Laws. Without limiting Section 10.4, the Company
will, and will cause each of its Subsidiaries to, comply with all laws,
ordinances or governmental rules or regulations to which each of them is subject
(including Environmental Laws, the USA PATRIOT Act and the other laws and
regulations that are referred to in Section 5.16) and will obtain and maintain
in effect all licenses, certificates, permits, franchises and other governmental
authorizations necessary to the ownership of their respective properties or to
the conduct of their respective businesses, in each case to the extent necessary
to ensure that non-compliance with such laws, ordinances or governmental rules
or regulations or failures to obtain or maintain in effect such licenses,
certificates, permits, franchises and other governmental authorizations would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Without limiting the foregoing, the Company will, and will cause
its Subsidiaries to, conduct its business and other activities in compliance in
all Material respects with the applicable provisions of the Investment Company
Act and any applicable rules, regulations or orders issued by the SEC
thereunder.

Section 9.2. Insurance. The Company will, and will cause each of its
Subsidiaries to, maintain insurance with respect to their respective properties
and businesses against such casualties and contingencies, of such types, on such
terms and in such amounts (including deductibles, co-insurance and
self-insurance, if adequate reserves are maintained with respect thereto) as is
customary in the case of entities engaged in the same or a similar business and
similarly situated.

Section 9.3. Maintenance of Properties. The Company will, and will cause each of
its Subsidiaries to, maintain and keep, or cause to be maintained and kept,
their respective properties in good repair, working order and condition (other
than ordinary wear and tear), so that the business carried on in connection
therewith may be properly conducted at all times, provided that this Section 9.3
shall not prevent the Company or any Subsidiary from discontinuing the operation
and the maintenance of any of its properties if such discontinuance is desirable
in the conduct of its business and the Company has concluded that such
discontinuance would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

Section 9.4. Payment of Taxes and Claims. The Company will, and will cause each
of its Subsidiaries to, file all tax returns required to be filed in any
jurisdiction and to pay and discharge all taxes shown to be due and payable on
such returns and all other taxes, assessments, governmental charges, or levies
imposed on them or any of their properties, assets, income or franchises, to the
extent the same have become due and payable and before they have become
delinquent and all claims for which sums have become due and payable that have
or might become a Lien on properties or assets of the Company or any Subsidiary,
provided that neither the Company nor any Subsidiary need pay any such tax,
assessment, charge, levy or claim if (i) the amount, applicability or validity
thereof is contested by the Company or such Subsidiary on a timely basis in good
faith and in appropriate proceedings, and the Company or a Subsidiary has
established adequate reserves therefor in accordance with GAAP on the books of
the Company or such Subsidiary or (ii) the nonpayment of all such taxes,
assessments, charges, levies and claims would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

-26-



--------------------------------------------------------------------------------

TRIPLEPOINT VENTURE GROWTH BDC CORP.    NOTE PURCHASE AGREEMENT

 

Section 9.5. Corporate Existence, Etc. Subject to Section 10.2, the Company will
at all times preserve and keep its corporate existence in full force and effect.
Subject to Section 10.2, the Company will at all times preserve and keep in full
force and effect the corporate existence of each of its Subsidiaries (unless
merged into the Company or a Wholly-Owned Subsidiary) and all rights and
franchises of the Company and its Subsidiaries unless, in the good faith
judgment of the Company, the termination of or failure to preserve and keep in
full force and effect such corporate existence, right or franchise would not,
individually or in the aggregate, have a Material Adverse Effect.

Section 9.6. Books and Records. The Company will, and will cause each of its
Subsidiaries to, maintain proper books of record and account in conformity with
GAAP and all applicable requirements of any Governmental Authority having legal
or regulatory jurisdiction over the Company or such Subsidiary, as the case may
be. The Company will, and will cause each of its Subsidiaries to, keep books,
records and accounts which, in reasonable detail, accurately reflect all
transactions and dispositions of assets. The Company and its Subsidiaries have
devised a system of internal accounting controls sufficient to provide
reasonable assurances that their respective books, records, and accounts
accurately reflect all transactions and dispositions of assets and the Company
will, and will cause each of its Subsidiaries to, continue to maintain such
system.

Section 9.7. Subsidiary Guarantors. (a) The Company will cause each of its
Subsidiaries (other than Financing Subsidiaries and Foreign Subsidiaries) that
guarantees or otherwise becomes liable at any time, whether as a borrower or an
additional or co-borrower or otherwise, for or in respect of any Indebtedness
under any Material Credit Facility for which the Company is a borrower or
guarantor to concurrently therewith:

(i) enter into (A) an agreement in form and substance satisfactory to the
Required Holders providing for the guaranty by such Subsidiary, on a joint and
several basis with all other such Subsidiaries, of (x) the prompt payment in
full when due of all amounts payable by the Company pursuant to the Notes
(whether for principal, interest, Make-Whole Amount or otherwise) and this
Agreement, including all indemnities, fees and expenses payable by the Company
thereunder and (y) the prompt, full and faithful performance, observance and
discharge by the Company of each and every covenant, agreement, undertaking and
provision required pursuant to the Notes or this Agreement to be performed,
observed or discharged by it (a “Subsidiary Guaranty”) or (B) a joinder to the
Subsidiary Guaranty; and

(ii) deliver the following to each holder of a Note:

(A) an executed counterpart of such Subsidiary Guaranty or a joinder thereto;

 

-27-



--------------------------------------------------------------------------------

TRIPLEPOINT VENTURE GROWTH BDC CORP.    NOTE PURCHASE AGREEMENT

 

(B) a certificate signed by an authorized responsible officer of such Subsidiary
containing representations and warranties on behalf of such Subsidiary to the
same effect, mutatis mutandis, as those contained in Sections 5.1, 5.2, 5.6 and
5.7 of this Agreement (but with respect to such Subsidiary and such Subsidiary
Guaranty rather than the Company);

(C) all documents as may be reasonably requested by the Required Holders to
evidence the due organization, continuing existence and, where applicable, good
standing of such Subsidiary and the due authorization by all requisite action on
the part of such Subsidiary of the execution and delivery of such Subsidiary
Guaranty and the performance by such Subsidiary of its obligations thereunder;
and

(D) an opinion of counsel reasonably satisfactory to the Required Holders
covering such matters relating to such Subsidiary and such Subsidiary Guaranty
as the Required Holders may reasonably request.

(b) At the election of the Company and by written notice to each holder of
Notes, any Subsidiary Guarantor may be discharged from all of its obligations
and liabilities under its Subsidiary Guaranty and shall be automatically
released from its obligations thereunder without the need for the execution or
delivery of any other document by the holders, provided that (i) if such
Subsidiary Guarantor is a guarantor or is otherwise liable for or in respect of
any Material Credit Facility, then such Subsidiary Guarantor has been released
and discharged (or will be released and discharged concurrently with the release
of such Subsidiary Guarantor under its Subsidiary Guaranty) under such Material
Credit Facility, (ii) at the time of, and after giving effect to, such release
and discharge, no Event of Default shall be existing, (iii) no amount is then
due and payable under such Subsidiary Guaranty, (iv) if in connection with such
Subsidiary Guarantor being released and discharged under any Material Credit
Facility (other than in connection with a sale of such Subsidiary or its Equity
Interests), any fee or other form of consideration is given to any holder of
Indebtedness under such Material Credit Facility specifically for such release,
the holders of the Notes shall receive equivalent consideration substantially
concurrently therewith and (v) each holder shall have received a certificate of
a Responsible Officer certifying as to the matters set forth in
clauses (i) through (iv).

Section 9.8. Rating Confirmation. The Company covenants and agrees that, at its
sole cost and expense, it shall cause to be maintained at all times a Rating
from at least one NRSRO that indicates that it will monitor the rating on an
ongoing basis. No later than March 19 of each year (beginning March 19, 2021)
the Company further covenants and agrees it shall provide a notice to each of
the holders of the Notes sent in the manner provided in Section 18 with respect
to all then-current Ratings.

Section 9.9. Status of RIC and BDC. The Company shall at all times, subject to
applicable grace periods set forth in the Code, maintain its status as a RIC,
and as a “business development company” under the Investment Company Act.

 

-28-



--------------------------------------------------------------------------------

TRIPLEPOINT VENTURE GROWTH BDC CORP.    NOTE PURCHASE AGREEMENT

 

Section 9.10. Investment Policies. The Company shall at all times be in
compliance with its Investment Policies, except to the extent that the failure
to so comply would not reasonably be expected to result in a Material Adverse
Effect.

SECTION 10. NEGATIVE COVENANTS.

The Company covenants that so long as any of the Notes are outstanding:

Section 10.1. Transactions with Affiliates. The Company will not, and will not
permit any Subsidiary to, enter into directly or indirectly any transaction or
group of related transactions (including the purchase, lease, sale or exchange
of properties of any kind or the rendering of any service) with any Affiliate
(other than the Company or any of its subsidiaries), except

(a) in the ordinary course and pursuant to the reasonable requirements of the
Company’s or such Subsidiary’s business and upon fair and reasonable terms no
less favorable to the Company or such Subsidiary than would be obtainable in a
comparable arm’s-length transaction with a Person not an Affiliate;

(b) transactions with Affiliates in connection with the agreements set forth in
Schedule 10.1;

(c) transactions with one or more Affiliates (including co-investments) as
permitted by any SEC exemptive order (as may be amended from time to time), any
no-action letter or as otherwise permitted by applicable law, rule or regulation
or SEC staff interpretations thereof or based on advice of counsel;

(d) transactions between or among, on the one hand, the Company and/or any of
its Subsidiaries, and, on the other hand, any SBIC Subsidiary or any “downstream
affiliate” (as such term is used under the rules promulgated under the
Investment Company Act) of the Company and/or any of its Subsidiaries at prices
and on terms and conditions, taken as a whole, not materially less favorable to
the Company and/or such Subsidiaries than in good faith is believed could be
obtained on an arm’s-length basis from unrelated third parties,

(e) a transaction that has been approved by a majority of the independent
directors of the board of directors of the Company;

(f) any Investment that results in the creation of an Affiliate;

(g) customary compensation to Affiliates in connection with investment advisory,
administration, financial advisory, financing, underwriting or placement
services or in respect of other investment banking activities and other
transaction fees, which payments are approved by the majority of the members of
the board of directors (or similar governing body) or a majority of the
disinterested members of the board of directors of the Company in good faith;

 

-29-



--------------------------------------------------------------------------------

TRIPLEPOINT VENTURE GROWTH BDC CORP.    NOTE PURCHASE AGREEMENT

 

(h) transactions and payments required under the definitive agreement for any
acquisition or Investment permitted under this Agreement (to the extent any
seller, employee, officer or director of an acquired entity becomes an Affiliate
in connection with such transaction);

(i) the payment of customary fees and reasonable out-of-pocket costs to, and
indemnities provided on behalf of, members of the board of directors (or similar
governing body), officers, employees, members of management, managers,
consultants, investment advisers, administrative service providers and
independent contractors of the Company and/or any of its direct or indirect
subsidiaries in the ordinary course of business;

(j) transactions with customers, clients, suppliers, joint ventures, purchasers
or sellers of goods or services or providers of employees or other labor entered
into in the ordinary course of business, which are (i) fair to the Company
and/or the applicable Subsidiary in the good faith determination of the board of
directors (or similar governing body) of the Company or the senior management
thereof or (ii) on terms at least as favorable as might reasonably be obtained
from a Person other than an Affiliate; and

(k) the Company may issue and sell Equity Interests to its Affiliates.

Section 10.2. Merger, Consolidation, Fundamental Changes, Etc. The Company will
not, and will not permit any Subsidiary Guarantor to, consolidate with or merge
with any other Person or convey, transfer or lease all or substantially all of
its assets in a single transaction or series of transactions to any Person
except:

(a) in the case of any such transaction involving the Company, the successor
formed by such consolidation or the survivor of such merger or the Person that
acquires by conveyance, transfer or lease all or substantially all of the assets
of the Company as an entirety, as the case may be, shall be a solvent
corporation or limited liability company organized and existing under the laws
of the United States or any state thereof (including the District of Columbia),
and, if the Company is not such corporation or limited liability company,
(i) such corporation or limited liability company shall have executed and
delivered to each holder of any Notes its assumption of the due and punctual
performance and observance of each covenant and condition of this Agreement and
the Notes and (ii) such corporation or limited liability company shall have
caused to be delivered to each holder of any Notes an opinion of nationally
recognized outside legal counsel, or other outside legal counsel reasonably
satisfactory to the Required Holders, to the effect that all agreements or
instruments effecting such assumption are enforceable in accordance with their
terms and comply with the terms hereof;

(b) in the case of any such transaction involving a Subsidiary Guarantor, the
successor formed by such consolidation or the survivor of such merger or the
Person that acquires by conveyance, transfer or lease all or substantially all
of the assets of such Subsidiary Guarantor as an entirety, as the case may be,
shall be (1) the Company, such Subsidiary Guarantor or another Subsidiary
Guarantor; or (2) a solvent corporation or limited liability company (other than
the Company or another Subsidiary Guarantor) that

 

-30-



--------------------------------------------------------------------------------

TRIPLEPOINT VENTURE GROWTH BDC CORP.    NOTE PURCHASE AGREEMENT

 

is organized and existing under the laws of the United States or any state
thereof (including the District of Columbia) and, if such Subsidiary Guarantor
is not such corporation or limited liability company, (A) such corporation or
limited liability company shall have executed and delivered to each holder of
Notes its assumption of the due and punctual performance and observance of each
covenant and condition of the Subsidiary Guaranty of such Subsidiary Guarantor
and (B) the Company shall have caused to be delivered to each holder of Notes an
opinion of nationally recognized outside legal counsel, or other outside legal
counsel reasonably satisfactory to the Required Holders, to the effect that all
agreements or instruments effecting such assumption are enforceable in
accordance with their terms and comply with the terms hereof;

(c) the Equity Interests of any Subsidiary Guarantor may be sold, transferred or
otherwise disposed of to an Obligor;

(d) any Subsidiary Guarantor may be liquidated or dissolved; provided that
(i) in connection with such liquidation or dissolution, any and all of the
assets of such Subsidiary Guarantor shall be distributed or otherwise
transferred to an Obligor and (ii) the Company determines in good faith that
such liquidation is in the best interests of the Company and is not materially
disadvantageous to the holders of the Notes;

(e) the Obligors may convey, sell, transfer or otherwise dispose of all or
substantially all of their assets to a Financing Subsidiary;

(f) in the cases of clauses (a) and (b)(2) above, each Subsidiary Guarantor
under any Subsidiary Guaranty that is outstanding at the time such transaction
or each transaction in such a series of transactions occurs reaffirms its
obligations under such Subsidiary Guaranty in writing at such time pursuant to
documentation that is reasonably acceptable to the Required Holders; and

(g) in the case of clauses (a) and (e) above, immediately before and immediately
after giving effect to such transaction, no Default or Event of Default shall
have occurred and be continuing and the Company shall deliver to the holders of
the Notes a certificate of a Senior Financial Officer to such effect.

No such conveyance, transfer or lease of substantially all of the assets of the
Company or any Subsidiary Guarantor shall have the effect of releasing the
Company or such Subsidiary Guarantor, as the case may be, or any successor
corporation or limited liability company that shall theretofore have become such
in the manner prescribed in this Section 10.2, from its liability under (x) this
Agreement or the Notes (in the case of the Company) or (y) the Subsidiary
Guaranty (in the case of any Subsidiary Guarantor), unless, in the case of the
conveyance, transfer or lease of substantially all of the assets of a Subsidiary
Guarantor, such Subsidiary Guarantor is released from its Subsidiary Guaranty in
accordance with Section 9.7(b) in connection with or immediately following such
conveyance, transfer or lease.

 

-31-



--------------------------------------------------------------------------------

TRIPLEPOINT VENTURE GROWTH BDC CORP.    NOTE PURCHASE AGREEMENT

 

Section 10.3. Line of Business. The Company will not and will not permit any
Subsidiary (other than a Financing Subsidiary) to engage in any business if, as
a result, the general nature of the business in which the Company and its
Subsidiaries, taken as a whole, would then be engaged would be substantially
changed from the general nature of the business in which the Company and its
Subsidiaries, taken as a whole, are engaged on the date of this Agreement as
described in the Presentation, including the documents incorporated therein by
reference to the Company’s Exchange Act filings.

Section 10.4. Economic Sanctions, Etc. The Company will not, and will not permit
any Controlled Entity to (a) become (including by virtue of being owned or
controlled by a Blocked Person or Canada Blocked Person), own or control a
Blocked Person or Canada Blocked Person or (b) directly or indirectly have any
investment in or engage in any dealing or transaction (including any investment,
dealing or transaction involving the proceeds of the Notes) with any Person if
such investment, dealing or transaction (i) would cause any holder or any
affiliate of such holder to be in violation of, or subject to sanctions under,
any law or regulation applicable to such holder, or (ii) is prohibited by or
subject to sanctions under any U.S. Economic Sanctions Laws or Canadian Economic
Sanctions Laws.

Section 10.5. Liens. The Company will not and will not permit any Subsidiary
Guarantor to, directly or indirectly, create, incur, assume or permit to exist
(upon the happening of a contingency or otherwise) any Lien on or with respect
to any property or asset (including any document or instrument in respect of
goods or accounts receivable) of the Company or any such Subsidiary Guarantor,
whether now owned or held or hereafter acquired, or any income or profits
therefrom, or assign or otherwise convey any right to receive income or profits,
except:

(a) any Lien on any property or asset of the Company or a Subsidiary Guarantor
existing on the date of this Agreement and set forth in
Schedule 10.5, provided that (i) no such Lien shall extend to any other property
or asset of the Company or any of its Subsidiaries, and (ii) any such Lien shall
secure only those obligations which it secures on the date of this Agreement and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof (except by an amount equal to unpaid
accrued interest, fees and expenses applicable thereto and by an amount equal to
any existing commitments unutilized thereunder);

(b) Liens imposed by any Governmental Authority for taxes, assessments or
charges not yet due or that are being contested in good faith and by appropriate
proceedings if adequate reserves with respect thereto are maintained on the
books of the Company in accordance with GAAP;

(c) Liens of clearing agencies, broker-dealers and similar Liens incurred in the
ordinary course of business, provided that such Liens (i) attach only to the
securities (or proceeds) being purchased or sold and (ii) secure only
obligations incurred in connection with such purchase or sale, and not any
obligation in connection with margin financing;

(d) Liens imposed by law, such as materialmen’s, mechanics’, carriers’,
workmens’, storage, landlord, and repairmen’s Liens and other similar Liens
arising in the ordinary course of business and securing obligations (other than
Indebtedness for borrowed money) not yet due or that are being contested in good
faith and by appropriate proceedings if adequate reserves with respect thereto
are maintained on the books of the Company or any of its direct or indirect
subsidiaries in accordance with GAAP;

 

-32-



--------------------------------------------------------------------------------

TRIPLEPOINT VENTURE GROWTH BDC CORP.    NOTE PURCHASE AGREEMENT

 

(e) Liens incurred or pledges or deposits made to secure obligations incurred to
secure public or statutory obligations;

(f) Liens securing the performance of, or payment in respect of, bids, insurance
premiums, deductibles or co-insured amounts, tenders, government or utility
contracts (other than for the repayment of borrowed money), surety, stay,
customs and appeal bonds and other obligations of a similar nature incurred in
the ordinary course of business;

(g) Liens arising out of judgments or awards that have been in force for less
than the applicable period for taking an appeal so long as such judgments or
awards do not constitute an Event of Default;

(h) customary rights of setoff and liens upon (i) deposits of cash in favor of
banks or other depository institutions in which such cash is maintained in the
ordinary course of business, (ii) cash and financial assets held in securities
accounts in favor of banks and other financial institutions with which such
accounts are maintained in the ordinary course of business and (iii) assets held
by a custodian in favor of such custodian in the ordinary course of business, in
the case of each of clauses (i) through (iii) above, securing payment of fees,
indemnities, charges for returning items and other similar obligations;

(i) Liens arising solely from precautionary filings of financing statements
under the Uniform Commercial Code of the applicable jurisdictions;

(j) zoning restrictions, easements, rights-of-way, encroachments, protrusions,
licenses, or other restrictions on, and other minor defects or

irregularities affecting, the use of any real estate (including leasehold
title), in each case which do not interfere with or affect in any Material
respect the ordinary course conduct of the business of the Company and the
Subsidiary Guarantors;

(k) purchase money Liens on specific equipment and fixtures provided that
(i) such Liens only attach to such equipment and fixtures, (ii) the Indebtedness
secured thereby is incurred in the ordinary course of business to finance
equipment and fixtures and (iii) the Indebtedness secured thereby does not
exceed the lesser of the cost and the fair market value of such equipment and
fixtures at the time of the acquisition thereof;

(l) deposits of money securing leases to which the Company or any Subsidiary is
a party as lessee made in the ordinary course of business;

(m) Liens consisting of any (i) interest or title of a lessor or sub-lessor
under any lease of real estate not prohibited hereunder, (ii) landlord lien
permitted by the terms of any lease, (iii) restriction or encumbrance to which
the interest or title of such lessor or sub-lessor may be subject or
(iv) subordination of the interest of the lessee or sub-lessee under such lease
to any restriction or encumbrance referred to in the preceding clause (iii);

 

-33-



--------------------------------------------------------------------------------

TRIPLEPOINT VENTURE GROWTH BDC CORP.    NOTE PURCHASE AGREEMENT

 

(n) Liens (i) solely on any cash earnest money deposits made by the Company
and/or any of its Subsidiaries in connection with any letter of intent or
purchase agreement with respect to any Investment permitted hereunder or
(ii) consisting of an agreement to dispose of any property;

(o) Liens securing obligations (other than obligations representing Indebtedness
for borrowed money) under operating, reciprocal easement or similar agreements
entered into in the ordinary course of business of the Company and/or any
Subsidiary;

(p) leases, licenses, subleases or sublicenses granted to others in the ordinary
course of business which do not (i) interfere in any Material respect with the
business of the Company and its Subsidiaries or (ii) secure any Indebtedness;

(q) Liens on Securities that are the subject of repurchase agreements
constituting permitted Investments arising out of such repurchase transaction;

(r) Liens arising (i) out of conditional sale, title retention, consignment or
similar arrangements for the sale of any assets or property in the ordinary
course of business or (ii) by operation of law under Article 2 of the UCC (or
similar law of any jurisdiction);

(s) Liens in favor of any Obligor;

(t) Liens securing obligations under Swap Contracts entered into in the ordinary
course of the Company’s or any of its subsidiaries’ business for financial
planning and not for speculative purposes;

(u) (i) Liens on Equity Interests of joint ventures or non-Obligors securing
capital contributions to, or obligations of, such Persons and (ii) customary
rights of first refusal and tag, drag and similar rights in joint venture
agreements and agreements with respect to non-Obligors;

(v) Liens on cash or Cash Equivalents arising in connection with the defeasance,
discharge or redemption of Indebtedness;

(w) any encumbrance or restriction assumed in connection with an acquisition of
the property or Equity Interests of any Person, so long as such encumbrance or
restriction relates solely to the property so acquired (or to the Person or
Persons (and its or their subsidiaries) bound thereby) and was not created in
connection with or in anticipation of such acquisition;

(x) any right of offset, banker’s lien, security interest or other like right
against any Portfolio Investments held by a custodian;

 

-34-



--------------------------------------------------------------------------------

TRIPLEPOINT VENTURE GROWTH BDC CORP.    NOTE PURCHASE AGREEMENT

 

(y) Liens on Equity Interests in any SBIC Subsidiary created in favor of the SBA
or its designee;

(z) Liens on Equity Interests in any Financing Subsidiaries in favor of and
required by any lender providing third-party financing to such Financing
Subsidiary;

(aa) prior to release of the relevant escrow, Liens on cash or Cash Equivalents
(and the related escrow accounts) constituting the proceeds, and the related
prefunding of interest, premiums and other customary amounts, from an issuance
into (and pending the release from) escrow,

(bb) Liens securing collateral posted as margin to secure obligations under any
Indebtedness so long as, after giving pro forma effect to such Liens, the
Company is in compliance with Section 10.7;

(cc) Liens on Special Equity Interests included in the Investments of the
Company or any of its subsidiaries but only to the extent securing obligations
in the manner provided in the definition of “Special Equity Interests”;

(dd) other Liens on assets securing Indebtedness of the Company so long as,
(i) after giving pro forma effect to such Liens, the Company is in compliance
with Section 10.7 and (ii) in the event that the aggregate principal amount of
the Indebtedness secured by such Liens exceeds $25,000,000, the Notes (and any
guaranty delivered in connection therewith) shall concurrently be secured
equally and ratably with such Indebtedness pursuant to documentation reasonably
acceptable to the Required Holders in substance and in form, including an
intercreditor agreement and opinions of counsel to the Company from counsel that
is reasonably acceptable to the Required Holders; and

(ee) Liens on assets securing other obligations in an aggregate principal amount
at any time outstanding not to exceed $500,000.

Section 10.6. Restricted Payments. The Company will not, nor will it permit any
of its Subsidiary Guarantors to, declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment, except that any Obligor may
declare and pay:

(a) dividends with respect to the capital stock of the Company or such
Subsidiary Guarantor (including, for the avoidance of doubt, pursuant to any
distribution or dividend reinvestment plan of the Company or such Subsidiary
Guarantor) to the extent payable in additional shares of the stock, units or
interests or the Company or such Subsidiary Guarantor;

(b) Restricted Payments to the Company or any Subsidiary Guarantor or, other
than the Company, to each other owner of Equity Interests of such Subsidiary
Guarantor based on their relative ownership interests;

 

-35-



--------------------------------------------------------------------------------

TRIPLEPOINT VENTURE GROWTH BDC CORP.    NOTE PURCHASE AGREEMENT

 

(c) Restricted Payments in or with respect to any taxable year of the Company
(or any calendar year, as relevant) in amounts not to exceed 125% of the higher
of (x) the Net Investment Income of the Company for the applicable year
determined in accordance with GAAP and as specified in the annual financial
statements most recently delivered pursuant to Section 7.1(b) and (y) for so
long as the Company maintains its status as a RIC under the Code, the amounts
that are required to be distributed to: (i) allow the Company to satisfy the
minimum distribution requirements that would be imposed by Section 852(a) of the
Code (or any successor thereto) to maintain its eligibility to be taxed as a RIC
for any such taxable year, (ii) reduce to zero for any such taxable year the
Company’s liability for federal income taxes imposed on (A) its investment
company taxable income pursuant to Section 852(b)(1) of the Code (or any
successor thereto) and (B) its net capital gain pursuant to Section 852(b)(3) of
the Code (or any successor thereto), and (iii) reduce to zero the Company’s
liability for federal excise taxes for any such calendar year imposed pursuant
to Section 4982 of the Code (or any successor thereto);

(d) any settlement in respect of a conversion feature in any convertible
security that may be issued by such Obligor to the extent made through the
delivery of common stock (except in the case of interest (which may be payable
in cash));

(e) Restricted Payments to pay general administrative costs and expenses
(including corporate overhead, legal or similar expenses and payments to
directors, investment advisers, administrators and/or consultants of any Obligor
or any of its subsidiaries) and franchise fees and taxes and similar fees, taxes
and expenses required to enable the recipient of such Restricted Payment to
maintain its organizational existence or qualification to do business, in each
case, which are reasonable and customary and incurred in the ordinary course of
business, plus any reasonable and customary indemnification claims made by
directors, officers, members of management, managers, or consultants of any such
recipient, in each case, to the extent attributable to the ownership or
operations of the Company and its subsidiaries;

(f) Restricted Payments to finance or acquire any Investment permitted
hereunder;

(g) Restricted Payments to current or former directors, managers or consultants
of any Obligor or any of its subsidiaries;

(h) Restricted Payments to enable the recipient of such Restricted Payment to
make cash payments in lieu of the issuance of fractional shares in connection
with the exercise of warrants, options or other securities convertible into or
exchangeable for Equity Interests of such recipient;

(i) Restricted Payments for the repurchase of Equity Interests upon the exercise
of warrants, options or other securities convertible into or exchangeable for
Equity Interests if such Equity Interests represents all or a portion of the
exercise price of, or tax withholdings with respect to, such warrants, options
or other securities convertible into or exchangeable for Equity Interests as
part of a “cashless” exercise;

 

-36-



--------------------------------------------------------------------------------

TRIPLEPOINT VENTURE GROWTH BDC CORP.    NOTE PURCHASE AGREEMENT

 

(j) to the extent constituting a Restricted Payment, any other transaction
permitted under Section 10;

(k) any dividend or consummation of any redemption within 60 days after the date
of the declaration thereof or the provision of a redemption notice with respect
thereto, as the case may be, if at the date of such declaration or notice, the
dividend or redemption notice would have complied with the provisions hereof;
and

(l) any Restricted Payments, so long as (i) as of the date of such Restricted
Payment, no Event of Default has occurred and is continuing and (ii) after
giving pro forma effect to such Restricted Payment, the Company is in compliance
with Section 10.7.

Section 10.7. Certain Financial Covenants.

(a) Asset Coverage Ratio. The Company will not permit the Asset Coverage Ratio
as of the last Business Day of any fiscal quarter to be less than 1.50 to 1.00.

(b) Interest Coverage Ratio. The Company will not permit the Interest Coverage
Ratio as of the last Business Day of any fiscal quarter to be less than 1.25 to
1.00.

(c) Minimum Shareholders’ Equity. The Company will not permit Shareholders’
Equity at the last day of any fiscal quarter of the Company to be less than
$216,129,000 plus 65% of the net proceeds of the sale of Equity Interests by the
Company and its Subsidiaries after December 31, 2019.

SECTION 11. EVENTS OF DEFAULT.

An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:

(a) the Company defaults in the payment of any principal or Make-Whole Amount,
if any, on any Note when the same becomes due and payable, whether at maturity
or at a date fixed for prepayment or by declaration or otherwise;

(b) the Company defaults in the payment of any interest on any Note for more
than five Business Days after the same becomes due and payable;

(c) (i) the Company defaults in the performance of or compliance with any term
contained in Section 10.7(a), (b) or (c), or (ii) any covenant in a Supplement
which specifically provides that it shall have the benefit of this
paragraph (c);

(d) the Company or any Subsidiary Guarantor defaults in the performance of or
compliance with any term contained herein (other than those referred to in
Sections 11(a), (b) and (c)), in any Supplement or in any Subsidiary Guaranty
and such default is not remedied within 30 days after the earlier of (i) a
Responsible Officer obtaining actual knowledge of such default and (ii) the
Company receiving written notice of such default from any holder of a Note (any
such written notice to be identified as a “notice of default” and to refer
specifically to this Section 11(d));

 

-37-



--------------------------------------------------------------------------------

TRIPLEPOINT VENTURE GROWTH BDC CORP.    NOTE PURCHASE AGREEMENT

 

(e) (i) any representation or warranty made in writing by or on behalf of the
Company or by any officer of the Company in this Agreement or any Supplement or
in any writing furnished in connection with the transactions contemplated hereby
proves to have been false or incorrect in any material respect on the date as of
which made or (ii) any representation or warranty made in writing by or on
behalf of any Subsidiary Guarantor or by any officer of such Subsidiary
Guarantor in any Subsidiary Guaranty or in any writing furnished in connection
with such Subsidiary Guaranty proves to have been false or incorrect in any
material respect on the date as of which made;

(f) (i) the Company or any Subsidiary Guarantor is in default (as principal or
as guarantor or other surety) in the payment of any principal of or premium or
make-whole amount or interest on any Indebtedness for borrowed money that is
outstanding in an aggregate principal amount of at least the Default Threshold
beyond any period of grace provided with respect thereto, or (ii) the Company or
any Subsidiary Guarantor is in default in the performance of or compliance with
any financial or negative covenant (other than (1) any default set forth
in clause (f)(i) above, or (2) any default that is immaterial to the operations
or performance of the Company or such Subsidiary Guarantor and that is not
reasonably likely to have a material impact on the operations or performance of
the Company or such Subsidiary Guarantor) of any evidence of any Indebtedness
for borrowed money in an aggregate outstanding principal amount of at least the
Default Threshold or of any mortgage, indenture or other agreement relating
thereto, and, in each case, as a consequence of such default such Indebtedness
has become, or has been declared (or one or more Persons are entitled to declare
such Indebtedness to be), due and payable before its stated maturity or before
its regularly scheduled dates of payment, or (iii) the Company or any Subsidiary
Guarantor is in default in the performance of or compliance with any other term
of any evidence of any Indebtedness for borrowed money (including any indenture
or mortgage) in an aggregate outstanding principal amount of at least the
Default Threshold or any other condition exists, and as a consequence of such
default or condition such Indebtedness has become, or has been declared, due and
payable before its stated maturity or before its regularly scheduled dates of
payment, or (iv) as a consequence of the occurrence or continuation of any event
or condition (other than the passage of time or the right of the holder of
Indebtedness to convert such Indebtedness into equity interests), the Company or
any Subsidiary Guarantor has become obligated to purchase or repay Indebtedness
before its regular maturity or before its regularly scheduled dates of payment
in an aggregate outstanding principal amount of at least the Default Threshold;
provided that this clause (f) shall not apply to (1) secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness, the net cash proceeds of which are used to
repay such Indebtedness within thirty (30) days after such sale or transfer; or
(2) convertible debt that becomes due as a result of a conversion or redemption
event, other than as a result of an “event of default” (as defined in the
documents governing such convertible debt);

 

-38-



--------------------------------------------------------------------------------

TRIPLEPOINT VENTURE GROWTH BDC CORP.    NOTE PURCHASE AGREEMENT

 

(g) the Company or any Significant Subsidiary (i) is generally not paying, or
admits in writing its inability to pay, its debts as they become due,
(ii) files, or consents by answer or otherwise to the filing against it of, a
petition for relief or reorganization or arrangement or any other petition in
bankruptcy, for liquidation or to take advantage of any bankruptcy, insolvency,
reorganization, moratorium or other similar law of any jurisdiction, (iii) makes
an assignment for the benefit of its creditors, (iv) consents to the appointment
of a custodian, receiver, trustee or other officer with similar powers with
respect to it or with respect to any substantial part of its property, (v) is
adjudicated as insolvent or to be liquidated, or (vi) takes corporate action for
the purpose of any of the foregoing;

(h) a court or other Governmental Authority of competent jurisdiction enters an
order appointing, without consent by the Company or any of its Significant
Subsidiaries, a custodian, receiver, trustee or other officer with similar
powers with respect to it or with respect to any substantial part of its
property, or constituting an order for relief or approving a petition for relief
or reorganization or any other petition in bankruptcy or for liquidation or to
take advantage of any bankruptcy or insolvency law of any jurisdiction, or
ordering the dissolution, winding-up or liquidation of the Company or any of its
Significant Subsidiaries, or any such petition shall be filed against the
Company or any of its Significant Subsidiaries and such petition shall not be
dismissed within 60 days;

(i) any event occurs with respect to the Company or any Significant Subsidiary
which under the laws of any jurisdiction is analogous to any of the events
described in Section 11(g) or Section 11(h), provided that the applicable grace
period, if any, which shall apply shall be the one applicable to the relevant
proceeding which most closely corresponds to the proceeding described in
Section 11(g) or Section 11(h);

(j) one or more final judgments or orders for the payment of money aggregating
in excess of the Judgment Default Threshold, including any such final order
enforcing a binding arbitration decision, are rendered against one or more of
the Company and its Significant Subsidiaries and which judgments are not, within
60 days after entry thereof, bonded, discharged or stayed pending appeal, or are
not discharged within 60 days after the expiration of such stay;

(k) if (i) any Plan shall fail to satisfy the minimum funding standards of ERISA
or the Code for any plan year or part thereof or a waiver of such standards or
extension of any amortization period is sought or granted under section 412 of
the Code, (ii) a notice of intent to terminate any Plan shall have been or is
reasonably expected to be filed with the PBGC or the PBGC shall have instituted
proceedings under ERISA section 4042 to terminate or appoint a trustee to
administer any Plan or the PBGC shall have notified the Company or any ERISA
Affiliate that a Plan may become a subject of any such proceedings, (iii) there
is any “amount of unfunded benefit liabilities” (within the meaning of
section 4001(a)(18) of ERISA) under one or more Plans, determined in accordance
with Title IV of ERISA, (iv) the aggregate present value of accrued benefit
liabilities under all funded Non-U.S. Plans exceeds the aggregate current value
of the assets of such Non-U.S. Plans allocable to such liabilities, (v) the
Company or any ERISA Affiliate shall have

 

-39-



--------------------------------------------------------------------------------

TRIPLEPOINT VENTURE GROWTH BDC CORP.    NOTE PURCHASE AGREEMENT

 

incurred or is reasonably expected to incur any liability pursuant to Title I or
IV of ERISA or the penalty or excise tax provisions of the Code relating to
employee benefit plans, (vi) the Company or any ERISA Affiliate withdraws from
any Multiemployer Plan, (vii) the Company or any Subsidiary establishes or
amends any employee welfare benefit plan that provides post-employment welfare
benefits in a manner that would increase the liability of the Company or any
Subsidiary thereunder, (viii) the Company or any Subsidiary fails to administer
or maintain a Non-U.S. Plan in compliance with the requirements of any and all
applicable laws, statutes, rules, regulations or court orders or any Non-U.S.
Plan is involuntarily terminated or wound up, or (ix) the Company or any
Subsidiary becomes subject to the imposition of a financial penalty (which for
this purpose shall mean any tax, penalty or other liability, whether by way of
indemnity or otherwise) with respect to one or more Non-U.S. Plans; and any such
event or events described in clauses (i) through (ix) above, either individually
or together with any other such event or events, could reasonably be expected to
have a Material Adverse Effect. As used in this Section 11(k), the terms
“employee benefit plan” and “employee welfare benefit plan” shall have the
respective meanings assigned to such terms in section 3 of ERISA;

(l) (i) any Subsidiary Guaranty which is a Significant Subsidiary shall cease to
be in full force and effect (other than in accordance with its terms) in any
material respect, (ii) any Subsidiary Guarantor or any Person acting on behalf
of any Subsidiary Guarantor shall contest in any manner the validity, binding
nature or enforceability of any Subsidiary Guaranty, or (iii) the obligations of
any Subsidiary Guarantor under any Subsidiary Guaranty are not or cease to be
legal, valid, binding and enforceable in accordance with the terms of such
Subsidiary Guaranty, except in the cases of clauses (l)(i) and (ii) above
pursuant to a transaction permitted hereunder; or

(m) either of James P. Labe or Sajal K. Srivastava cease to be involved in the
operations of the Company, unless the Company shall have within a reasonable
period of time (which, for the avoidance of doubt, shall be no less than 120
days or, in the case of death or disability, 150 days) obtained a successor of
at least comparable background, experience and ability who is reasonably
acceptable to the Required Holders.

SECTION 12. REMEDIES ON DEFAULT, ETC.

Section 12.1. Acceleration. (a) If an Event of Default with respect to the
Company described in Section 11(g), (h) or (i) (other than an Event of Default
described in clause (i) of Section 11(g) or described in clause (vi) of
Section 11(g) by virtue of the fact that such clause encompasses clause (i) of
Section 11(g)) has occurred, all the Notes then outstanding shall automatically
become immediately due and payable.

(b) If any other Event of Default has occurred and is continuing, the Required
Holders may at any time at their option, by notice or notices to the Company,
declare all the Notes then outstanding to be immediately due and payable.

(c) If any Event of Default described in Section 11(a) or (b) has occurred and
is continuing, any holder or holders of Notes at the time outstanding affected
by such Event of Default may at any time, at its or their option, by notice or
notices to the Company, declare all the Notes held by it or them to be
immediately due and payable.

 

-40-



--------------------------------------------------------------------------------

TRIPLEPOINT VENTURE GROWTH BDC CORP.    NOTE PURCHASE AGREEMENT

 

Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (x) all accrued and unpaid interest
thereon (including interest accrued thereon at the Default Rate) and (y) the
Make-Whole Amount determined in respect of such principal amount, shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of which are hereby waived. The Company
acknowledges, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from repayment by the Company
(except as herein specifically provided for) and that the provision for payment
of a Make-Whole Amount by the Company in the event that the Notes are prepaid or
are accelerated as a result of an Event of Default, is intended to provide
compensation for the deprivation of such right under such circumstances.

Section 12.2. Other Remedies. If any Default or Event of Default has occurred
and is continuing, and irrespective of whether any Notes have become or have
been declared immediately due and payable under Section 12.1, the holder of any
Note at the time outstanding may proceed to protect and enforce the rights of
such holder by an action at law, suit in equity or other appropriate proceeding,
whether for the specific performance of any agreement contained herein or in any
Note or Subsidiary Guaranty, or for an injunction against a violation of any of
the terms hereof or thereof, or in aid of the exercise of any power granted
hereby or thereby or by law or otherwise.

Section 12.3. Rescission. At any time after any Notes have been declared due and
payable pursuant to Section 12.1(b) or (c), the Required Holders, by written
notice to the Company, may rescind and annul any such declaration and its
consequences if (a) the Company has paid all overdue interest on the Notes, all
principal of and Make-Whole Amount, if any, on any Notes that are due and
payable and are unpaid other than by reason of such declaration, and all
interest on such overdue principal and Make-Whole Amount, if any, and (to the
extent permitted by applicable law) any overdue interest in respect of the
Notes, at the Default Rate, (b) neither the Company nor any other Person shall
have paid any amounts which have become due solely by reason of such
declaration, (c) all Events of Default and Defaults, other than non-payment of
amounts that have become due solely by reason of such declaration, have been
cured or have been waived pursuant to Section 17, and (d) no judgment or decree
has been entered for the payment of any monies due pursuant hereto or to the
Notes. No rescission and annulment under this Section 12.3 will extend to or
affect any subsequent Event of Default or Default or impair any right consequent
thereon.

Section 12.4. No Waivers or Election of Remedies, Expenses, Etc. No course of
dealing and no delay on the part of any holder of any Note in exercising any
right, power or remedy shall operate as a waiver thereof or otherwise prejudice
such holder’s rights, powers or remedies. No right, power or remedy conferred by
this Agreement, any Subsidiary Guaranty or any Note upon any holder thereof
shall be exclusive of any other right, power or remedy referred to herein or
therein or now or hereafter available at law, in equity, by statute or
otherwise. Without limiting the obligations of the Company under Section 15, the
Company will pay on demand such further amount as shall be sufficient to cover
all reasonable and documented out-of-pocket costs and expenses of up to one firm
of outside counsel for all of the holders of the Notes collectively incurred in
any enforcement or collection under this Section 12.

 

-41-



--------------------------------------------------------------------------------

TRIPLEPOINT VENTURE GROWTH BDC CORP.    NOTE PURCHASE AGREEMENT

 

SECTION 13. REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES.

Section 13.1. Registration of Notes. The Company shall keep at its principal
executive office a register for the registration and registration of transfers
of Notes. The name and address of each holder of one or more Notes, each
transfer thereof and the name and address of each transferee of one or more
Notes shall be registered in such register. If any holder of one or more Notes
is a nominee, then (a) the name and address of the beneficial owner of such Note
or Notes shall also be registered in such register as an owner and holder
thereof and (b) at any such beneficial owner’s option, either such beneficial
owner or its nominee may execute any amendment, waiver or consent pursuant to
this Agreement. Prior to due presentment for registration of transfer, the
Person in whose name any Note shall be registered shall be deemed and treated as
the owner and holder thereof for all purposes hereof, and the Company shall not
be affected by any notice or knowledge to the contrary. The Company shall give
to any holder of a Note that is an Institutional Investor promptly upon request
therefor, a complete and correct copy of the names and addresses of all
registered holders of Notes.

Section 13.2. Transfer and Exchange of Notes.

(a) Subject to clause (b) below, any registered holder of a Note or a Purchaser
(an “Assigning Party”) may assign to one or more assignees (other than a
Competitor) (an “Assignee”) all or a portion of its rights and obligations under
its Note and/or under this Agreement.

(b) Any such assignment or transfer shall be subject to the following
conditions: (i) the Assigning Party shall deliver to the Company a written
instrument of transfer duly executed by the Assigning Party or such Assigning
Party’s attorney duly authorized in writing and accompanied by the relevant
name, address and other information for notices of each transferee of such Note
or part thereof; (ii) the Assignee shall have made the representations set forth
in Section 6 to the Company as to itself; provided, however, that if disclosure
is required by the Purchaser under clause (c), (d), (e) or (g) of Section 6.2,
no transfer of Notes shall be permitted or effective except with the
confirmation by the Company (which confirmation shall not be unreasonably
withheld taking in to account the specifics of the applicable disclosure) that
the transfer will not involve any transaction that is subject to the
prohibitions of Section 406 of ERISA or in connection with which a tax could be
imposed pursuant to Section 4975(c)(1)(A)-(D) of the Code; (iii) an exemption
from registration of the Notes under the Securities Act is available; and
(iv) if requested by the Company, the Assigning Party shall have delivered to
the Company such legal opinions, certifications or other evidence to determine
that such assignment or transfer is being made in compliance with the Securities
Act and applicable state securities laws, in each case at the sole expense of
the Assigning Party.

 

-42-



--------------------------------------------------------------------------------

TRIPLEPOINT VENTURE GROWTH BDC CORP.    NOTE PURCHASE AGREEMENT

 

(c) Upon satisfaction of the conditions set forth in clause (b) above and
surrender of any Note to the Company at the address and to the attention of the
designated officer (all as specified in Section 18(iii)), for registration of
transfer or exchange (and in the case of a surrender for registration of
transfer accompanied by a written instrument of transfer duly executed by the
registered holder of such Note or such holder’s attorney duly authorized in
writing and accompanied by the relevant name, address and other information for
notices of each transferee of such Note or part thereof), within 10 Business
Days thereafter, the Company shall execute and deliver, at the Company’s expense
(except as provided below), one or more new Notes of the same Series (and of the
same tranche if such Series has separate tranches) (as requested by the holder
thereof) in exchange therefor, in an aggregate principal amount equal to the
unpaid principal amount of the surrendered Note. Each such new Note shall be
payable to such Person as such holder may request and shall be substantially in
the form of Schedule 1.1 or attached to the applicable Supplement with respect
to any Additional Notes. Each such new Note shall be dated and bear interest
from the date to which interest shall have been paid on the surrendered Note or
dated the date of the surrendered Note if no interest shall have been paid
thereon. The Company may require payment of a sum sufficient to cover any stamp
tax or governmental charge imposed in respect of any such transfer of Notes.
Notes shall not be transferred in denominations of less than $100,000,
provided that if necessary to enable the registration of transfer by a holder of
its entire holding of Notes of a tranche, one Note of such tranche may be in a
denomination of less than $100,000. Any transferee, by its acceptance of a Note
registered in its name (or the name of its nominee), shall be deemed to have
made the representations set forth in Section 6.

Section 13.3. Replacement of Notes. Upon receipt by the Company at the address
and to the attention of the designated officer (all as specified in
Section 18(iii)) of evidence reasonably satisfactory to it of the ownership of
and the loss, theft, destruction or mutilation of any Note (which evidence shall
be, in the case of an Institutional Investor, notice from such Institutional
Investor of such ownership and such loss, theft, destruction or mutilation in
the form of a lost note affidavit), and

(a) in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or Additional Purchaser or another holder of a Note
with a minimum net worth of at least $50,000,000 or a Qualified Institutional
Buyer, such Person’s own unsecured agreement of indemnity shall be deemed to be
satisfactory), or

(b) in the case of mutilation, upon surrender and cancellation thereof,

within 10 Business Days thereafter, the Company at its own expense shall execute
and deliver, in lieu thereof, a new Note of the same Series (and of the same
tranche if such Series has separate tranches), dated and bearing interest from
the date to which interest shall have been paid on such lost, stolen, destroyed
or mutilated Note or dated the date of such lost, stolen, destroyed or mutilated
Note if no interest shall have been paid thereon.

 

-43-



--------------------------------------------------------------------------------

TRIPLEPOINT VENTURE GROWTH BDC CORP.    NOTE PURCHASE AGREEMENT

 

SECTION 14. PAYMENTS ON NOTES.

Section 14.1. Place of Payment. Subject to Section 14.2, payments of principal,
Make-Whole Amount, if any, and interest becoming due and payable on the Notes
shall be made in New York, New York at the principal office of the Company in
such jurisdiction. The Company (or its agent or sub-agent) may at any time, by
notice to each holder of a Note, change the place of payment of the Notes so
long as such place of payment shall be either the principal office of the
Company, the principal office of the Company’s agent or sub-agent in such
jurisdiction or the principal office of a bank or trust company in such
jurisdiction.

Section 14.2. Payment by Wire Transfer. So long as any Purchaser or Additional
Purchaser or its nominee shall be the holder of any Note, and notwithstanding
anything contained in Section 14.1 or in such Note to the contrary, the Company
(or its agent or sub-agent) will pay all sums becoming due on such Note for
principal, Make-Whole Amount, if any, interest and all other amounts becoming
due hereunder by the method and at the address specified for such purpose below
such Purchaser’s name in the Purchaser Schedule or, in the case of any
Additional Purchaser, Schedule A attached to any Supplement to which such
Additional Purchaser is a party or by such other method or at such other address
as such Purchaser or Additional Purchaser shall have from time to time specified
to the Company in writing for such purpose, without the presentation or
surrender of such Note or the making of any notation thereon, except that upon
written request of the Company made concurrently with or reasonably promptly
after payment or prepayment in full of any Note, such Purchaser or Additional
Purchaser shall surrender such Note for cancellation, reasonably promptly after
any such request, to the Company at its principal executive office or at the
place of payment most recently designated by the Company pursuant to
Section 14.1. Prior to any sale or other disposition of any Note held by a
Purchaser or Additional Purchaser or its nominee, such Person will, at its
election, either endorse thereon the amount of principal paid thereon and the
last date to which interest has been paid thereon or surrender such Note to the
Company in exchange for a new Note or Notes of the same tranche pursuant to
Section 13.2. The Company will afford the benefits of this Section 14.2 to any
Institutional Investor that is the direct or indirect transferee of any Note
purchased by a Purchaser or Additional Purchaser under this Agreement or any
Supplement and that has made the same agreement relating to such Note as the
Purchasers have made in this Section 14.2.

Section 14.3. Tax Forms. Any holder that is entitled to an exemption from or
reduction of withholding tax with respect to payments made under any Note shall
deliver to the Company, at the time or times reasonably requested by the
Company, such properly completed and executed documentation reasonably requested
by the Company as will permit such payments to be made without withholding or at
a reduced rate of withholding. In addition, any holder, if reasonably requested
by the Company, shall deliver such other documentation prescribed by applicable
law or reasonably requested by the Company as will enable the Company whether or
not such holder is subject to backup withholding or information reporting
requirements (including FATCA). Without limiting the generality of the
foregoing, any holder that is a United States person shall deliver to the
Company on or before the date on which such holder

 

-44-



--------------------------------------------------------------------------------

TRIPLEPOINT VENTURE GROWTH BDC CORP.    NOTE PURCHASE AGREEMENT

 

obtains a Note (and from time to time thereafter upon the reasonable request of
the Company), executed copies of IRS Form W-9 certifying that such holder is
exempt from U.S. federal backup withholding tax. Any holder that is a not United
States person shall deliver to the Company on or before the date on which such
holder obtains a Note (and from time to time thereafter upon the reasonable
request of the Company), executed copies of the applicable IRS Form W-8 and any
documentation prescribed by applicable law as a basis for claiming exemption (if
any) from or a reduction (if any) in U.S. federal withholding tax, duly
completed, together with such supplementary documentation as may be prescribed
by applicable law to permit the Company to determine the withholding or
deduction required to be made. If a payment made to a holder under any Note
would be subject to U.S. federal withholding tax imposed by FATCA if such holder
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such holder shall deliver to the Company at the time or times
prescribed by law and at such time or times reasonably requested by the Company
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Company as may be necessary for the Company to
comply with its obligations under FATCA and to determine that such holder has
complied with such holder’s obligations under FATCA or to determine the amount,
if any, to deduct and withhold from such payment. For purposes of this
Section 14.3, “FATCA” shall include any amendments made to FATCA after the date
of this Agreement.

SECTION 15. EXPENSES, ETC.

Section 15.1. Transaction Expenses. Whether or not the transactions contemplated
hereby are consummated, the Company will pay all reasonable and documented
out-of-pocket costs and expenses (but limited, in the case of attorneys’ fees
and expenses, to the reasonable and documented out-of-pocket attorneys’ fees of
one special counsel for, collectively, the Purchasers (and Additional Purchasers
under any Supplement) and each other holder of a Note, taken as a whole, and, if
reasonably required by the Required Holders, one local counsel in each relevant
jurisdiction) incurred by the Purchasers, the Additional Purchasers, if any, and
each other holder of a Note in connection with such transactions and in
connection with any amendments, waivers or consents under or in respect of this
Agreement (including any Supplement), any Subsidiary Guaranty or the Notes
(whether or not such amendment, waiver or consent becomes effective), including:
(a) the costs and expenses incurred in enforcing or defending (or determining
whether or how to enforce or defend) any rights under this Agreement, any
Subsidiary Guaranty or the Notes or in responding to any subpoena or other legal
process or informal investigative demand issued in connection with this
Agreement (including any Supplement), any Subsidiary Guaranty or the Notes, or
by reason of being a holder of any Note, (b) the costs and expenses, including
financial advisors’ fees, incurred in connection with the insolvency or
bankruptcy of the Company or any Subsidiary or in connection with any work-out
or restructuring of the transactions contemplated hereby and by the Notes and
any Subsidiary Guaranty and (c) the costs and expenses incurred in connection
with the initial filing of this Agreement and all related documents and
financial information with the SVO provided, that such costs and expenses under
this clause (c) shall not exceed $3,500. If required by the NAIC, the Company
shall obtain and maintain at its own cost and expense a Legal Entity Identifier
(LEI).

The Company will pay, and will save each Purchaser, Additional Purchaser and
each other holder of a Note harmless from, (i) all claims in respect of any
fees, costs or expenses, if any, of brokers and finders (other than those, if
any, retained by a Purchaser and an Additional Purchaser, or other holder in
connection with its purchase of the Notes), and (ii) any judgment, liability,
claim,

 

-45-



--------------------------------------------------------------------------------

TRIPLEPOINT VENTURE GROWTH BDC CORP.    NOTE PURCHASE AGREEMENT

 

order, decree, fine, penalty, cost, fee, expense (but limited, in the case of
attorneys’ fees and expenses, to the reasonable and documented out-of-pocket
attorneys’ fees of one special counsel for, collectively, the Purchasers, the
Additional Purchasers, if any, and each other holder of a Note, taken as a
whole) or obligation resulting from the consummation of the transactions
contemplated hereby, including the use of the proceeds of the Notes by the
Company, in each case, other than any such judgment, liability, claim, order,
decree, fine, penalty, cost, fee, expense (including reasonable attorneys’ fees
and expenses) or obligation that resulted from (x) the bad faith, gross
negligence or willful misconduct or breach of this Agreement or any Note by such
Purchaser or such holder of a Note or (y) a claim between a Purchaser and an
Additional Purchaser, or holder of a Note, on the one hand, and any other
Purchaser or holder of a Note, on the other hand (other than claims arising out
of any act or omission by the Company and/or its Affiliates). Notwithstanding
anything to the contrary, the Company shall not be liable to a Purchaser and an
Additional Purchaser, or holder of a Note for any special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of the transactions
contemplated hereunder or under any Note asserted by a Purchaser and an
Additional Purchaser, or a holder of a Note against the Company or any of its
Affiliates.

Section 15.2. Certain Taxes. The Company agrees to pay all stamp, documentary or
similar taxes or fees which may be payable in respect of the execution and
delivery or the enforcement of this Agreement (including any Supplement), or any
Subsidiary Guaranty or the execution and delivery (but not the transfer) or the
enforcement of any of the Notes in the United States or any other jurisdiction
where the Company or any Subsidiary Guarantor has assets or of any amendment of,
or waiver or consent under or with respect to, this Agreement (including any
Supplement), or any Subsidiary Guaranty or of any of the Notes, and to pay any
value added tax due and payable in respect of reimbursement of costs and
expenses by the Company pursuant to this Section 15, and will save each holder
of a Note to the extent permitted by applicable law harmless against any loss or
liability resulting from nonpayment or delay in payment of any such tax or fee
required to be paid by the Company hereunder.

Section 15.3. Survival. The obligations of the Company under this Section 15
will survive the payment or transfer of any Note, the enforcement, amendment or
waiver of any provision of this Agreement, any Supplement, any Subsidiary
Guaranty or the Notes, and the termination of this Agreement.

SECTION 16. SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.

All representations and warranties contained herein or in any Supplement shall
survive the execution and delivery of this Agreement, such Supplement and the
Notes, the purchase or transfer by any Purchaser or any Additional Purchaser of
any Note or portion thereof or interest therein and the payment of any Note, and
may be relied upon by any subsequent holder of a Note, regardless of any
investigation made at any time by or on behalf of such Purchaser or any
Additional Purchaser or any other holder of a Note. All statements contained in
any certificate or other instrument delivered by or on behalf of the Company
pursuant to this Agreement or any Supplement shall be deemed representations and
warranties of the Company under this Agreement. Subject to the preceding
sentence, this Agreement, the Notes and any Subsidiary Guaranties embody the
entire agreement and understanding between each Purchaser and Additional
Purchaser and the Company and supersede all prior agreements and understandings
relating to the subject matter hereof.

 

-46-



--------------------------------------------------------------------------------

TRIPLEPOINT VENTURE GROWTH BDC CORP.    NOTE PURCHASE AGREEMENT

 

SECTION 17. AMENDMENT AND WAIVER.

Section 17.1. Requirements.

(a) Amendments. This Agreement (including any Supplement) and the Notes may be
amended, and the observance of any term hereof or of the Notes may be waived
(either retroactively or prospectively), only with the written consent of the
Company and the Required Holders, except that:

(i) no amendment or waiver of any of Sections 1, 2, 3, 4, 5, 6 or 21 hereof or
the corresponding provision of any Supplement, or any defined term (as it is
used in any such Section or such corresponding provision of any Supplement),
will be effective as to any Purchaser or Additional Purchaser unless consented
to by such Purchaser or Additional Purchaser in writing; and

(ii) no amendment or waiver may, without the written consent of each Purchaser,
Additional Purchaser and the holder of each Note at the time outstanding,
(i) subject to Section 12 relating to acceleration or rescission, change the
amount or time of any prepayment or payment of principal of, or reduce the rate
or change the time of payment or method of computation of (x) interest on the
Notes or (y) the Make-Whole Amount, in each case, with respect to such Series of
Notes; (ii) change the percentage of the principal amount of the Notes the
holders of which are required to consent to any amendment or waiver, or
(iii) amend any of Sections 8 (except as set forth in the second sentence of
Section 8.2 (or such corresponding provision of any Supplement), 11(a), 11(b),
12, 17 or 20.

(b) Supplements. Notwithstanding anything to the contrary contained herein, the
Company may enter into any Supplement providing for the issuance of one or more
Series of Additional Notes consistent with, and in compliance with, Sections 2.2
and 4.14 hereof without obtaining the consent of any holder of any other Series
of Notes.

Section 17.2. Solicitation of Holders of Notes.

(a) Solicitation. The Company will provide each Purchaser and holder of a Note
with sufficient information, sufficiently far in advance of the date a decision
is required, to enable such Purchaser or such holder to make an informed and
considered decision with respect to any proposed amendment, waiver or consent in
respect of any of the provisions hereof, any Supplement or of the Notes or any
Subsidiary Guaranty. The Company will deliver executed or true and correct
copies of each amendment, waiver or consent effected pursuant to this Section 17
or any Subsidiary Guaranty to each Purchaser and holder of a Note promptly
following the date on which it is executed and delivered by, or receives the
consent or approval of, the requisite Purchasers or holders of Notes.

 

-47-



--------------------------------------------------------------------------------

TRIPLEPOINT VENTURE GROWTH BDC CORP.    NOTE PURCHASE AGREEMENT

 

(b) Payment. The Company will not directly or indirectly pay or cause to be paid
any remuneration, whether by way of supplemental or additional interest, fee or
otherwise, or grant any security or provide other credit support, to any
Purchaser or holder of a Note as consideration for or as an inducement to the
entering into by such Purchaser or holder of any waiver or amendment of any of
the terms and provisions hereof, any Supplement or of any Subsidiary Guaranty or
any Note unless such remuneration is concurrently paid, or security is
concurrently granted or other credit support concurrently provided, on the same
terms, ratably to each Purchaser or holder of a Note even if such Purchaser or
holder did not consent to such waiver or amendment.

(c) Consent in Contemplation of Transfer. Any consent given pursuant to this
Section 17 or any Subsidiary Guaranty by a holder of a Note that has transferred
or has agreed to transfer its Note to (i) the Company, (ii) any Subsidiary or
any other Affiliate or (iii) any other Person in connection with, or in
anticipation of, such other Person acquiring, making a tender offer for or
merging with the Company and/or any of its Affiliates, in each case in
connection with such consent, shall be void and of no force or effect except
solely as to such holder, and any amendments effected or waivers granted or to
be effected or granted that would not have been or would not be so effected or
granted but for such consent (and the consents of all other holders of Notes
that were acquired under the same or similar conditions) shall be void and of no
force or effect except solely as to such holder.

Section 17.3. Binding Effect, Etc. Any amendment or waiver consented to as
provided in this Section 17 or any Subsidiary Guaranty applies equally to all
Purchasers or holders of Notes and is binding upon them and upon each future
Purchaser or holder of any Note and upon the Company without regard to whether
such Note has been marked to indicate such amendment or waiver. No such
amendment or waiver will extend to or affect any obligation, covenant,
agreement, Default or Event of Default not expressly amended or waived or impair
any right consequent thereon. No course of dealing between the Company and any
Purchaser or any holder of a Note and no delay in exercising any rights
hereunder or under any Note or Subsidiary Guaranty shall operate as a waiver of
any rights of any Purchaser or any holder of such Note.

Section 17.4. Notes Held by Company, Etc. Solely for the purpose of determining
whether the holders of the requisite percentage of the aggregate principal
amount of Notes then outstanding approved or consented to any amendment, waiver
or consent to be given under this Agreement, any Subsidiary Guaranty or the
Notes, or have directed the taking of any action provided herein or in any
Subsidiary Guaranty or the Notes to be taken upon the direction of the holders
of a specified percentage of the aggregate principal amount of Notes then
outstanding, Notes directly or indirectly owned by the Company or any of its
Affiliates shall be deemed not to be outstanding.

SECTION 18. NOTICES.

Except to the extent otherwise provided in Section 7.4, all notices and
communications provided for hereunder shall be in writing and sent (a) by
telecopy if the sender on the same day sends a confirming copy of such notice by
an internationally recognized overnight delivery service (charges prepaid),
(b) by registered or certified mail with return receipt requested (postage
prepaid), or (c) by an internationally recognized overnight delivery service
(charges prepaid); provided, that any such notice may be sent by email, provided
that, upon written request of any holder to receive paper copies of such notices
or communications, the Company will promptly deliver such paper copies to such
holder:

 

-48-



--------------------------------------------------------------------------------

TRIPLEPOINT VENTURE GROWTH BDC CORP.    NOTE PURCHASE AGREEMENT

 

(i) if to any Purchaser or its nominee, to such Purchaser or nominee at the
address specified for such communications in the Purchaser Schedule, or at such
other address as such Purchaser or nominee shall have specified to the Company
in writing,

(ii) if to any other holder of any Note, to such holder at such address as such
other holder shall have specified to the Company in writing, or

(iii) if to the Company, to the Company at its address set forth at the
beginning hereof to the attention of the President and the Chief Financial
Officer, or at such other address as the Company shall have specified to the
holder of each Note in writing, in each case, with a copy (which shall not
constitute notice) to: Dechert LLP, 1900 K Street NW, Washington, DC 20006,
Attn: Harry Pangas, Fax: (202) 261-3333, Email: harry.pangas@dechert.com, or.

(iv) if to an Additional Purchaser or such Additional Purchaser’s nominee, to
such Additional Purchaser or such Additional Purchaser’s nominee at the address
specified for such communications in Schedule A to any Supplement, or at such
other address as such Additional Purchaser or such Additional Purchaser’s
nominee shall have specified to the Company in writing.

Notices under this Section 18 will be deemed given only when actually received.
Notwithstanding anything to the contrary contained herein, any notice to be
given by the Company (other than an officer’s certificate) may be delivered by
an agent or sub-agent of the Company.

SECTION 19. REPRODUCTION OF DOCUMENTS.

This Agreement and all documents relating thereto, including (a) consents,
waivers and modifications that may hereafter be executed, (b) documents received
by any Purchaser or Additional Purchaser at the Closing (except the Notes
themselves), and (c) financial statements, certificates and other information
previously or hereafter furnished to any Purchaser or Additional Purchaser, may
be reproduced by such Purchaser or Additional Purchaser by any photographic,
photostatic, electronic, digital, or other similar process and such Purchaser or
Additional Purchaser may destroy any original document so reproduced. The
Company agrees and stipulates that, to the extent permitted by applicable law,
any such reproduction shall be admissible in evidence as the original itself in
any judicial or administrative proceeding (whether or not the original is in
existence and whether or not such reproduction was made by such Purchaser or
Additional Purchaser in the regular course of business) and any enlargement,
facsimile or further reproduction of such reproduction shall likewise be
admissible in evidence. This Section 19 shall not prohibit the Company or any
other holder of Notes from contesting any such reproduction to the same extent
that it could contest the original, or from introducing evidence to demonstrate
the inaccuracy of any such reproduction.

 

-49-



--------------------------------------------------------------------------------

TRIPLEPOINT VENTURE GROWTH BDC CORP.    NOTE PURCHASE AGREEMENT

 

SECTION 20. CONFIDENTIAL INFORMATION.

For the purposes of this Section 20, “Confidential Information” means
information delivered to any Purchaser or Additional Purchaser by or on behalf
of the Company or any Subsidiary in connection with the transactions
contemplated by or otherwise pursuant to this Agreement or any Supplement that
is proprietary in nature and that was clearly marked or labeled or otherwise
adequately identified when received by such Purchaser or Additional Purchaser as
being confidential information of the Company or such Subsidiary, provided that
such term does not include information that (a) was publicly known or otherwise
known to such Purchaser or Additional Purchaser prior to the time of such
disclosure, (b) subsequently becomes publicly known through no act or omission
by such Purchaser or Additional Purchaser or any Person acting on such
Purchaser’s or Additional Purchaser’s behalf, (c) otherwise becomes known to
such Purchaser or Additional Purchaser other than through disclosure by the
Company or any Subsidiary or (d) constitutes financial statements delivered to
such Purchaser or Additional Purchaser under Section 7.1 that are otherwise
publicly available. Each Purchaser or Additional Purchaser will maintain the
confidentiality of such Confidential Information in accordance with procedures
adopted by such Purchaser or Additional Purchaser in good faith to protect
confidential information of third parties delivered to such Purchaser and
Additional Purchaser, provided that such Purchaser or Additional Purchaser may
deliver or disclose Confidential Information to (i) its directors, officers,
employees, agents, attorneys, trustees and affiliates (to the extent such
disclosure reasonably relates to the administration of the investment
represented by its Notes), (ii) its auditors, financial advisors and other
professional advisors who agree to hold confidential the Confidential
Information substantially in accordance with this Section 20, (iii) any other
holder of any Note, (iv) any Institutional Investor to which it sells or offers
to sell such Note or any part thereof or any participation therein (if such
Person has agreed in writing prior to its receipt of such Confidential
Information to be bound by this Section 20), (v) any Person from which it offers
to purchase any Security of the Company (if such Person has agreed in writing
prior to its receipt of such Confidential Information to be bound by this
Section 20), (vi) any federal or state regulatory authority having jurisdiction
over such Purchaser or Additional Purchaser, (vii) the NAIC or the SVO or, in
each case, any similar organization, or any nationally recognized rating agency
that requires access to information about such Purchaser’s or Additional
Purchaser’s investment portfolio, or (viii) any other Person to which such
delivery or disclosure may be necessary or appropriate (w) to effect compliance
with any law, rule, regulation or order applicable to such Purchaser or
Additional Purchaser, (x) in response to any subpoena or other legal process,
(y) in connection with any litigation to which such Purchaser or Additional
Purchaser is a party or (z) if an Event of Default has occurred and is
continuing, to the extent such Purchaser or Additional Purchaser may reasonably
determine such delivery and disclosure to be necessary in the enforcement or for
the protection of the rights and remedies under such Purchaser’s or Additional
Purchaser’s Notes, this Agreement or any Subsidiary Guaranty. Each holder of a
Note, by its acceptance of a Note, will be deemed to have agreed to be bound by
and to be entitled to the benefits of this Section 20 as though it were a party
to this Agreement. On reasonable request by the Company in connection with the
delivery to any holder of a Note of information required to be delivered to such
holder under this Agreement or requested by such holder (other than a holder
that is a party to this Agreement or its nominee), such holder will enter into
an agreement with the Company embodying this Section 20.

 

-50-



--------------------------------------------------------------------------------

TRIPLEPOINT VENTURE GROWTH BDC CORP.    NOTE PURCHASE AGREEMENT

 

In the event that as a condition to receiving access to information relating to
the Company or its Subsidiaries in connection with the transactions contemplated
by or otherwise pursuant to this Agreement, any Purchaser or Additional
Purchaser or holder of a Note is required to agree to a confidentiality
undertaking (whether through IntraLinks, another secure website, a secure
virtual workspace or otherwise) which is different from this Section 20, this
Section 20 shall not be amended thereby and, as between such Purchaser or
Additional Purchaser or such holder and the Company, this Section 20 shall
supersede any such other confidentiality undertaking.

SECTION 21. SUBSTITUTION OF PURCHASER.

Each Purchaser or Additional Purchaser shall have the right to substitute any
one of its Affiliates or another Purchaser or Additional Purchaser or any one of
such other Purchaser’s or Additional Purchaser’s Affiliates (other than a
Competitor) (a “Substitute Purchaser”) as the purchaser of the Notes that it has
agreed to purchase hereunder, by written notice to the Company, which notice
shall be signed by both such Purchaser or Additional Purchaser and such
Substitute Purchaser, shall contain such Substitute Purchaser’s agreement to be
bound by this Agreement and shall contain a confirmation by such Substitute
Purchaser of the accuracy with respect to it of the representations set forth in
Section 6. Upon receipt of such notice, any reference to such Purchaser in this
Agreement (other than in this Section 21) or any Additional Purchaser in any
Supplement, shall be deemed to refer to such Substitute Purchaser in lieu of
such original Purchaser or Additional Purchaser, as the case may be. In the
event that such Substitute Purchaser is so substituted as a Purchaser hereunder
or any Additional Purchaser in any Supplement and such Substitute Purchaser
thereafter transfers to such original Purchaser or Additional Purchaser all of
the Notes then held by such Substitute Purchaser, upon receipt by the Company of
notice of such transfer, any reference to such Substitute Purchaser as a
“Purchaser” in this Agreement (other than in this Section 21), shall no longer
be deemed to refer to such Substitute Purchaser, but shall refer to such
original Purchaser or Additional Purchaser, as the case may be, and such
original Purchaser or Additional Purchaser shall again have all the rights of an
original holder of the Notes under this Agreement.

SECTION 22. MISCELLANEOUS.

Section 22.1. Successors and Assigns. All covenants and other agreements
contained in this Agreement by or on behalf of any of the parties hereto bind
and inure to the benefit of their respective successors and assigns (including
any subsequent holder of a Note) permitted hereby whether so expressed or not,
except that, subject to Section 10.2, the Company may not assign or otherwise
transfer any of its rights or obligations hereunder or under the Notes without
the prior written consent of each holder. Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto and their respective successors and assigns permitted hereby) any legal
or equitable right, remedy or claim under or by reason of this Agreement.

 

-51-



--------------------------------------------------------------------------------

TRIPLEPOINT VENTURE GROWTH BDC CORP.    NOTE PURCHASE AGREEMENT

 

Section 22.2. Accounting Terms.

(a) All accounting terms used herein which are not expressly defined in this
Agreement have the meanings respectively given to them in accordance with GAAP.
Except as otherwise specifically provided herein, (i) all computations made
pursuant to this Agreement shall be made in accordance with GAAP, and (ii) all
financial statements shall be prepared in accordance with GAAP. For purposes of
determining compliance with this Agreement (including Section 9, Section 10 and
the definition of “Indebtedness”), any election by the Company to measure any
financial liability using fair value (as permitted by Financial Accounting
Standards Board Accounting Standards Codification Topic No. 825-10-25 – Fair
Value Option, International Accounting Standard 39 – Financial Instruments:
Recognition and Measurement or any similar accounting standard) shall be
disregarded and such determination shall be made as if such election had not
been made.

(b) If the Company notifies the holders of the Notes that the Company requests
an amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if a holder of the Notes notifies the Company
that the Required Holders request an amendment to any provision hereof for such
purpose), regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

Section 22.3. Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.

Section 22.4. Construction, Etc. Each covenant contained herein shall be
construed (absent express provision to the contrary) as being independent of
each other covenant contained herein, so that compliance with any one covenant
shall not (absent such an express contrary provision) be deemed to excuse
compliance with any other covenant. Where any provision herein refers to action
to be taken by any Person, or which such Person is prohibited from taking, such
provision shall be applicable whether such action is taken directly or
indirectly by such Person.

Defined terms herein shall apply equally to the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” The word “will” shall be construed to have the same meaning and
effect as the word “shall.” Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein)
and, for purposes of the Notes, shall also include any such notes issued in
substitution therefor pursuant to Section 13, (b) subject to Section 22.1, any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (c) the words “herein,” “hereof” and “hereunder,” and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (d) all references herein
to Sections and Schedules shall be construed to refer to Sections of, and
Schedules to, this Agreement, and (e) any reference to any law or regulation
herein shall, unless otherwise specified, refer to such law or regulation as
amended, modified or supplemented from time to time.

 

-52-



--------------------------------------------------------------------------------

TRIPLEPOINT VENTURE GROWTH BDC CORP.    NOTE PURCHASE AGREEMENT

 

Section 22.5. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one instrument. Each counterpart may consist of a number of copies
hereof, each signed by less than all, but together signed by all, of the parties
hereto.

Section 22.6. Governing Law. This Agreement shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the law of
the State of New York excluding choice-of-law principles of the law of such
State that would permit the application of the laws of a jurisdiction other than
such State.

Section 22.7. Jurisdiction and Process; Waiver of Jury Trial. (a) The Company
and each Purchaser irrevocably submits to the non-exclusive jurisdiction of any
New York State or federal court sitting in the Borough of Manhattan, The City of
New York, over any suit, action or proceeding arising out of or relating to this
Agreement or the Notes. To the fullest extent permitted by applicable law, the
Company and each Purchaser and Additional Purchaser irrevocably waives and
agrees not to assert, by way of motion, as a defense or otherwise, any claim
that it is not subject to the jurisdiction of any such court, any objection that
it may now or hereafter have to the laying of the venue of any such suit, action
or proceeding brought in any such court and any claim that any such suit, action
or proceeding brought in any such court has been brought in an inconvenient
forum.

(b) The Company and each Purchaser and Additional Purchaser agrees, to the
fullest extent permitted by applicable law, that a final judgment in any suit,
action or proceeding of the nature referred to in Section 22.7(a) brought in any
such court shall be conclusive and binding upon it subject to rights of appeal,
as the case may be, and may be enforced in the courts of the United States of
America or the State of New York (or any other courts to the jurisdiction of
which it or any of its assets is or may be subject) by a suit upon such
judgment.

(c) The Company and each Purchaser and Additional Purchaser consents to process
being served by or on behalf of any holder of Notes in any suit, action or
proceeding of the nature referred to in Section 22.7(a) by mailing a copy
thereof by registered, certified, priority or express mail (or any substantially
similar form of mail), postage prepaid, return receipt or delivery confirmation
requested, to it at its address specified in Section 18 or at such other address
of which such holder shall then have been notified pursuant to said Section. The
Company and each Purchaser and Additional Purchaser agrees that such service
upon receipt (i) shall be deemed in every respect effective service of process
upon it in any such suit, action or proceeding and (ii) shall, to the fullest
extent permitted by applicable law, be taken and held to be valid personal
service upon and personal delivery to it. Notices hereunder shall be
conclusively presumed received as evidenced by a delivery receipt furnished by
the United States Postal Service or any reputable commercial delivery service.

 

-53-



--------------------------------------------------------------------------------

TRIPLEPOINT VENTURE GROWTH BDC CORP.    NOTE PURCHASE AGREEMENT

 

(d) Nothing in this Section 22.7 shall affect the right of any holder of a Note
to serve process in any manner permitted by law, or limit any right that the
holders of any of the Notes may have to bring proceedings against the Company in
the courts of any appropriate jurisdiction or to enforce in any lawful manner a
judgment obtained in one jurisdiction in any other jurisdiction.

(e) THE PARTIES HERETO HEREBY WAIVE TRIAL BY JURY IN ANY ACTION BROUGHT ON OR
WITH RESPECT TO THIS AGREEMENT, THE NOTES OR ANY OTHER DOCUMENT EXECUTED IN
CONNECTION HEREWITH OR THEREWITH.

* * * * *

 

-54-



--------------------------------------------------------------------------------

TRIPLEPOINT VENTURE GROWTH BDC CORP.    NOTE PURCHASE AGREEMENT

 

If you are in agreement with the foregoing, please sign the form of agreement on
a counterpart of this Agreement and return it to the Company, whereupon this
Agreement shall become a binding agreement between you and the Company.

 

Very truly yours, TRIPLEPOINT VENTURE GROWTH BDC CORP. By:   /s/ Sajal K.
Srivastava   Name:   Sajal K. Srivastava   Title:   Chief Investment Officer,
President,     Secretary and Treasurer



--------------------------------------------------------------------------------

TRIPLEPOINT VENTURE GROWTH BDC CORP.    NOTE PURCHASE AGREEMENT

 

This Agreement is hereby

accepted and agreed to as

of the date hereof.

 

SUN LIFE ASSURANCE COMPANY OF CANADA, acting   through its US branch By   /s/
David Belanger   Name:   David Belanger   Title:   Managing Director By   /s/
Andrew Kleeman   Name:   Andrew Kleeman   Title:   Managing Director SUN LIFE
ASSURANCE COMPANY OF CANADA, acting   through its Bermuda branch By   /s/
Michael Bjelic   Name:   Michael Bjelic   Title:   Managing Director     Private
Fixed Income By   /s/ Alec Svoboda   Name:   Alec Svoboda   Title:   Managing
Director, Private Fixed     Income SUN LIFE AND HEALTH INSURANCE COMPANY (U.S.)
By   /s/ David Belanger   Name:   David Belanger   Title:   Managing Director By
  /s/ Andrew Kleeman   Name:   Andrew Kleeman   Title:   Managing Director



--------------------------------------------------------------------------------

TRIPLEPOINT VENTURE GROWTH BDC CORP.    NOTE PURCHASE AGREEMENT

 

SLC MANAGEMENT U.S. INVESTMENT GRADE PRIVATE


CREDIT FUND, L.P.

By:   Sun Life Capital Management (U.S.) LLC Its:   Investment Adviser By   /s/
David Belanger   Name:   David Belanger   Title:   Authorized Signer By   /s/
Andrew Kleeman   Name:   Andrew Kleeman   Title:   Authorized Signer



--------------------------------------------------------------------------------

TRIPLEPOINT VENTURE GROWTH BDC CORP.    NOTE PURCHASE AGREEMENT

 

This Agreement is hereby

accepted and agreed to as

of the date hereof.

 

EQUITRUST LIFE INSURANCE COMPANY By   /s/ Kenyatta K. Matheny   Name:   Kenyatta
K. Matheny   Title:   Chief Investment Officer



--------------------------------------------------------------------------------

TRIPLEPOINT VENTURE GROWTH BDC CORP.    NOTE PURCHASE AGREEMENT

 

This Agreement is hereby

accepted and agreed to as

of the date hereof.

 

SOUTHERN FARM BUREAU LIFE INSURANCE COMPANY By   /s/ David Divine   Name:  
David Divine   Title:   Senior Portfolio Manager



--------------------------------------------------------------------------------

SCHEDULE A

DEFINED TERMS

As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:

“2022 Notes” means the Company’s 5.75% notes due 2022 in an aggregate principal
amount of $74,750,000.

“Additional Notes” is defined in Section 2.2.

“Additional Purchasers” means purchasers of Additional Notes.

“Adjusted Interest Rate” is defined in Section 1.2(c).

“Affiliate” means, at any time, and with respect to any Person, any other Person
that at such time directly or indirectly through one or more intermediaries
Controls, or is Controlled by, or is under common Control with, such first
Person. Unless the context otherwise clearly requires, any reference to an
“Affiliate” is a reference to an Affiliate of the Company. Notwithstanding
anything herein to the contrary, the term “Affiliate” shall not include any
Person that constitutes a Portfolio Investment held by any Obligor or any of its
or their subsidiaries in the ordinary course of business.

“Agreement” means this Master Note Purchase Agreement, including all
Supplements, Schedules and Exhibits attached to this Agreement (including all
Schedules and Exhibits attached to any Supplement), as each may be amended,
restated, supplemented or otherwise modified from time to time.

“Anti-Corruption Laws” means any law or regulation in a U.S. or any non-U.S.
jurisdiction regarding bribery or any other corrupt activity, including the
U.S. Foreign Corrupt Practices Act and the U.K. Bribery Act 2010.

“Anti-Money Laundering Laws” means any law or regulation in a U.S. or any
non-U.S. jurisdiction regarding money laundering, drug trafficking,
terrorist-related activities or other money laundering predicate crimes,
including the Currency and Foreign Transactions Reporting Act of 1970 (otherwise
known as the Bank Secrecy Act) and the USA PATRIOT Act.

“Asset Coverage Ratio” means the ratio, determined on a consolidated basis for
Company and its Subsidiaries, without duplication, of (a) the value of total
assets of the Company and its Subsidiaries, less all liabilities and
indebtedness not represented by Senior Securities to (b) the aggregate amount of
Senior Securities representing indebtedness of Company and its Subsidiaries
(including the Notes), in each case as determined pursuant to the Investment
Company Act, and any orders of the SEC issued to or with respect to Company
thereunder, including any exemptive relief granted by the SEC with respect to
the indebtedness of any SBIC Subsidiary.

SCHEDULE A

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

“Assignee” is defined in Section 13.2(a).

“Assigning Party” is defined in Section 13.2(a).

“Below Investment Grade Event” is defined in Section 1.2(d).

“Blocked Person” means (a) a Person whose name appears on the list of Specially
Designated Nationals and Blocked Persons published by OFAC, (b) a Person,
entity, organization, country or regime that is blocked or a target of sanctions
that have been imposed under U.S. Economic Sanctions Laws or (c) a Person that
is an agent, department or instrumentality of, or is otherwise beneficially
owned by, controlled by or acting on behalf of, directly or indirectly, any
Person, entity, organization, country or regime described in clause (a) or (b).

“Business Day” means (a) for the purposes of Section 8.6 only, any day other
than a Saturday, a Sunday or a day on which commercial banks in New York City
are required or authorized to be closed, and (b) for the purposes of any other
provision of this Agreement, any day other than a Saturday, a Sunday or a day on
which commercial banks in New York, New York are required or authorized to be
closed.

“Canada Blocked Person” means (i) a “terrorist group” as defined for the
purposes of Part II.1 of the Criminal Code (Canada), as amended or (ii) a Person
identified in or pursuant to (w) Part II.1 of the Criminal Code (Canada), as
amended or (x) the Proceeds of Crime (Money Laundering) and Terrorist Finance
Act, as amended or (y) the Justice for Victims of Corrupt Foreign Officials Act
(Sergei Magnitsky Law), as amended or (z) regulations or orders promulgated
pursuant to the Special Economic Measures Act (Canada), as amended, the United
Nations Act (Canada), as amended, or the Freezing Assets of Corrupt Foreign
Officials Act (Canada), as amended, in any case pursuant to this clause (ii) as
a Person in respect of whose property or benefit a holder of Notes would be
prohibited from entering into or facilitating a related financial transaction.

“Canadian Economic Sanctions Laws” means those laws, including enabling
legislation, orders-in-council or other regulations administered and enforced by
Canada or a political subdivision of Canada pursuant to which economic sanctions
have been imposed on any Person, entity, organization, country or regime,
including Part II.1 of the Criminal Code (Canada), as amended, the Special
Economic Measures Act (Canada), as amended, the Proceeds of Crime (Money
Laundering) and Terrorist Finance Act, as amended, the Justice for Victims of
Corrupt Foreign Officials Act (Sergei Magnitsky Law), as amended, the United
Nations Act (Canada), as amended, the Export and Import Permits Act (Canada), as
amended, and the Freezing Assets of Corrupt Foreign Officials Act (Canada), as
amended, and including all regulations promulgated under any of the foregoing,
or any other similar sanctions program or action.

“Capital Lease” means, at any time, a lease with respect to which the lessee is
required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.

 

A-2



--------------------------------------------------------------------------------

“cash” means any immediately available funds in Dollars or in any currency other
than Dollars (measured in terms of the Dollar Equivalent thereof) which is a
freely convertible currency.

“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within 1 year from the date of acquisition thereof, (b) marketable
direct obligations issued by any state of the United States or any political
subdivision of any such state or any public instrumentality thereof maturing
within 1 year from the date of acquisition thereof and, at the time of
acquisition, having one of the two highest ratings obtainable from either S&P or
Moody’s, (c) commercial paper maturing no more than 270 days from the date of
creation thereof and, at the time of acquisition, having a rating of at least
A-1 from S&P or at least P-1 from Moody’s, (d) certificates of deposit or
bankers’ acceptances maturing within 1 year from the date of acquisition thereof
issued by any bank organized under the laws of the United States or any state
thereof having at the date of acquisition thereof combined capital and surplus
of not less than $250,000,000, (e) demand deposit accounts maintained with any
bank organized under the laws of the United States or any state thereof so long
as the amount maintained with any individual bank is less than or equal to
$250,000 and is insured by the Federal Deposit Insurance Corporation, and
(f) Investments in money market funds or mutual funds substantially all of whose
assets are invested in the types of assets described in clauses (a) through (e)
above.

“Change in Control” means (i) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Exchange Act and the rules of the SEC thereunder as in effect on
the date hereof) of shares representing more than 50.00% of the aggregate
ordinary voting power represented by the issued and outstanding shares of
capital stock in the Company or (ii) the External Manager (or an Affiliate
thereof) ceases to be the external manager of the Company, except upon an
internalization of the manager.

“Closing” is defined in Section 3.

“Code” means the Internal Revenue Code of 1986 and the rules and regulations
promulgated thereunder from time to time.

“Company” is defined in the first paragraph of this Agreement.

“Competitor” means (a) any entity that has elected to be regulated as a
“business development company” under the Investment Company Act; (b) any Person
who is not an Affiliate of the Company or any of its subsidiaries and who
engages (or whose Affiliate engages), as its primary business, in (i) the same
or similar business as a material business of the Company or any of its
subsidiaries or (ii) the business of providing loans in the middle market or to
venture companies and such Person is not a bank or an insurance company; or
(c) any Affiliate of any of the foregoing; provided that:

(i) the provision of investment advisory services by a Person to a Plan which is
owned or controlled by a Person which would otherwise be a Competitor shall not
in any event cause the Person providing such services to be deemed to be a
Competitor, provided that such Person providing such services has established
and maintains procedures which will prevent Confidential Information supplied to
such Person from being transmitted or otherwise made available to such Plan;

 

A-3



--------------------------------------------------------------------------------

(ii) in no event shall an Institutional Investor be deemed a Competitor if such
Institutional Investor is a pension plan sponsored by a Person which would
otherwise be a Competitor but which is a regular investor in privately placed
Securities and such pension plan has established and maintains procedures which
will prevent Confidential Information supplied to such pension plan by the
Company from being transmitted or otherwise made available to such plan sponsor;
and

(iii) in any event that any Private Placement Agent that would otherwise be
deemed to be a Competitor pursuant to the foregoing provisions of this
definition, such Private Placement Agent shall not be deemed to be a Competitor
if such Private Placement Agent holds the Notes only in connection with its role
as an intermediary in the prompt and expeditious sale in accordance with
customary financial market conditions of the Note or Notes owned by one
Institutional Investor who is not a Competitor to another purchasing
Institutional Investor who is a permitted transferee under the terms of this
Agreement that is not a Competitor and such Private Placement Agent has
established procedures which will prevent confidential information supplied to
either the selling or buying Institutional Investor by the Company from being
transmitted or otherwise made available to such Private Placement Agent or any
of its Affiliates in any capacity other than as the agent and intermediary in
connection with such sale of any such Note or Notes.

“Confidential Information” is defined in Section 20.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise; and the
terms “Controlled” and “Controlling” shall have meanings correlative to the
foregoing.

“Controlled Entity” means (a) any of the Subsidiaries of the Company and any of
their or the Company’s respective Controlled Affiliates and (b) if the Company
has a parent company, such parent company and its Controlled Affiliates.

“Controlled Foreign Corporation” means any Subsidiary which is (i) a “controlled
foreign corporation” (within the meaning of Section 957 of the Code), (ii) a
Subsidiary substantially all the assets of which consist (directly or indirectly
through one or more flow-through entities) of Equity Interests and/or
indebtedness of one or more Subsidiaries described in clause (i) of this
definition, or (iii) an entity treated as disregarded for U.S. federal income
tax purposes and substantially all of the assets of which consist (directly or
indirectly through one or more flow-through entities) of the Equity Interests
and/or indebtedness of one or more Subsidiaries described in clause (i) or (ii)
of this definition.

“DBRS” means DBRS, Inc. and its successors.

 

A-4



--------------------------------------------------------------------------------

“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.

“Default Rate” means that rate of interest per annum that is 2% above the rate
of interest then in effect on the applicable Notes.

“Default Threshold” means $25,000,000 (or its equivalent in the relevant
currency of payment).

“Disclosure Documents” is defined in Section 5.3.

“Dollar Equivalent” means, on any date of determination, with respect to an
amount denominated in any Foreign Currency, the amount of Dollars that would be
required to purchase such amount of such Foreign Currency on the date two
Business Days prior to such date, based upon the spot selling rate at which
Goldman Sachs Bank (USA) offers to sell such Foreign Currency for Dollars in the
London foreign exchange market at approximately 11:00 a.m. (London time) for
delivery two Business Days later.

“Dollars” or “$” refers to lawful money of the United States of America.

“EDGAR” means the SEC’s Electronic Data Gathering, Analysis and Retrieval System
or any successor SEC electronic filing system for such purposes.

“Environmental Laws” means any applicable federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any Hazardous Materials into the environment.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests or equivalents (however designated,
including any instrument treated as equity for U.S. federal income tax purposes)
in a Person, and any warrants, options or other rights entitling the holder
thereof to purchase or acquire any such equity interest. As used in this
Agreement, “Equity Interests” shall not include convertible debt unless and
until such debt has been converted to capital stock.

“ERISA” means the Employee Retirement Income Security Act of 1974, and the rules
and regulations promulgated thereunder from time to time in effect.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Company under section 414(b),
(c), (m) or (o) of the Code.

“Event of Default” is defined in Section 11.

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended.

 

A-5



--------------------------------------------------------------------------------

“External Manager” means TriplePoint Advisers LLC, a Delaware limited liability
company.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

“Financing Subsidiary” means any SPE Subsidiary or SBIC Subsidiary.

“FINRA” means the Financial Industry Regulatory Authority.

“Foreign Currency” means at any time any currency other than Dollars.

“Foreign Subsidiary” means any Subsidiary of the Company that is a Controlled
Foreign Corporation or a Subsidiary of a Controlled Foreign Corporation.

“Form 10-K” means the Company’s Annual Report on Form 10-K.

“Form 10-Q” means the Company’s Quarterly Report on Form 10-Q.

“GAAP” means (a) generally accepted accounting principles as in effect from time
to time in the United States of America and (b) for purposes of Section 9.6,
with respect to any Subsidiary, generally accepted accounting principles
(including International Financial Reporting Standards, as applicable) as in
effect from time to time in the jurisdiction of organization of such Subsidiary.

“Goldman Sachs” means Goldman Sachs & Co. LLC.

“Governmental Authority” means

(a) the government of

(i) the United States of America or any state or other political subdivision
thereof, or

(ii) any other jurisdiction in which the Company or any Subsidiary conducts all
or any part of its business, or which asserts jurisdiction over any properties
of the Company or any Subsidiary, or

(b) any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.

 

A-6



--------------------------------------------------------------------------------

“Governmental Official” means any governmental official or employee, employee of
any government-owned or government-controlled entity, political party, any
official of a political party, candidate for political office, official of any
public international organization or anyone else acting in an official capacity.

“Guaranty” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guaranty shall not include endorsements for
collection or deposit in the ordinary course of business or customary
indemnification agreements entered into in the ordinary course of business in
connection with obligations that do not constitute Indebtedness. The amount of
any Guaranty at any time shall be deemed to be an amount equal to the maximum
stated or determinable amount of the primary obligation in respect of which such
Guaranty is incurred, unless the terms of such Guaranty expressly provide that
the maximum amount for which such Person may be liable thereunder is a lesser
amount (in which case the amount of such Guaranty shall be deemed to be an
amount equal to such lesser amount).

“Hazardous Materials” means any and all pollutants, contaminants, or toxic or
hazardous wastes, substances or which are regulated by Environmental Law,
including asbestos, urea formaldehyde foam insulation, polychlorinated
biphenyls, petroleum, or petroleum products.

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange protection agreement, commodity price protection agreement or
other interest or currency exchange rate or commodity price hedging arrangement.

“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 13.1,
provided, however, that if such Person is a nominee, then for the purposes of
Sections 7, 12, and 18 and any related definitions in this Schedule A, “holder”
shall mean the beneficial owner of such Note whose name and address appears in
such register.

“Indebtedness” with respect to any Person means, at any time, without
duplication,

(a) its liabilities for borrowed money and its redemption obligations in respect
of mandatorily redeemable Preferred Stock;

 

A-7



--------------------------------------------------------------------------------

(b) its liabilities for the deferred purchase price of property acquired by such
Person (excluding accounts payable arising in the ordinary course of business
but including all liabilities created or arising under any conditional sale or
other title retention agreement with respect to any such property);

(c) (i) all liabilities appearing on its balance sheet in accordance with GAAP
in respect of Capital Leases and (ii) all liabilities which would appear on its
balance sheet in accordance with GAAP in respect of Synthetic Leases assuming
such Synthetic Leases were accounted for as Capital Leases;

(d) all liabilities for borrowed money secured by any Lien with respect to any
property owned by such Person (whether or not it has assumed or otherwise become
liable for such liabilities);

(e) all its liabilities in respect of letters of credit or instruments serving a
similar function issued or accepted for its account by banks and other financial
institutions (whether or not representing obligations for borrowed money);

(f) the aggregate Swap Termination Value of all Swap Contracts of such Person;
and

(g) any Guaranty of such Person with respect to liabilities of a type described
in any of clauses (a) through (f) hereof.

Indebtedness of any Person shall include all obligations of such Person of the
character described in clauses (a) through (g) to the extent such Person remains
legally liable in respect thereof notwithstanding that any such obligation is
deemed to be extinguished under GAAP. Notwithstanding the foregoing,
“Indebtedness” shall not include (x) purchase price holdbacks arising in the
ordinary course of business in respect of a portion of the purchase price of an
asset or Investment to satisfy unperformed obligations of the seller of such
asset or Investment, (y) a commitment arising in the ordinary course of business
to make a future Portfolio Investment or fund the delayed draw or unfunded
portion of any existing Portfolio Investment or (z) indebtedness of an Obligor
on account of the sale by an Obligor of the first out tranche of any debt
Portfolio Investment that is entitled to the benefit of a first lien that arises
solely as an accounting matter under ASC 860, provided that such indebtedness
(i) is non-recourse to the Company and its Subsidiaries and (ii) would not
represent a claim against the Company or any of its Subsidiaries in a
bankruptcy, insolvency or liquidation proceeding of the Company or its
Subsidiaries, in each case in excess of the amount sold or purportedly sold.

“INHAM Exemption” is defined in Section 6.2(e).

“Interest Coverage Ratio” means, as of any date of determination, the ratio,
determined on a consolidated basis for Company and its Subsidiaries, without
duplication, of (a) Net Investment Income of the Company and its Subsidiaries
for the four consecutive fiscal quarters then ended, plus interest expense to
(b) interest expense for such period.

 

A-8



--------------------------------------------------------------------------------

“Institutional Investor” means (a) any Purchaser of a Note, (b) any holder of a
Note holding (together with one or more of its affiliates) more than 10% of the
aggregate principal amount of the Notes then outstanding, (c) any bank, trust
company, savings and loan association or other financial institution, any
pension plan, any investment company, any insurance company, any broker or
dealer, or any other similar financial institution or entity, regardless of
legal form, and (d) any Related Fund of any holder of any Note.

“Investment” means, for any Person: (a) Equity Interests, bonds, notes,
debentures or other securities of any other Person (including convertible
securities) or any agreement to acquire any Equity Interests, bonds, notes,
debentures or other securities of any other Person (including any “short sale”
or any sale of any securities at a time when such securities are not owned by
the Person entering into such sale); (b) deposits, advances, loans or other
extensions of credit made to any other Person (including purchases of property
from another Person subject to an understanding or agreement, contingent or
otherwise, to resell such property to such Person); or (c) Hedging Agreements
and/or Swap Contracts.

“Investment Company Act” means the Investment Company Act of 1940, and the rules
and regulations promulgated thereunder and all exemptive relief, if any,
obtained by the Company thereunder.

“Investment Grade” means a rating of at least “BBB-” (or its equivalent) or
higher by DBRS or its equivalent by any other NRSRO without giving effect to any
credit watch.

“Investment Policies” means, with respect to the Company, the investment
objectives, policies, restrictions and limitations as the same may be changed,
altered, expanded, amended, modified, terminated or restated from time to time.

“Judgment Default Threshold” means $25,000,000 (or its equivalent in the
relevant currency of payment).

“Lien” means, with respect to any Person, any mortgage, lien, pledge, charge,
security interest or other encumbrance, or any interest or title of any vendor,
lessor, lender or other secured party to or of such Person under any conditional
sale or other title retention agreement or Capital Lease, upon or with respect
to any property or asset of such Person (including in the case of stock,
stockholder agreements, voting trust agreements and all similar arrangements
but, in the case of Portfolio Investments that are equity securities, excluding
customary drag-along, tag-along, right of first refusal and other similar rights
in favor of other equity holders of the same issuer). For the avoidance of
doubt, in the case of Investments that are loans or other debt obligations,
customary restrictions on assignments or transfers thereof on customary and
market based terms pursuant to the underlying documentation relating to such
Investment shall not be deemed to be a “Lien”.

“Make-Whole Amount” is defined in Section 8.6.

“Material” means material in relation to the business, operations, affairs,
financial condition, assets or properties of the Company and its Subsidiaries
(other than Financing Subsidiaries) taken as a whole.

 

A-9



--------------------------------------------------------------------------------

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, financial condition, assets or properties of the Company and its
Subsidiaries (other than Financing Subsidiaries) taken as a whole (excluding in
any case a decline in the net asset value of the Company or a change in general
market conditions or values of the Portfolio Investments), (b) the ability of
the Company to perform its obligations under this Agreement and the Notes,
(c) the ability of any Subsidiary Guarantor to perform its obligations under its
Subsidiary Guaranty, or (d) the validity or enforceability of this Agreement,
the Notes or any Subsidiary Guaranty.

“Material Credit Facility” means, as to the Company and its Subsidiaries,
(a) the 2022 Notes and (b) any agreement(s) creating or evidencing indebtedness
for borrowed money entered into on or after the date of the Closing by the
Company or any Subsidiary (other than a Financing Subsidiary or Foreign
Subsidiary), or in respect of which the Company or any Subsidiary (other than a
Financing Subsidiary or Foreign Subsidiary) is an obligor or otherwise provides
a guarantee or other credit support (“Credit Facility”), in a principal amount
outstanding or available for borrowing equal to or greater than $25,000,000 (or
the equivalent of such amount in the relevant currency of payment, determined as
of the date of the closing of such facility based on the exchange rate of such
other currency); and if no Credit Facility or Credit Facilities equal or exceed
such amounts, then the largest Credit Facility shall be deemed to be a Material
Credit Facility.

“Maturity Date” is defined in the first paragraph of each Note.

“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.

“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in section 4001(a)(3) of ERISA).

“NAIC” means the National Association of Insurance Commissioners.

“Net Investment Income” means, with respect to any period, net investment income
determined in accordance with GAAP.

“Non-U.S. Plan” means any plan, fund or other similar program that (a) is
established or maintained outside the United States of America by the Company or
any Subsidiary primarily for the benefit of employees of the Company or one or
more Subsidiaries residing outside the United States of America, which plan,
fund or other similar program provides, or results in, retirement income, a
deferral of income in contemplation of retirement or payments to be made upon
termination of employment, and (b) is not subject to ERISA or the Code.

“Notes” is defined in Section 1.1.

“NRSRO” means a Nationally Recognized Statistical Rating Organization so
designated by the SEC whose status has been confirmed by the SVO, other than
Egan Jones Rating Company and its successors.

“Obligors” means, collectively, the Company and the Subsidiary Guarantors.

 

A-10



--------------------------------------------------------------------------------

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“OFAC Sanctions Program” means any economic or trade sanction that OFAC is
responsible for administering and enforcing. A list of OFAC Sanctions Programs
may be found at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx.

“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Company whose responsibilities extend to the subject
matter of such certificate.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA.

“Permitted Equity Interests” means common stock of the Company that after its
issuance is not subject to any agreement between the holder of such common stock
and the Company where the Company is required to purchase, redeem, retire,
acquire, cancel or terminate any such common stock.

“Permitted SBIC Guaranty” means a guarantee by the Company of Indebtedness of an
SBIC Subsidiary on the SBA’s then applicable form; provided that the recourse to
the Company thereunder is expressly limited only to periods after the occurrence
of an event or condition that is an impermissible change in the control of such
SBIC Subsidiary.

“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, business entity or
Governmental Authority.

“Plan” means an “employee benefit plan” (as defined in section 3(3) of ERISA)
subject to Title IV of ERISA that is or, within the preceding five years, has
been established or maintained, or to which contributions are or, within the
preceding five years, have been made or required to be made, by the Company or
any ERISA Affiliate or with respect to which the Company or any ERISA Affiliate
has any liability.

“Portfolio Investment” means any Investment held by the Company or one of its
subsidiaries in their asset portfolio (and, for the avoidance of doubt, shall
not include any Subsidiary of the Company).

“Preferred Stock” means any class of capital stock of a Person that is preferred
over any other class of capital stock (or similar equity interests) of such
Person as to the payment of dividends or the payment of any amount upon
liquidation or dissolution of such Person

“Presentation” is defined in Section 5.3.

“Private Placement Agent” means any company organized as a “broker” or “dealer”
(as each such term is defined in Section 3(a) (4) and (5), respectively, of the
Exchange Act) of recognized national standing regularly engaged as an
intermediary in the placement or sale to and among Institutional Investors of
debt securities exempt from registration under the Securities Act.

 

A-11



--------------------------------------------------------------------------------

“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.

“PTE” is defined in Section 6.2(a).

“Purchaser” or “Purchasers” means each of the purchasers that has executed and
delivered this Agreement to the Company and such Purchaser’s successors and
assigns (so long as any such assignment complies with Section 13.2) and any
Substitute Purchaser (so long as any such substitution complies with
Section 21), provided, however, that any Purchaser of a Note that ceases to be
the registered holder or a beneficial owner (through a nominee) of such Note as
the result of a transfer thereof pursuant to Section 13.2 or as the result of a
substitution pursuant to Section 21 shall cease to be included within the
meaning of “Purchaser” of such Note for the purposes of this Agreement upon such
transfer.

“Purchaser Schedule” means the Purchaser Schedule to this Agreement listing the
Purchasers of the Notes and including their notice and payment information.

“QPAM Exemption” is defined in Section 6.2(d).

“Qualified Institutional Buyer” means any Person who is a “qualified
institutional buyer” within the meaning of such term as set forth in
Rule 144A(a)(1) under the Securities Act.

“Rating” means a public rating of a Series of Notes, which rating shall
specifically describe the Notes, including their interest rate, maturity and
Private Placement Number, issued by a NRSRO.

“Related Fund” means, with respect to any holder of any Note, any fund or entity
that (a) invests in Securities or bank loans, (b) is advised or managed by such
holder, the same investment advisor as such holder or by an affiliate of such
holder or such investment advisor, and (c) is not a Competitor.

“Required Holders” means, at any time, the holders of greater than 50.00% in
principal amount of the Notes at the time outstanding (exclusive of Notes then
owned by the Company or any of its Affiliates).

“Responsible Officer” means any Senior Financial Officer and any other officer
of the Company with responsibility for the administration of the relevant
portion of this Agreement.

“Restricted Payment” means any dividend or other distribution in cash with
respect to any shares of any class of capital stock of the Company, or any
payment in cash, including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such shares of capital stock of the Company or any option, warrant or
other right to acquire any such shares of capital stock of the
Company, provided, for clarity, neither the conversion of convertible debt into
Permitted Equity Interests nor the purchase, redemption, retirement,
acquisition, cancellation or termination of convertible debt made solely with
Permitted Equity Interests shall be a Restricted Payment hereunder.

 

A-12



--------------------------------------------------------------------------------

“RIC” means a person qualifying for treatment as a “regulated investment
company” under the Code.

“S&P” means S&P Global Ratings, a division of S&P Global, Inc., a New York
corporation, or any successor thereto.

“SBA” means the United States Small Business Administration or any Governmental
Authority succeeding to any or all of the functions thereof.

“SBIC Equity Commitment” means a commitment by the Company to make one or more
capital contributions to an SBIC Subsidiary.

“SBIC Subsidiary” means any direct or indirect Subsidiary (including such
Subsidiary’s general partner or managing entity to the extent that the only
material asset of such general partner or managing entity is its equity interest
in the SBIC Subsidiary) of the Company licensed as a small business investment
company under the Small Business Investment Act of 1958, as amended (or that has
applied for such a license and is actively pursuing the granting thereof by
appropriate proceedings promptly instituted and diligently conducted) and which
is designated by the Company (as provided below) as an SBIC Subsidiary, so long
as

(a) no portion of the Indebtedness or any other obligations (contingent or
otherwise) of such Subsidiary: (i) is Guaranteed by any Obligor (other than a
Permitted SBIC Guaranty), (ii) is recourse to or obligates any Obligor in any
way (other than in respect of any SBIC Equity Commitment or Permitted SBIC
Guaranty), or (iii) subjects any property of any Obligor, directly or
indirectly, contingently or otherwise, to the satisfaction thereof, other than
Equity Interests in any SBIC Subsidiary pledged to secure such Indebtedness, and

(b) none of the Obligors has any obligation to maintain or preserve such
Subsidiary’s financial condition or cause such entity to achieve certain levels
of operating results. Any such designation by the Company shall be effected
pursuant to a certificate of a Senior Financial Officer delivered to the holders
of the Notes, which certificate shall include a statement to the effect that, to
the best of such officer’s knowledge, such designation complied with the
foregoing conditions.

“SEC” means the Securities and Exchange Commission of the United States of
America.

“Section 8.8 Proposed Prepayment Date” is defined in Section 8.8.

“Securities” or “Security” shall have the meaning specified in section 2(a)(1)
of the Securities Act.

“Securities Act” means the U.S. Securities Act of 1933 and the rules and
regulations promulgated thereunder from time to time in effect.

 

A-13



--------------------------------------------------------------------------------

“Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or controller of the Company.

“Senior Securities” means senior securities (as such term is defined and
determined pursuant to the Investment Company Act and any orders of the SEC
issued to the Company thereunder); provided, for the avoidance of doubt, that
any commitment arising in the ordinary course of business to make a future
Portfolio Investment or fund the delayed draw or unfunded portion of any
existing Portfolio Investment shall be excluded from the definition of Senior
Securities.

“Series” means any series of Notes issued pursuant to this Agreement or any
Supplement hereto.

“Series 2020A Notes” is defined in Section 1.1.

“Shareholders’ Equity” means, at any date, the amount determined on a
consolidated basis, without duplication, in accordance with GAAP, of
shareholders’ equity or net assets, as applicable, for the Company and its
consolidated subsidiaries at such date.

“Significant Subsidiary” means any Subsidiary which is a “significant
subsidiary” (within the meaning specified in Rule 1-02(w) of Regulation S-X,
promulgated under the Securities Act) of the Company, excluding any Subsidiary
of the Company (a) which is a nonrecourse or limited recourse subsidiary,
(b) which is a bankruptcy remote special purpose vehicle, (c) that is not
consolidated with the Company for purposes of GAAP, or (d) any Financing
Subsidiary; provided that each Subsidiary Guarantor shall be deemed to be a
“Significant Subsidiary.”

“Source” is defined in Section 6.2.

“Special Equity Interest” means any Equity Interest that is subject to a Lien in
favor of creditors of the issuer of such Equity Interest provided that such Lien
was created to secure Indebtedness owing by such issuer to such creditors.

“SPE Subsidiary” means (1) TPVG Variable Funding Company LLC and (2) any other
direct or indirect Subsidiary of the Company to which an Obligor sells, conveys
or otherwise transfers (whether directly or indirectly) Portfolio Investments,
and which engages in no material activities other than in connection with the
purchase or financing of such assets and other Portfolio Investments and which
is designated by the Company (as provided below) as an SPE Subsidiary; and, in
the case of each of (1) and (2) so long as:

(a) no portion of the Indebtedness or any other obligations (contingent or
otherwise) of such Subsidiary (i) is Guaranteed by the Company (other than
Guarantees in respect of Standard Securitization Undertakings), (ii) is recourse
to or obligates any Obligor in any way other than pursuant to Standard
Securitization Undertakings or (iii) subjects any property of any Obligor,
directly or indirectly, contingently or otherwise, to the satisfaction thereof,
other than pursuant to Standard Securitization Undertakings or any Guaranty
thereof,

 

A-14



--------------------------------------------------------------------------------

(b) with which no Obligor has any material contract, agreement, arrangement or
understanding with such Subsidiary other than on terms no less favorable to the
Company than those that might be obtained at the time from Persons that are not
Affiliates of any Obligor, other than fees payable in the ordinary course of
business in connection with servicing receivables, and

(c) to which no Obligor has any obligation to maintain or preserve such
Subsidiary’s financial condition or cause such entity to achieve certain levels
of operating results.

Any such designation by the Company pursuant to sub-clause (2) shall be effected
pursuant to a certificate of a Senior Financial Officer delivered to the holders
of the Notes, which certificate shall include a statement to the effect that, to
the best of such officer’s knowledge, such designation complied with the
foregoing conditions. Each Subsidiary of an SPE Subsidiary shall be deemed to be
an SPE Subsidiary and shall comply with the foregoing requirements of this
definition.

“Standard Securitization Undertakings” means, collectively, (a) customary
arms-length servicing obligations (together with any related performance
guarantees), (b) obligations (together with any related performance guarantees)
to refund the purchase price or grant purchase price credits for dilutive events
or misrepresentations (in each case unrelated to the collectability of the
assets sold or the creditworthiness of the associated account debtors) and
(c) representations, warranties, covenants and indemnities (together with any
related performance guarantees) of a type that are reasonably customary in
commercial loan and other asset-backed securitizations.

“State Sanctions List” means a list that is adopted by any state Governmental
Authority within the United States of America pertaining to Persons that engage
in investment or other commercial activities in Iran or any other country that
is a target of economic sanctions imposed under U.S. Economic Sanctions Laws.

“Subsidiary” means, as to any Person, any other Person in which such first
Person or one or more of its Subsidiaries owns sufficient equity or voting
interests to enable it or them (as a group) ordinarily, in the absence of
contingencies, to elect a majority of the directors (or Persons performing
similar functions) of such second Person, and any partnership or joint venture
if more than a 50% interest in the profits or capital thereof is owned by such
first Person or one or more of its Subsidiaries (unless such partnership or
joint venture can and does ordinarily take major business actions without the
prior approval of such Person or one or more of its Subsidiaries). Anything
herein to the contrary notwithstanding, the term “Subsidiary” shall not include
any Person that constitutes an Investment held by the Company or a Subsidiary in
the ordinary course of business and that is not, under GAAP, consolidated on the
financial statements of the Company and its Subsidiaries. Unless the context
otherwise clearly requires, any reference to a “Subsidiary” is a reference to a
Subsidiary of the Company.

 

A-15



--------------------------------------------------------------------------------

“Subsidiary Guarantor” means each Subsidiary that has executed and delivered a
Subsidiary Guaranty or a joinder thereto.

“Subsidiary Guaranty” is defined in Section 9.7(a).

“Substitute Purchaser” is defined in Section 21.

“Supplement” is defined in Section 2.2.

“SVO” means the Securities Valuation Office of the NAIC.

“Swap Contract” means (a) any and all interest rate swap transactions, basis
swap transactions, basis swaps, credit derivative transactions, forward rate
transactions, commodity swaps, commodity options, forward commodity contracts,
equity or equity index swaps or options, bond or bond price or bond index swaps
or options or forward foreign exchange transactions, cap transactions, floor
transactions, currency options, spot contracts or any other similar transactions
or any of the foregoing (including any options to enter into any of the
foregoing), and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc. or any International Foreign Exchange Master
Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amounts(s) determined as the
mark-to-market values(s) for such Swap Contracts, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Contracts.

“Synthetic Lease” means, at any time, any lease (including leases that may be
terminated by the lessee at any time) of any property (a) that is accounted for
as an operating lease under GAAP and (b) in respect of which the lessee retains
or obtains ownership of the property so leased for U.S. federal income tax
purposes, other than any such lease under which such Person is the lessor.

“tranche” means all Notes of a Series having the same maturity, interest rate,
currency and schedule for mandatory prepayments.

“United States Person” has the meaning set forth in Section 7701(a)(30) of the
Code.

“USA PATRIOT Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001 and the rules and regulations
promulgated thereunder from time to time in effect.

 

A-16



--------------------------------------------------------------------------------

“U.S. Economic Sanctions Laws” means those laws, executive orders, enabling
legislation or regulations administered and enforced by the United States
pursuant to which economic sanctions have been imposed on any Person, entity,
organization, country or regime, including the Trading with the Enemy Act, the
International Emergency Economic Powers Act, the Iran Sanctions Act, the Sudan
Accountability and Divestment Act and any other OFAC Sanctions Program.

“Wholly-Owned Subsidiary” means, at any time, any subsidiary all of the equity
interests (except directors’ qualifying shares) and voting interests of which
are owned by any one or more of the Company and the Company’s other Wholly-Owned
Subsidiaries at such time.

 

A-17



--------------------------------------------------------------------------------

SCHEDULE 1.1

[See Attached]

SCHEDULE 1.1

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

[FORM OF SERIES 2020A NOTE]

TRIPLEPOINT VENTURE GROWTH BDC CORP.

4.50% SERIES 2020A SENIOR NOTE DUE MARCH 19, 2025

 

No. [ ]    [Date]                     $[ ]    PPN 89677Y A*1

FOR VALUE RECEIVED, the undersigned, TriplePoint Venture Growth BDC Corp.
(herein called the “Company”), a corporation organized and existing under the
laws of the State of Maryland, hereby promises to pay to [                    ],
or registered assigns, the principal sum of [                            ]
DOLLARS (or so much thereof as shall not have been prepaid) on March 19, 2025
(the “Maturity Date”), with interest (computed on the basis of a 360-day year of
twelve 30-day months) (a) on the unpaid balance hereof at the rate of 4.50% per
annum, as may be adjusted in accordance with Section 1.2 of the Note Purchase
Agreement (as hereinafter defined), from the date hereof, payable semiannually,
on the 19th day of March and September in each year, commencing with the March
or September next succeeding the date hereof, and on the Maturity Date, until
the principal hereof shall have become due and payable, and (b) to the extent
permitted by law, (x) on any overdue payment of interest and (y) during the
continuance of an Event of Default, on such unpaid balance and on any overdue
payment of any Make-Whole Amount (if any), at a rate per annum from time to time
equal to the Default Rate, payable semiannually as aforesaid (or, at the option
of the registered holder hereof, on demand).

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
Company in New York, New York or at such other place as the Company shall have
designated by written notice to the holder of this Note as provided in the Note
Purchase Agreement referred to below.

This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase Agreement, dated March 19, 2020 (as from time to
time amended, the “Note Purchase Agreement”), between the Company and the
respective Purchasers named therein and is entitled to the benefits thereof.
Each holder of this Note will be deemed, by its acceptance hereof, to have
(i) agreed to the confidentiality provisions set forth in Section 20 of the Note
Purchase Agreement and (ii) made the representations set forth in Section 6 of
the Note Purchase Agreement. Unless otherwise indicated, capitalized terms used
in this Note shall have the respective meanings ascribed to such terms in the
Note Purchase Agreement.

This Note is a registered Note and, as provided in (and subject to the terms and
conditions of) the Note Purchase Agreement, upon surrender of this Note for
registration of transfer accompanied by a written instrument of transfer duly
executed, by the registered holder hereof or such holder’s attorney duly
authorized in writing, a new Note for a like principal amount will be issued to,
and registered in the name of, the transferee. Prior to due presentment for
registration of transfer, the Company may treat the Person in whose name this
Note is registered as the owner hereof for the purpose of receiving payment and
for all other purposes, and the Company will not be affected by any notice to
the contrary.

 

1.1-2



--------------------------------------------------------------------------------

This Note is subject to optional prepayment, in whole or from time to time in
part, on the terms specified in the Note Purchase Agreement.

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.

 

1.1-3



--------------------------------------------------------------------------------

This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.

 

TRIPLEPOINT VENTURE GROWTH BDC CORP.

By:  

 

 

1.1-4



--------------------------------------------------------------------------------

SCHEDULE 4.4(A)

[See Attached]

SCHEDULE 4.4(a)

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

FORM OF OPINION OF COUNSEL

FOR THE COMPANY

[Intentionally Omitted]

 

-2-



--------------------------------------------------------------------------------

SCHEDULE 4.4(B)

FORM OF OPINION OF SPECIAL COUNSEL

FOR THE PURCHASERS

[Intentionally Omitted]

SCHEDULE 4.4(b)

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

SCHEDULE 5.3

DISCLOSURE MATERIALS

[Intentionally Omitted]

SCHEDULE 5.3

(to Master Note Purchase Agreement)



--------------------------------------------------------------------------------

Schedule 5.4

Subsidiaries of the Company and Ownership of Subsidiary Stock;

Senior Officers and Directors; Agreements Containing Contractual Restrictions on

Subsidiaries

[Intentionally Omitted]

SCHEDULE 5.4

(to Master Note Purchase Agreement)



--------------------------------------------------------------------------------

SCHEDULE 5.5

FINANCIAL STATEMENTS

[Intentionally Omitted]

SCHEDULE 5.5

(to Master Note Purchase Agreement)



--------------------------------------------------------------------------------

Schedule 5.14

Use of Proceeds

The Company estimates that the net proceeds it will receive from the placement
of the $70 million aggregate principal amount of Series 2020A Notes in this
private placement will be approximately $69.1 million, after deducting the
discounts, commissions and expenses payable by the Company.

The Company expects to use the net proceeds from this private placement of
Series 2020A Notes (i) to fund investments in debt and equity securities in
accordance with the Company’s investment objective, (ii) repay outstanding
indebtedness, and (iii) for other general corporate purposes.

Pending such use, the Company may invest a portion of the net proceeds of this
private placement of Series 2020A Notes in short-term investments, such as cash
and cash equivalents, which the Company expects will earn yields substantially
lower than the interest income that the Company anticipates receiving in respect
of investments in accordance with the Company’s investment objective.

SCHEDULE 5.14

(to Master Note Purchase Agreement)



--------------------------------------------------------------------------------

SCHEDULE 5.15

EXISTING INDEBTEDNESS OF THE COMPANY AND ITS SUBSIDIARIES

[Intentionally Omitted]

SCHEDULE 5.15

(to Master Note Purchase Agreement)



--------------------------------------------------------------------------------

SCHEDULE 10.1

AFFILIATE TRANSACTIONS

[Intentionally Omitted]

SCHEDULE 10.1

(to Master Note Purchase Agreement)



--------------------------------------------------------------------------------

SCHEDULE 10.5

LIENS

[Intentionally Omitted]

SCHEDULE 10.5

(to Master Note Purchase Agreement)



--------------------------------------------------------------------------------

EXHIBIT S

[See Attached]

EXHIBIT S

(to Master Note Purchase Agreement)



--------------------------------------------------------------------------------

 

TRIPLEPOINT VENTURE GROWTH BDC CORP.

[NUMBER] SUPPLEMENT TO MASTER NOTE PURCHASE AGREEMENT

Dated as of                                 

 

Re:                                                         
$                             % Series                  Senior Notes

Due                     

 

 

 



--------------------------------------------------------------------------------

TRIPLEPOINT VENTURE GROWTH BDC CORP.

Dated as of

                    , 20    

To the Additional Purchaser(s) named in

Schedule A hereto

Ladies and Gentlemen:

This [Number] Supplement to Master Note Purchase Agreement (the “Supplement”) is
between TriplePoint Venture Growth BDC Corp., a Maryland corporation (the
“Company”), and the institutional investors named on Schedule A attached hereto
(the “Additional Purchasers”).

Reference is hereby made to that certain Master Note Purchase Agreement dated as
of ________________, 2020 (the “Note Purchase Agreement”) among the Company and
the Purchasers listed on the Purchaser Schedule thereto. All capitalized terms
not otherwise defined herein shall have the same meaning as specified in the
Note Purchase Agreement. Reference is further made to Section 4.14 of the Note
Purchase Agreement which requires that, prior to the delivery of any Additional
Notes, the Company and each Additional Purchaser shall execute and deliver a
Supplement.

The Company hereby agrees with the Additional Purchaser(s) as follows:

1. The Company has authorized the issue and sale of $__________ aggregate
principal amount of its _____% Series ______ Senior Notes due _________, ____
(the “Series ______ Notes”). The Series ____ Notes, together with the
Series 2020A Notes [and the Series ____ Notes] issued pursuant to the Note
Purchase Agreement and each series of Additional Notes which may from time to
time hereafter be issued pursuant to the provisions of Section 2.2 of the Note
Purchase Agreement, are collectively referred to as the “Notes” (such term shall
also include any such notes issued in substitution therefor pursuant to
Section 13 of the Note Purchase Agreement). The Series _____ Notes shall be
substantially in the form set out in Exhibit 1 hereto with such changes
therefrom, if any, as may be approved by the Additional Purchaser(s) and the
Company.

2. Subject to the terms and conditions hereof and as set forth in the Note
Purchase Agreement and on the basis of the representations and warranties
hereinafter set forth, the Company agrees to issue and sell to each Additional
Purchaser, and each Additional Purchaser agrees to purchase from the Company,
Series _____ Notes in the principal amount set forth opposite such Additional
Purchaser’s name on Schedule A hereto at a price of 100% of the principal amount
thereof on the closing date hereinafter mentioned.



--------------------------------------------------------------------------------

3. The sale and purchase of the Series ______ Notes to be purchased by each
Additional Purchaser shall occur at the offices of [Chapman and Cutler LLP, 111
West Monroe Street, Chicago, Illinois 60603,] at 10:00 a.m. [Chicago time], at a
closing (the “Series ______ Closing”) on ______, ____ or on such other Business
Day thereafter on or prior to _______, ____ as may be agreed upon by the Company
and the Additional Purchasers. At the Series ___ Closing, the Company will
deliver to each Additional Purchaser the Series ______ Notes to be purchased by
such Additional Purchaser in the form of a single Series ______ Note (or such
greater number of Series ______ Notes in denominations of at least $100,000 as
such Additional Purchaser may request) dated the date of the Series _____
Closing and registered in such Additional Purchaser’s name (or in the name of
such Additional Purchaser’s nominee), against delivery by such Additional
Purchaser to the Company or its order of immediately available funds in the
amount of the purchase price therefor by wire transfer of immediately available
funds for the account of the Company to account number
[__________________________] at ____________ Bank, [Insert Bank address, ABA
number for wire transfers, and any other relevant wire transfer information].
If, at the Series ___ Closing, the Company shall fail to tender such
Series ______ Notes to any Additional Purchaser as provided above in this
Section 3, or any of the conditions specified in Section 4 shall not have been
fulfilled to any Additional Purchaser’s satisfaction, such Additional Purchaser
shall, at such Additional Purchaser’s election, be relieved of all further
obligations under this Agreement, without thereby waiving any rights such
Additional Purchaser may have by reason of such failure by the Company to tender
such Series ______ Notes or any of the conditions specified in Section 4 not
having been fulfilled to such Additional Purchaser’s satisfaction.

4. The obligation of each Additional Purchaser to purchase and pay for the
Series ______ Notes to be sold to such Additional Purchaser at the Series _____
Closing is subject to the fulfillment to such Additional Purchaser’s
satisfaction, prior to the Series ___ Closing, of the conditions set forth in
Section 4 of the Note Purchase Agreement with respect to the Series ______ Notes
to be purchased at the Series _____ Closing as if each reference to “Notes,”
“Closing” and “Additional Purchaser” set forth therein was modified to refer the
“Series ______ Notes,” the “Series ___ Closing” and the “Additional Purchaser”
(each as defined in this Supplement) and to the following additional conditions:

(a) Except as supplemented, amended or superceded by the representations and
warranties set forth in Exhibit A hereto, each of the representations and
warranties of the Company set forth in Section 5 of the Note Purchase Agreement
shall be correct as of the date of the Series ___ Closing (except for
representations and warranties which apply to a specific earlier date which
shall be true as of such earlier date or as of the date specified in Exhibit A
to the extent such provision is superceded in Exhibit A) and the Company shall
have delivered to each Additional Purchaser an Officer’s Certificate, dated the
date of the Series _____ Closing certifying that such condition has been
fulfilled.

(b) Contemporaneously with the Series ___ Closing, the Company shall sell to
each Additional Purchaser, and each Additional Purchaser shall purchase, the
Series ______ Notes to be purchased by such Additional Purchaser at the Series
_____ Closing as specified in Schedule A.

5. [Here insert special provisions for Series ______ Notes including Make-Whole
Amount calculations and mandatory prepayment provisions applicable to
Series ______ Notes and any series-specific closing conditions applicable to
Series ______ Notes].

 

S-2



--------------------------------------------------------------------------------

6. Each Additional Purchaser represents and warrants that the representations
and warranties set forth in Section 6 of the Note Purchase Agreement are true
and correct on the date hereof with respect to the purchase of the Series ______
Notes by such Additional Purchaser as if each reference to “Notes,” “Closing”
and “Purchaser” set forth therein was modified to refer the “Series ______
Notes,” the “Series ___ Closing” and the “Additional Purchaser” and each
reference to “this Agreement” therein was modified to refer to the Note Purchase
Agreement as supplemented by this Supplement.

7. The Company and each Additional Purchaser agree to be bound by and comply
with the terms and provisions of the Note Purchase Agreement as fully and
completely as if such Additional Purchaser were an original signatory to the
Note Purchase Agreement.

The execution hereof shall constitute a contract between the Company and the
Additional Purchaser(s) for the uses and purposes hereinabove set forth, and
this agreement may be executed in any number of counterparts, each executed
counterpart constituting an original but all together only one agreement.

 

TRIPLEPOINT VENTURE GROWTH BDC CORP. By  

 

  Name:  

 

  Title:  

 

Accepted as of __________, _____

 

[ADDITIONAL PURCHASER] By  

 

  Name:  

 

  Title:  

 

 

S-3



--------------------------------------------------------------------------------

INFORMATION RELATING TO ADDITIONAL PURCHASERS

 

NAME AND ADDRESS OF ADDITIONAL PURCHASER   

PRINCIPAL

AMOUNT OF SERIES

______ NOTES TO

BE PURCHASED

[NAME OF ADDITIONAL PURCHASER]

   $

(1)   All payments by wire transfer of immediately available funds to:

with sufficient information to identify the source and application of such
funds.

  

(2)   All notices of payments and written confirmations of such wire transfers:

  

(3)   All other communications:

  

SCHEDULE A

(to Supplement)



--------------------------------------------------------------------------------

SUPPLEMENTAL REPRESENTATIONS

The Company represents and warrants to each Additional Purchaser that except as
hereinafter set forth in this Exhibit A, each of the representations and
warranties set forth in Section 5 of the Note Purchase Agreement (other than
representations and warranties that apply solely to a specific earlier date
which shall be true as of such earlier date and other than the Section
references hereinafter set forth) is true and correct in all material respects
as of the date hereof with respect to the Series ______ Notes with the same
force and effect as if each reference to “the Notes” set forth therein was
modified to refer the “Series ______ Notes” and each reference to “this
Agreement” therein was modified to refer to the Note Purchase Agreement as
supplemented by the _______ Supplement. The Section references hereinafter set
forth correspond to the similar Sections of the Note Purchase Agreement which
are supplemented hereby:

Section 5.3. Disclosure. The Company, through its agent, [__________], has
delivered to each Additional Purchaser a copy of an Investor Presentation dated
[__________] (the “Presentation”), relating to the transactions contemplated
hereby in connection with the Series _____ Notes. The Presentation, when read
together with the information incorporated therein by reference to the Company’s
Exchange Act filings, fairly describes, in all material respects, the general
nature of the business and principal properties of the Company and its
Subsidiaries. This Agreement, the Presentation (including the information
incorporated therein by reference to the Company’s Exchange Act filings), the
financial statements listed in Schedule 5.5 and the documents, certificates or
other writings delivered to the Additional Purchasers by or on behalf of the
Company (other than financial projections, pro forma financial information and
other forward-looking information referenced in Section 5.3(b), information
relating to third parties and general economic information) prior to [circle
date] in connection with the transactions contemplated hereby and identified in
Schedule 5.3 (this Agreement, the Presentation (including the information
incorporated therein by reference to the Company’s Exchange Act filings) and
such documents, certificates or other writings and such financial statements
delivered to each Additional Purchaser being referred to, collectively, as the
“Disclosure Documents”), taken as a whole, do not contain any untrue statement
of a material fact or omit to state any material fact necessary to make the
statements therein not misleading in light of the circumstances under which they
were made. Except as disclosed in the Disclosure Documents, since [last audit
date], there has been no change in the financial condition, operations, business
or properties of the Company or any Subsidiary except changes that would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. There is no fact known to the Company that would reasonably be
expected to have a Material Adverse Effect that has not been set forth herein or
in the Disclosure Documents.

Section 5.4. Organization and Ownership of Shares of Subsidiaries. Schedule 5.4
contains (except as noted therein) complete and correct lists as of the date of
the Closing of (i) the Company’s Subsidiaries, showing, as to each Subsidiary,
the name thereof, the jurisdiction of its organization, the percentage of shares
of each class of its capital stock or similar equity interests outstanding owned
by the Company and each other Subsidiary and whether such Subsidiary is a
Subsidiary Guarantor, and (ii) the Company’s directors and executive officers.

EXHIBIT A

(to Supplement)



--------------------------------------------------------------------------------

Section 5.5. Financial Statements; Material Liabilities. The Company has
delivered to each Additional Purchaser copies of the financial statements of the
Company and its Subsidiaries listed on Schedule 5.5. All of such financial
statements (including in each case the related schedules and notes, but
excluding all financial projections, pro forma financial information and other
forward-looking information) fairly present in all material respects the
consolidated financial position of the Company and its Subsidiaries as of the
respective dates specified in such Schedule and the consolidated results of
their operations and cash flows for the respective periods so specified and have
been prepared in accordance with GAAP consistently applied throughout the
periods involved except as set forth in the notes thereto (subject, in the case
of any interim financial statements, to normal year-end adjustments and lack of
footnotes).

Section 5.13. Private Offering by the Company. Neither the Company nor anyone
acting on its behalf has offered the Series _______ Notes or any substantially
similar debt Securities for sale to, or solicited any offer to buy the
Series _______ Notes or any substantially similar debt Securities from, or
otherwise approached or negotiated in respect thereof with, any Person other
than the Additional Purchasers and not more than [___] other Institutional
Investors, each of which has been offered the Series _______ Notes at a private
sale for investment. Neither the Company nor anyone acting on its behalf has
taken, or will take, any action that would subject the issuance or sale of the
Series _______ Notes to the registration requirements of section 5 of the
Securities Act or to the registration requirements of any Securities or blue sky
laws of any applicable jurisdiction.

Section 5.14. Use of Proceeds; Margin Regulations. The Company will apply the
proceeds of the sale of the Series ______ Notes hereunder as described in
Schedule 5.14. No part of the proceeds from the sale of the Series ______ Notes
hereunder will be used, directly or indirectly, for the purpose of buying or
carrying any margin stock within the meaning of Regulation U of the Board of
Governors of the Federal Reserve System (12 CFR 221), or for the purpose of
buying or carrying or trading in any Securities under such circumstances as to
involve the Company in a violation of Regulation X of said Board (12 CFR 224) or
to involve any broker or dealer in a violation of Regulation T of said Board (12
CFR 220). Margin stock does not constitute more than 25.0% of the value of the
consolidated assets of the Company and its subsidiaries and the Company does not
have any present intention that margin stock will constitute more than 25.0% of
the value of such assets. As used in this Section, the terms “margin stock” and
“purpose of buying or carrying” shall have the meanings assigned to them in said
Regulation U.

Section 5.15. Existing Indebtedness; Future Liens. (a) Except as described
therein, Schedule 5.15 sets forth a complete and correct list of all outstanding
Indebtedness of the Company and its Subsidiaries as of _________, since which
date there has been no Material change in the amounts, interest rates, sinking
funds, installment payments or maturities of the Indebtedness of the Company or
its Subsidiaries. As of ___________, neither the Company nor any Subsidiary is
in default and no waiver of default is currently in effect, in the payment of
any principal or interest on any Indebtedness of the Company or such Subsidiary
and, to the knowledge of the Company, no event or condition exists with respect
to any Indebtedness of the Company or any Subsidiary that would permit (or that
with notice or the lapse of time, or both, would permit) one or more Persons to
cause such Indebtedness to become due and payable before its stated maturity or
before its regularly scheduled dates of payment.

 

-2-



--------------------------------------------------------------------------------

[ADD ANY ADDITIONAL SECTIONS AS APPROPRIATE AT THE TIME THE SERIES ______ NOTES
ARE ISSUED]

 

-3-



--------------------------------------------------------------------------------

[FORM OF SERIES ______ NOTE]

TRIPLEPOINT VENTURE GROWTH BDC CORP.

___% SERIES ______ SENIOR NOTE DUE ______________

 

No. [_________]    [Date] $[____________]    PPN 89677Y [__]

FOR VALUE RECEIVED, the undersigned, TRIPLEPOINT VENTURE GROWTH BDC CORP.
(herein called the “Company”), a corporation organized and existing under the
laws of the State of Maryland, hereby promises to pay to [____________], or
registered assigns, the principal sum of [_____________________] DOLLARS (or so
much thereof as shall not have been prepaid) on [____________] (the “Maturity
Date”), with interest (computed on the basis of a 360-day year of twelve 30-day
months) (a) on the unpaid balance hereof at the rate of (a) [____]% per annum,
as may be adjusted in accordance with Section 1.2 of the Note Purchase Agreement
(as hereinafter defined), from the date hereof, payable [            ], on the
[____] day of [____] , [____] , [____] and [____] in each year, commencing with
the [____] next succeeding the date hereof, and on the Maturity Date, until the
principal hereof shall have become due and payable, and (b) to the extent
permitted by law, (x) on any overdue payment of interest and (y) during the
continuance of an Event of Default, on such unpaid balance and on any overdue
payment of any Make-Whole Amount (if any), at a rate per annum from time to time
equal to the Default Rate, payable [__________] as aforesaid (or, at the option
of the registered holder hereof, on demand).

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at the
Company in New York, New York or at such other place as the Company shall have
designated by written notice to the holder of this Note as provided in the Note
Purchase Agreement referred to below.

This Note is one of a series of Senior Notes (the “Notes”) issued pursuant to a
Supplement to the Note Purchase Agreement, dated March 19, 2020 (as from time to
time amended, supplemented or modified, the “Note Purchase Agreement”), among
the Company, the Additional Purchasers named therein and Additional Purchasers
of Notes from time to time issued pursuant to any Supplement to the Note
Purchase Agreement. This Note and the holder hereof are entitled with the
holders of all other Notes of all series from time to time outstanding under the
Note Purchase Agreement to all the benefits provided for thereby or referred to
therein. Each holder of this Note will be deemed, by its acceptance hereof,
(i) to have agreed to the confidentiality provisions set forth in Section 20 of
the Note Purchase Agreement and (ii) to have made the representations set forth
in Section 6 of the Note Purchase Agreement. Unless otherwise indicated,
capitalized terms used in this Note shall have the respective meanings ascribed
to such terms in the Note Purchase Agreement.

This Note is a registered Note with the Company and, as provided in (and subject
to the terms and conditions of) the Note Purchase Agreement, upon surrender of
this Note for registration of transfer accompanied by a written instrument of
transfer duly executed, by the registered holder hereof or such holder’s
attorney duly authorized in writing, a new Note of the same series for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the Person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
will not be affected by any notice to the contrary.

EXHIBIT 1

(to Supplement)



--------------------------------------------------------------------------------

[The Company will make required prepayments of principal on the dates and in the
amounts specified in the Note Purchase Agreement.] [This Note is not subject to
regularly scheduled prepayments of principal.] This Note is [also] subject to
optional prepayment, in whole or from time to time in part, on the terms
specified in the Note Purchase Agreement.

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.

This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.

 

TRIPLEPOINT VENTURE GROWTH BDC CORP. By:  

 

  Name:  

 

  Title:  

 

 

S-2



--------------------------------------------------------------------------------

PURCHASER SCHEDULE

TRIPLEPOINT VENTURE GROWTH BDC CORP.

2755 SAND HILL ROAD, SUITE 150

MENLO PARK, CALIFORNIA 94025

INFORMATION RELATING TO PURCHASERS

[Intentionally Omitted]

MASTER PURCHASER SCHEDULE

(to Note Purchase Agreement)